EXHIBIT 10.1
Execution Version
 
 
Published CUSIP Number: 74839TAA6
CREDIT AGREEMENT
Dated as of October 8, 2008
among
QUIDEL CORPORATION
as Borrower,
BANK OF AMERICA, N.A.,
as Agent, Swing Line Lender
and
L/C Issuer,
U.S. BANK N.A., as Syndication Agent
and
The Other Lenders Party from time to time hereto
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager
 
 

 



--------------------------------------------------------------------------------



 



                  ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
 
  1.1   Defined Terms     1  
 
  1.2   Other Interpretive Provisions     27  
 
  1.3   Accounting Terms     28  
 
  1.4   Rounding     28  
 
  1.5   Times of Day     28  
 
  1.6   Letter of Credit Amounts     28   ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS     29  
 
  2.1   Committed Loans     29  
 
  2.2   Borrowings, Conversions and Continuations of Committed Loans     29  
 
  2.3   Letters of Credit     31  
 
  2.4   Swing Line Loans     40  
 
  2.5   Prepayments     43  
 
  2.6   Termination or Reduction of Commitments     46  
 
  2.7   Repayment of Loans     46  
 
  2.8   Interest     46  
 
  2.9   Fees     47  
 
  2.10   Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate     48  
 
  2.11   Evidence of Debt     48  
 
  2.12   Payments Generally     49  
 
  2.13   Sharing of Payments     51  
 
  2.14   Increase in Commitments     52   ARTICLE III TAXES, YIELD PROTECTION
AND ILLEGALITY     53  
 
  3.1   Taxes     53  
 
  3.2   Illegality     55  
 
  3.3   Inability to Determine Rates     56  
 
  3.4   Increased Costs     56  
 
  3.5   Compensation for Losses     58  
 
  3.6   Mitigation Obligations; Replacement of Lenders     58  
 
  3.7   Survival     59   ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS  
  59  
 
  4.1   Conditions of Initial Credit Extension     59  

 



--------------------------------------------------------------------------------



 



                 
 
  4.2   Conditions to all Credit Extensions     63   ARTICLE V REPRESENTATIONS
AND WARRANTIES     63  
 
  5.1   Existence, Qualification and Power; Compliance with Laws     63  
 
  5.2   Authorization; No Contravention     64  
 
  5.3   Governmental Authorization; Other Consents     64  
 
  5.4   Binding Effect     64  
 
  5.5   Financial Statements; No Material Adverse Effect     64  
 
  5.6   Litigation     65  
 
  5.7   No Default     65  
 
  5.8   Ownership of Property; Liens     65  
 
  5.9   Environmental Compliance     65  
 
  5.10   Insurance     66  
 
  5.11   Taxes     66  
 
  5.12   ERISA Compliance     66  
 
  5.13   Subsidiaries; Equity Interests     67  
 
  5.14   Margin Regulations; Investment Company Act; Public Utility Holding
Company Act     67  
 
  5.15   Disclosure     67  
 
  5.16   Compliance with Laws     68  
 
  5.17   Intellectual Property; Licenses, Etc.     68  
 
  5.18   Rights in Collateral; Priority of Liens     69  
 
  5.19   Solvency     70  
 
  5.20   Casualty, Etc.     70  
 
  5.21   No Medicare/Medicaid Receivables     70   ARTICLE VI AFFIRMATIVE
COVENANTS     70  
 
  6.1   Financial Statements     70  
 
  6.2   Certificates; Other Information     71  
 
  6.3   Notices     73  
 
  6.4   Payment of Obligations     74  
 
  6.5   Preservation of Existence, Etc.     74  
 
  6.6   Maintenance of Properties; Application of Net Insurance/Condemnation
Proceeds     74  
 
  6.7   Maintenance of Insurance     77  

 



--------------------------------------------------------------------------------



 



                 
 
  6.8   Compliance with Laws and Contractual Obligations     77  
 
  6.9   Books and Records     77  
 
  6.10   Inspection Rights     77  
 
  6.11   Use of Proceeds     78  
 
  6.12   Financial Covenants     78  
 
  6.13   Additional Guarantors     78  
 
  6.14   Collateral Records     78  
 
  6.15   Cash Management System     79  
 
  6.16   Security Interests     79  
 
  6.17   Compliance with Environmental Laws     80  
 
  6.18   Further Assurances     80  
 
  6.19   Material Contracts     80  
 
  6.20   Medicare/Medicaid Receivables     80   ARTICLE VII NEGATIVE COVENANTS  
  81  
 
  7.1   Liens     81  
 
  7.2   Investments     82  
 
  7.3   Indebtedness     82  
 
  7.4   Fundamental Changes     83  
 
  7.5   Dispositions     84  
 
  7.6   Restricted Payments     85  
 
  7.7   Change in Nature of Business     85  
 
  7.8   Transactions with Affiliates     85  
 
  7.9   Burdensome Agreements     86  
 
  7.10   Use of Proceeds     86  
 
  7.11   Foreign Subsidiaries; OSC     86  
 
  7.12   Capital Expenditures     87  
 
  7.13   Amendments of Organization Documents     87  
 
  7.14   Accounting Changes     87   ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    87  
 
  8.1   Events of Default     87  
 
  8.2   Remedies Upon Event of Default     90  
 
  8.3   Application of Funds     90   ARTICLE IX AGENT     91  

 



--------------------------------------------------------------------------------



 



                 
 
  9.1   Appointment and Authority     91  
 
  9.2   Rights as a Lender     92  
 
  9.3   Exculpatory Provisions     92  
 
  9.4   Reliance by Agent     93  
 
  9.5   Delegation of Duties     93  
 
  9.6   Resignation of Agent     93  
 
  9.7   Non-Reliance on Agent and Other Lenders     94  
 
  9.8   No Other Duties, Etc.     94  
 
  9.9   Agent May File Proofs of Claim     94  
 
  9.10   Collateral and Guaranty Matters     95  
 
  9.11   Secured Cash Management Agreements and Secured Hedge Agreements     96
  ARTICLE X MISCELLANEOUS     96  
 
  10.1   Amendments, Etc.     96  
 
  10.2   Notices and Other Communications; Facsimile Copies     98  
 
  10.3   No Waiver; Cumulative Remedies     100  
 
  10.4   Expenses; Indemnity; Damage Waiver     100  
 
  10.5   Payments Set Aside     102  
 
  10.6   Successors and Assigns     102  
 
  10.7   Treatment of Certain Information; Confidentiality     106  
 
  10.8   Right of Set-off     107  
 
  10.9   Interest Rate Limitation     107  
 
  10.10   Counterparts; Integration; Effectiveness     108  
 
  10.11   Survival of Representations and Warranties     108  
 
  10.12   Severability     108  
 
  10.13   Replacement of Lenders     108  
 
  10.14   Governing Law; Jurisdiction; Etc.     109  
 
  10.15   Waiver of Right to Trial by Jury     110  
 
  10.16   California Judicial Reference     110  
 
  10.17   No Advisory or Fiduciary Responsibility     111  
 
  10.18   Electronic Execution of Assignments and Certain Other Documents    
111  
 
  10.19   USA PATRIOT Act     111  

 



--------------------------------------------------------------------------------



 



      SCHEDULES
 
   
2.1
  Commitments and Pro Rata Shares
4.1
  Deposit Accounts and Securities Accounts
5.5
  Material Indebtedness and Other Liabilities
5.9
  Environmental Matters
5.13
  Subsidiaries and Other Equity Investments
5.17(a)
  IP Rights
5.17(b)
  Material Intellectual Property Licenses
5.18
  Existing UCC and IP Filings
7.1
  Existing Liens
7.3
  Existing Indebtedness
10.2
  Agent’s Office, Certain Addresses for Notices
 
    EXHIBITS
 
   
A-1
  Form of Committed Loan Notice
A-2
  Form of Swing Line Loan Notice
B
  Form of Note
C
  Form of Guaranty
D
  Form of Compliance Certificate
E
  Form of Assignment and Assumption
F
  Form of Security Agreement
G
  Form of Landlord Waiver
H
  Form of Deposit Account Control Agreement
I
  Form of Securities Account Control Agreement
J
  Form of Solvency Certificate
K
  Form of Opinion of Counsel to Loan Parties

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of October 8,
2008 among QUIDEL CORPORATION, a Delaware corporation (“Borrower”), each lender
from time to time party hereto (collectively, “Lenders” and individually, a
“Lender”), U.S. BANK N.A., as Syndication Agent, and BANK OF AMERICA, N.A., as
Agent, Swing Line Lender and L/C Issuer.
     Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein. In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS.
     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business unit or
division of a Person, or of any significant portion of any business unit or
division if such portion exceeds $5,000,000 in the aggregate, (b) the
acquisition of all of the Equity Interests of any Person, or otherwise causing
any Person to become a wholly-owned Subsidiary, or (c) a merger or consolidation
or any other combination with another Person.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.
     “Agent” means Bank of America in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.
     “Agent’s Office” means Agent’s address and, as appropriate, account as set
forth on Schedule 10.2, or such other address or account as Agent may from time
to time notify Borrower and Lenders.
     “Agent-Related Persons” means Agent, together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

              1   (Credit Agreement)

 



--------------------------------------------------------------------------------



 



     “Aggregate Commitments” means the Commitments of all Lenders.
     “Agreement” means this Credit Agreement.
     “Applicable Rate” means from time to time, the following percentages per
annum, based upon the Funded Debt to EBITDA Ratio (the “Financial Covenant”) as
set forth in the most recent Compliance Certificate received by the Agent
pursuant to Section 6.2(b).


                              Applicable Rate                 Eurodollar Rate  
                  Margin     Pricing   Funded Debt to EBITDA   Commitment   or
Standby   Base Rate Level   Ratio   Fee   Letters of Credit   Margin
1
  Greater than 2.50:1.00     0.50 %     2.75 %     1.75 %
2
  Less than or equal to
2.50:1.00 but greater than or
equal to 2.00:1.00     0.45 %     2.50 %     1.50 %
3
  Less than 2.00:1.00 but
greater than or equal to
1.50:1.00     0.40 %     2.25 %     1.25 %
4
  Less than 1.50:1.00 but
greater than or equal to
1.00:1.00     0.35 %     1.75 %     0.75 %
5
  Less than 1.00:1.00     0.30 %     1.50 %     0.50 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Financial Covenant shall become effective commencing on the 5th Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.2(b); provided, however, that if no Compliance Certificate is
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 1 shall apply commencing on the 5th Business
Day following the date such Compliance Certificate was required to have been
delivered to but excluding the date such Compliance Certificate is received by
Agent and, thereafter, the pricing level indicated by such Compliance
Certificate until such pricing level is required to be adjusted pursuant to the
terms of this definition. The Applicable Rate in effect from the Closing Date
through the date a Compliance Certificate is delivered pursuant to
Section 6.2(b) for the reporting period ending on September 30, 2008 shall be
determined based upon Pricing Level 5.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.

2



--------------------------------------------------------------------------------



 



     “Asset Sale” means the sale by Borrower or any of its Subsidiaries to any
Person other than Borrower or its wholly-owned Guarantors of (i) any of the
stock of any of Borrower’s Subsidiaries (other than directors’ qualifying shares
to the extent required by law), (ii) substantially all of the assets of any
division or line of business of Borrower or any of its Subsidiaries, or
(iii) any other assets (whether tangible or intangible) of Borrower or any of
its Subsidiaries (other than (a) inventory and Cash Equivalents sold in the
ordinary course of business, (b) sales, assignments, transfers or dispositions
of accounts in the ordinary course of business for purposes of collection, (c)
subleases of real property leases no longer necessary to the business of
Borrower and its Subsidiaries, (d) non-exclusive licenses of immaterial IP
Rights in the ordinary course of business for not less than fair market value,
(e) non-exclusive licenses of IP Rights in the ordinary course of business
solely in connection with cooperative agreements with third parties for further
development of such IP Rights, (f) dispositions for fair value of equipment that
is obsolete, worn-out or no longer used or useful in the business of Borrower or
any of its Subsidiaries, (g) dispositions by means of trade-in, of equipment
used in the ordinary course of business, so long as such equipment is replaced,
substantially concurrently, by like-kind equipment and (h) any such other assets
to the extent that the aggregate value of such assets sold in any single
transaction or related series of transactions is equal to $100,000 or less).
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.6(b)), and accepted by Agent, in substantially
the form of Exhibit E or any other form approved by Agent.
     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of Borrower and its Subsidiaries for the fiscal year ended December 31, 2007 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.6, and (c) the date of termination
of the Commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.2.

3



--------------------------------------------------------------------------------



 



     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context requires.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of California or the state where Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank Eurodollar market.
     “Capital Expenditures” means, with respect to any period, the aggregate of
all expenditures of Borrower and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “acquisition of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Borrower and its Subsidiaries; provided
that Capital Expenditures shall not include any expenditures (i) to the extent
made with Net Insurance/Condemnation Proceeds in accordance with
Section 2.5(d)(ii) or with Net Asset Sale Proceeds in accordance with
Section 2.5(d)(i), (ii) constituting tenant improvements under leases to the
extent reimbursed or required to be reimbursed by the landlord with respect
thereto within one year of expenditure (and, if required to be reimbursed, which
are in fact so reimbursed within such period), or (iii) which constitute a
Permitted Acquisition permitted under Section 7.2(f) or an Investment permitted
under Section 7.2(h) or (i).
     “Cash” means money, currency or a credit balance in a Deposit Account.
     “Cash Collateral” means the Cash deposited with the Agent as collateral
when Borrower Cash Collateralizes L/C Obligations.
     “Cash Collateralize” has the meaning specified in Section 2.3(g).
     “Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United

4



--------------------------------------------------------------------------------



 



States government or (b) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, one of the two highest ratings obtainable from either
Standard & Poor’s (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”);
(iii) commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of deposit or
bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia that
(a) is at least “adequately capitalized” (as defined in the regulations of its
primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $100,000,000; and/or (v) shares of any money
market mutual fund that (a) has at least 90% of its assets invested continuously
in the types of investments referred to in clauses (i) through (iv) above and
(b) has net assets of not less than $500,000,000.
     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
     “Cash Management Bank” means any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means, with respect to any Person, an event or series
of events by which:
          (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time) directly or
indirectly, of 30% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

5



--------------------------------------------------------------------------------



 



          (b) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
     “Closing Date” means the first date all the conditions precedent in
Section 4.1 are satisfied or waived in accordance with Section 10.1.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” shall mean any and all assets and rights and interests in or
to property of Borrower and each of the other Loan Parties, whether real or
personal, tangible or intangible, in which a Lien is granted or purported to be
granted to Agent for the benefit of the Secured Parties pursuant to the
Collateral Documents.
     “Collateral Documents” means the Security Agreement, the Control
Agreements, the Landlord Waivers, and all agreements, instruments and documents
now or hereafter executed and delivered in connection with this Agreement
pursuant to which Liens are granted or purported to be granted to Agent for the
benefit of the Secured Parties in Collateral securing all or part of the
Obligations each in form and substance satisfactory to Agent.
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.1, (b) purchase participations in L/C
Obligations and (c) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.1 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
     “Committed Borrowing” means borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.1.
     “Committed Loan” has the meaning specified in Section 2.1.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar

6



--------------------------------------------------------------------------------



 



Rate Loans, pursuant to Section 2.2(a), which, if in writing, shall be
substantially in the form of Exhibit A-1.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” has the meaning specified in the definition of “Affiliate.”
     “Control Agreement” means an agreement, satisfactory in form and substance
to Agent substantially in the form of Exhibit H or Exhibit I, as applicable,
(with such changes that are reasonably acceptable to Agent) and executed by the
financial institution or securities intermediary at which a Deposit Account or
Securities Account, as the case may be, is maintained, pursuant to which such
financial institution or securities intermediary confirms and acknowledges
Agent’s security interest in such account and agrees that the financial
institution or securities intermediary, as the case may be, will comply with
instructions originated by Agent as to disposition of funds in such account,
without further consent by Borrower or the applicable Subsidiary, as the case
may be.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
L/C Fees, Secured Hedge Agreements and Secured Cash Management Agreements, an
interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if any,
applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Loan plus 2% per annum, and (b) when used with respect to L/C
Fees, a rate equal to the Applicable Rate plus 2% per annum, in all cases to the
fullest extent permitted by applicable Laws.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has

7



--------------------------------------------------------------------------------



 



been cured, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.
     “Deposit Account” means a demand, time, savings, passbook or similar
account maintained with a Person engaged in the business of banking, including a
savings bank, savings and loan association, credit union or trust company.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.
     “Dormant Foreign Subsidiary” means Quidel Deutschland, GmbH, Metra
Biosystems, GMBH, Metra Biosystems, Limited (UK) and Metra Biosystems, Quidel
Limited (Italy).
     “EBITDA” means for any period, an amount determined for Borrower and its
Subsidiaries on a consolidated basis equal to: net income, less income or plus
loss from discontinued operations and extraordinary items, plus income taxes,
plus interest expense and debt issuance costs and commissions, discounts and
other fees and charges associated with initial incurrence of any Indebtedness,
plus non-cash stock compensation expenses, plus depreciation, plus amortization
(including amortization of inventory write-ups and deferred revenue
adjustments), plus transaction expenses or other initial non cash or fair value
adjustments related to any merger, acquisition or joint venture, and
non-recurring and non-cash charges associated with any impairment analysis
required under Financial Accounting Standards No. 142 and 144; provided that
EBITDA shall be determined after giving effect on a pro forma basis to any
Permitted Acquisitions that have been consummated to the extent either Agent has
approved the financial statements of the applicable acquired Persons or assets
or such financial statements are audited by a national accounting firm
reasonably acceptable to Agent (and in either case giving effect to pro forma
adjustments as determined by the Board of Directors of Borrower in good faith
and approved by Agent).
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.6(b)(iii)).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

8



--------------------------------------------------------------------------------



 



     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code). Any former ERISA Affiliate of
Borrower or its Subsidiaries shall continue to be considered an ERISA Affiliate
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Borrower or its Subsidiaries and with respect to
liabilities arising after such period for which Borrower or its Subsidiaries
could be liable under the Code or ERISA.
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate;
(g) the occurrence of an act or omission which could give rise to the imposition
on Borrower, its Subsidiaries or any of their ERISA

9



--------------------------------------------------------------------------------



 



Affiliates of material fines, penalties, taxes or related charges under Chapter
43 of the Code or under Sections 409, 502(c), (i) or(l) or 4071 of ERISA in
respect of any Plan; (h) the assertion of a material claim (other than routine
claims for benefits) against any Plan other than a Multiemployer Plan or the
assets thereof, or against Borrower, its Subsidiaries or any of their ERISA
Affiliates in connection with any Plan; (i) receipt from the Internal Revenue
Service of notice of failure of any Plan to qualify under Section 401 (a) of the
Code, or the failure of any trust forming part of a Plan to qualify for
exemption from taxation under Section 501 (a) of the Code; or (j) a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or Section
430(i)(4)(A) of the Code).
     “Eurodollar Base Rate” has the meaning specified in the definition of
Eurodollar Rate.
     “Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by Agent pursuant to the
following formula:

          Eurodollar Rate =    Eurodollar Base Rate                 1.00 -
Eurodollar Reserve Percentage    

     Where,
     “Eurodollar Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”). as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Agent from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period. If such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” for such
Interest Period shall be the rate per annum determined by Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     “Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.1.

10



--------------------------------------------------------------------------------



 



     “Excluded Accounts” means, collectively, (i) that certain Deposit Account
of Borrower numbered IBAN DE22533400240395549900 maintained with Commerzbank AG,
and (ii) that certain Deposit Account of Borrower numbered IBAN 03204 20501
000000046037 maintained with Banca di Legnano.
     “Excluded Taxes” means, with respect to Agent, any Lender, the L/C Issuer
or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located, and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by Borrower under Section 10.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure (other than as a result of a
Change in Law) to comply with Section 3.1(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to
Section 3.1(c).
     “Existing Credit Agreement” has the meaning specified in Section 4.1(a)(x).
     “Facilities” means any and all real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by Borrower or any of its Subsidiaries or any of
their respective predecessors or Affiliates.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Agent.
     “Fee Letter” means the letter agreement, dated September 24, 2008, among
Borrower, Agent and the Arranger.
     “First Priority Lien” means, with respect to any Lien purported to be
created in any Collateral pursuant to any Collateral Document, that (i) such
Lien is perfected and has priority over any other Lien on such Collateral and
(ii) such Lien is the only Lien (other than Liens permitted pursuant to
Section 7.1) to which such Collateral is subject.

11



--------------------------------------------------------------------------------



 



     “Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Funded Debt” means all outstanding Indebtedness for borrowed money and
other interest-bearing Indebtedness, including current and long term
Indebtedness, less the non-current portion of Subordinated Indebtedness.
     “Funded Debt to EBITDA Ratio” means, as at any date of determination, the
ratio of Funded Debt as at such date to EBITDA for the consecutive four fiscal
quarters ending on the last day of the most recently ended fiscal quarter.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governing Body” means the board of directors or other body having the
power to direct or cause the direction of the management and policies of a
Person that is a corporation, partnership, trust or limited liability company.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Governmental Authority.
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the

12



--------------------------------------------------------------------------------



 



purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
     “Guarantor” or “Subsidiary Guarantor” means, collectively, Pacific Biotech,
Inc., a California corporation, Metra Biosystems, Inc., a California
corporation, Osteo Sciences Corporation, an Oregon corporation and Litmus
Concepts, Inc., a California corporation, and any other Subsidiary of Borrower
that executes and delivers a counterpart of the Guaranty from time to time after
the Closing Date in accordance with Section 6.13.
     “Guaranty” or “Subsidiary Guaranty” means the Subsidiary Guaranty made by
the Guarantor in favor of Agent and for the benefit of the Lenders,
substantially in the form of Exhibit C.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedge Bank” means any Person that, at the time it enters into Swap
Contract permitted under Article VII, is a Lender or an Affiliate of a Lender,
in its capacity as a party to such Swap Contract.
     “Hostile Acquisition” means the acquisition of the capital stock or other
Equity Interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other Equity Interests which has not been
approved (prior to such acquisition and which approval remains in effect) by
resolutions of the Governing Body of such Person.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

13



--------------------------------------------------------------------------------



 



          (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
          (c) net obligations of such Person under any Swap Contract;
          (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business) including any purchase price adjustments with respect to any
Permitted Acquisition and any earn-out obligations when and upon the time at
which the earn-out becomes certain and non-contingent as to payment obligation;
          (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
          (f) capital leases and Synthetic Lease Obligations;
          (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; provided that this clause (g) shall not
include obligations of Borrower to purchase, redeem, retire, defease or
otherwise acquire for value Equity Interests upon the exercise of any stock
options of Borrower to the extent (and only to the extent) that such purchase,
redemption or acquisition for value would be permitted under Section 7.6(d)(ii);
and
          (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Information” has the meaning specified in Section 10.7.
     “Interest Charges” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of Borrower and its Subsidiaries in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP and (b) the portion of rent

14



--------------------------------------------------------------------------------



 



expense of Borrower and its Subsidiaries under capital leases that is treated as
interest in accordance with GAAP.
     “Interest Coverage Ratio” means, as of any date of determination, the ratio
of (a) EBITDA for the period of the four prior fiscal quarters ending on such
date to (b) Interest Charges for such period.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, in each case as selected by Borrower in its Committed
Loan Notice; provided that:
               (i) any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;
               (ii) any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and
               (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the Person Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment. Without
limiting the generality of the foregoing, the term “Investment” shall include,
without limitation, any Acquisition.
     “IP Collateral” means, collectively, the IP Rights that constitute
Collateral under the Security Agreement.

15



--------------------------------------------------------------------------------



 



     “IP Filing Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any successor or substitute office in which
filings are necessary or, in the opinion of Agent, desirable in order to create
or perfect Liens on any IP Collateral.
     “IP Rights” has the meaning specified in Section 5.17.
      “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C Issuer
and relating to any such Letter of Credit.
     “Landlord Waiver” means any landlord waiver, mortgagee waiver, bailee
letter or any similar acknowledgement agreement of any landlord in respect of
any Real Property Asset or other location where any Collateral is located,
substantially in the form of Exhibit G annexed hereto, with such changes thereto
as may be agreed to by Agent in the reasonable exercise of its discretion.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Pro Rata Share.
     “L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
     “L/C Fee” has the meaning specified in Section 2.3(i).

16



--------------------------------------------------------------------------------



 



     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.6. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “L/C Sublimit” means an amount equal to $25,000,000. The L/C Sublimit is
part of, and not in addition to, the Aggregate Commitments.
     “Leasehold Property” means any leasehold interest of any Loan Party as
lessee under any lease of real property.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender and the L/C Issuer.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify Borrower and
Agent.
     “Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letter, each Collateral Document and the Guaranty.
     “Loan Parties” means, collectively, Borrower and each Person (other than
Agent, the L/C Issuer or any Lender) executing a Loan Document including,
without limitation, each Guarantor and each Person executing a Collateral
Document.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of Borrower and
its Subsidiaries, taken as a whole; (b) a material

17



--------------------------------------------------------------------------------



 



impairment of the rights and remedies of Agent or any Lender under the Loan
Documents, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.
     “Material Contract” means any agreement or arrangement to which any Loan
Party is a party (other than the Loan Documents) with respect to which breach,
termination, nonperformance or failure to renew could reasonably be expected to
result in the loss of 5% or more of revenue for Borrower and its Subsidiaries in
any twelve month period or could reasonably be expected to have any other
Material Adverse Effect; provided that the term “Material Contract” shall not
include any ordinary course distribution agreement that does not include
material defined purchase requirements.
     “Material Intellectual Property License” means any Material Contract that
is a license relating to intellectual property owned, held or used by any Loan
Party.
     “Material Subsidiary” means each Subsidiary of Borrower now existing or
hereafter acquired or formed by Company which has total assets of greater than
$250,000.
     “Maturity Date” means October 8, 2013; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
     “Medicaid” means that government-sponsored entitlement program under Title
XIX, P.L. 89-97 of the Social Security Act, which provides federal grants to
states for medical assistance based on specific eligibility criteria, as set
forth on Section 1396, et seq. of Title 42 of the United States Code.
     “Medicare” means that government-sponsored insurance program under Title
XVIII, P.L. 89-97, of the Social Security Act, which provides for a health
insurance system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
     “Net Asset Sale Proceeds,” with respect to any Asset Sale, means Cash
payments (including any Cash received by way of deferred payment pursuant to, or
by monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs and
expenses incurred in connection with such Asset Sale, including (i)sale, use or
other transaction taxes and income taxes paid or payable by Borrower or any of
its Subsidiaries as a direct result thereof (provided that with respect to
income taxes that are payable by Borrower or such Subsidiary, the amount shall
be limited to income taxes reasonably estimated to be actually payable by
Borrower or such Subsidiary within two years of the date of such Asset Sale as a
result of any gain recognized in connection with such Asset Sale) and
(ii) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is (a) secured by a
Lien on the stock or assets in

18



--------------------------------------------------------------------------------



 



question and that is required to be repaid under the terms thereof as a result
of such Asset Sale and (b) actually paid at the time of receipt of such Cash
payment to a Person that is not an Affiliate of any Loan Party or of any
Affiliate of a Loan Party.
     “Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Borrower or any of its Subsidiaries (i) under any business
interruption or casualty insurance policy in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Borrower or any of
its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of any
bona fide direct costs and expenses incurred by Borrower or any of its
Subsidiaries in connection with any such event described in clause (i) or (ii)
above, including (a) any actual third party costs and expenses (including
reasonable legal fees and expenses) incurred in connection with the adjustment
or settlement of any claims of Borrower or such Subsidiary in respect thereof,
(b) sale, use or other transaction taxes and income taxes paid or payable by
Borrower or any of its Subsidiaries as a direct result thereof (provided that
with respect to income taxes that are payable by Borrower or such Subsidiary,
the amount shall be limited to income taxes reasonably estimated to be actually
payable by Borrower or such Subsidiary within two years of the date of such
event as a result of any gain recognized in connection with such event) and
(c) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is (A) secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such event and (B) actually paid at the time of
receipt of such Cash payment to a Person that is not an Affiliate of any Loan
Party or of any Affiliate of a Loan Party.
     “Note” means a promissory note made by Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
arising under any Secured Hedge Agreements, Secured Cash Management Agreements
or otherwise with respect to any Loan or Letter of Credit, in each case, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or

19



--------------------------------------------------------------------------------



 



organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “OSC” means Osteo Sciences Corporation, an Oregon corporation.
     “Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes arising from any payment made hereunder or under
any other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
     “Outstanding Amount” means (i) with respect to Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.
     “Participant” has the meaning specified in Section 10.6(d).
     “PBGC”means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     “Permitted Acquisition” means an Acquisition with respect to which all of
the following conditions shall have been satisfied (or Requisite Lenders shall
have otherwise approved such Acquisition):
          (a) the Person, division or business being acquired (the “Target”)
shall be in such lines of business such that Borrower will be in compliance with
Section 7.7 after giving effect to such Acquisition; provided that this clause
(a) shall not apply to the extent no Person, division or business is being
acquired in connection with such Acquisition;
          (b) such Acquisition shall not be a Hostile Acquisition;
          (c) the assets so acquired shall be transferred free and clear of any
Liens (except to the extent permitted by Section 7.1), no Indebtedness shall be
incurred, guaranteed, assumed or consolidated in connection with such
Acquisition (except to the extent permitted by Section 7.3), and, if assets so
acquired shall be owned by a Subsidiary (after giving effect to such
Acquisition), Agent shall have received Lien searches reasonably satisfactory to
Agent with respect to the assets of, and Equity Interests in, any business being
acquired

20



--------------------------------------------------------------------------------



 



          (d) the Total Consideration paid or payable with respect to such
Acquisition (excluding consideration paid or payable with Equity Interests of
Borrower) shall not exceed $50,000,000;
          (e) before and after giving effect to such Acquisition, (i) all
representations and warranties contained in the Loan Documents shall be true and
correct on and as of the date of consummation of such Acquisition and (ii) no
Default or Event of Default shall exist, including with respect to the covenants
contained in Section 6.12, before and after giving effect to such Acquisition,
based on the financial statements most recently delivered to Agent pursuant to
Sections 6.1 (a) or 6.1(b) as adjusted on a pro forma basis including the Target
based on pro forma assumptions reasonably acceptable to Agent;
          (f) Agent shall have received a First Priority Lien in substantially
all of the personal property and mixed property assets being acquired (except
for Liens securing Indebtedness permitted under Section 7.3(e)) and all filings,
recordings and other actions with respect thereto shall be reasonably
satisfactory in form and substance to Agent and, in the case of an Acquisition
of the type described in clauses (b) or (c) of the definition thereof, Agent
shall have received an opinion of counsel in each applicable jurisdiction
reasonably satisfactory to it to the effect that Agent has been granted a
perfected security interest in such assets and as to such other matters as Agent
may reasonably require;
          (g) to the extent any representation or warranty herein makes
reference to one or more of the Schedules to this Agreement, Borrower shall make
revisions to such Schedules, in each case as of the date of the consummation of
such Acquisition and notwithstanding that such representation or warranty may
expressly state that it is made as of an earlier date, reasonably acceptable to
Agent, solely to take into account the consummation of such Acquisition;
          (h) Borrower and its Subsidiaries shall have obtained all material
permits, licenses, authorizations or consents from all Governmental Authorities
and all material consents of other Persons, in each case that are necessary in
connection with such proposed Acquisition or the continued operation of the
business being acquired in such proposed Acquisition, prior to or concurrently
with the consummation thereof, and each of the foregoing shall be in full force
and effect;
          (i) subject to the waiver by Required Lenders in their reasonable
discretion, all applicable waiting periods with respect to such proposed
Acquisition shall have expired without any action being taken or threatened by
any competent authority which would restrain, prevent or otherwise impose
adverse conditions on such Acquisition (including the
Pre-Merger/Hart-Scott-Rodino Act, as amended), and no action, request for stay,
petition for review or rehearing, reconsideration or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable Governmental
Authority to take action to set aside its consent on its own motion shall have
expired;
          (j) Agent shall have received a certificate from Borrower’s insurance
broker or other evidence satisfactory to it that all insurance required to be
maintained pursuant to Section 6.7 is in full force and effect with respect to
any tangible assets being acquired in such

21



--------------------------------------------------------------------------------



 



Acquisition and that Agent on behalf of the Lenders has been named as additional
insured, mortgagee and loss payee thereunder to the extent required under
Section 6.7;
          (k) after giving effect to such Acquisition, the sum of (i) the amount
by which the Aggregate Commitments exceeds Total Outstandings plus (ii) the
amount of cash held by Borrower and its Subsidiaries, shall equal at least
$25,000,000;
          (l) such Acquisition shall be made by Borrower or a wholly-owned
Subsidiary of Borrower and if such Acquisition involves acquisition of the
Equity Interests of any Person, such Acquisition shall be for 100% of the
outstanding Equity Interests of such Person and such Person shall be a Person
incorporated or organized under the laws of the United States of America or any
state thereof;
          (m) to the extent that the Target has rights to any Medicare or
Medicaid receivables, prior to the closing of such Acquisition, (i) Borrower
shall have given prior written notice of such to Agent and Lenders and
(ii) Borrower shall have complied with Section 6.20 with respect to such
Acquisition and Target; and
          (n) (i) at least ten Business Days prior to the closing of such
Acquisition, Borrower shall have delivered to Agent and each Lender all
available financial statements of the Target (provided that this clause (i)
shall not apply to the extent no Person, division or business is being acquired
in connection with such Acquisition (whether directly or pursuant to a merger,
consolidation or other combination)) and, if requested by Agent or any Lender,
(ii) within five Business Days prior to the closing of such Acquisition,
Borrower shall have delivered to Agent and any Lender, such other documents and
agreements relating to such Acquisition as Agent or such Lender may reasonably
request, and (iii) on or prior to the closing date of such Acquisition, Borrower
shall have delivered to Agent and each Lender (1) a copy of the purchase
agreement pursuant to which such Acquisition will be consummated, (2) unless
waived by Agent in its reasonable discretion, a consent to the assignment of
such purchase agreement to Agent for collateral purposes, which consent shall be
in form and substance satisfactory to Agent; (3) a copy of each material
services agreement, consulting agreement, lease, credit or financing agreement
or other material agreement relating to such Acquisition to be in effect after
the consummation of such Acquisition, (4) unless waived by Agent in its
reasonable discretion, if an opinion of counsel to the sellers is obtained by
any Loan Party in connection with such Acquisition, the same opinion also
addressed to Agent and the Lenders or a letter permitting them to rely thereon,
(5) such other information or reports as Agent may reasonably request with
respect to such Acquisition, and (6) an executed officer’s certificate in form
and substance reasonably satisfactory to Agent and Requisite Lenders certifying
that such Acquisition satisfies all of the conditions set forth in this
definition and attaching thereto a Compliance Certificate.
     “Permitted Stock Repurchase” means Borrower’s purchase, redemption or other
acquisition of the shares of its common stock for solely cash consideration (a
“Stock Repurchase”) with respect to which all of the following conditions shall
have been satisfied:
          (a) both before and after giving effect to such Stock Repurchase, no
Default or Event of Default shall exist or shall be caused thereby;

22



--------------------------------------------------------------------------------



 



          (b) Borrower and its Subsidiaries shall be in actual and pro forma
compliance with the covenants contained in Section 6.12 before and after giving
effect to such Stock Repurchase, and upon the request of Agent, Borrower shall
have delivered to Agent a Compliance Certificate demonstrating such compliance
and a certificate executed by a Responsible Officer of Borrower certifying as to
compliance with clauses (a) and (c) of this definition; and
          (c) after giving effect to such Stock Repurchase, the sum of (i) the
amount by which the Aggregate Commitments exceeds Total Outstandings plus
(ii) the amount of cash held by Borrower and its Subsidiaries shall equal at
least $25,000,000.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Pledged Collateral” has the meaning given such term in the Security
Agreement.
     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.2 or the Aggregate Commitments have expired, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof. The initial Pro Rata
Share of each Lender is set forth opposite the name of such Lender on
Schedule 2.1 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Real Property Asset” means, at any time of determination, any interest
then owned by any Loan Party in any real property.
     “Register” has the meaning specified in Section 10.6(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a L/C Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

23



--------------------------------------------------------------------------------



 



     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.2, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided further that
(i) if at any time there are only two Lenders, then Required Lenders must
comprise both of such Lenders and (ii) if at any time there are three or more
Lenders, then Required Lenders must comprise at least three Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof) or any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to any Subordinated Indebtedness.
     “Secured Cash Management Agreement” means any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.
     “Secured Hedge Agreement” means any Swap Contract permitted under
Article VII that is entered into by and between any Loan Party and any Hedge
Bank.
     “Secured Parties” means, collectively, Agent, the Lenders, the L/C Issuer,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Agent from time to time pursuant to Section 9.5, and the other Persons
the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.
     “Securities Account” means an account to which a financial asset is or may
be credited in accordance with an agreement under which the Person maintaining
the account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.
     “Security Agreement” means the Security Agreement by and among Borrower,
Guarantors, the Agent and each of the other grantors party thereto executed and
delivered on the

24



--------------------------------------------------------------------------------



 



Closing Date, substantially in the form of Exhibit F annexed hereto, as such
Security Agreement may thereafter be amended, supplemented or otherwise modified
from time to time.
     “Solvency Certificate” means an officer’s certificate of each Loan Party
substantially in the form of Exhibit J with appropriate attachments.
     “Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the tangible and
intangible property of such Person, including Equity Interests owned by such
Person, is (1) greater than the total amount of liabilities (including
contingent liabilities) of such Person and (2) not less than the amount that
will be required to pay the probable liabilities on such Person’s then existing
debts as they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or reasonably believe that it will incur, debts beyond its ability to pay
such debts as they become due; and (ii) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Stock Repurchase” has the meaning set forth in the definition of
“Permitted Stock Repurchase”.
     “Subordinated Indebtedness” means unsecured Indebtedness incurred by
Borrower or any Subsidiary, the terms of which Indebtedness (including the
covenants, events of default and subordination provisions thereof) and all
documentation relating thereto shall be in form and substance satisfactory to
Agent and Required Lenders, it being understood that there shall be no payments
of any kind thereunder (other than payment of scheduled interest, the amounts
and frequency of which are acceptable to Agent and other Required Lenders and
other payments (if any) acceptable to Agent and Required Lenders) prior to the
seventeen month anniversary after the Maturity Date then in effect and all
payments thereunder shall be subordinated in right of payment to the Obligations
pursuant to subordination provisions acceptable to Agent and Required Lenders in
their sole discretion.
     “Subordinated Liabilities” means liabilities subordinated to the
Obligations in a manner acceptable to Agent in its sole discretion.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

25



--------------------------------------------------------------------------------



 



     “Subsidiary Guarantor” or “Guarantor” means, collectively, Pacific Biotech,
Inc., a California corporation, Metra Biosystems, Inc., a California
corporation, Osteo Sciences Corporation, an Oregon corporation and Litmus
Concepts, Inc., a California corporation, and any other Subsidiary of Borrower
that executes and delivers a counterpart of the Guaranty from time to time after
the Closing Date in accordance with Section 6.13.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.4.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.4(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.4(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$15,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or

26



--------------------------------------------------------------------------------



 



possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Total Consideration” means, with respect to any Acquisition, (without
duplication) the sum of (a) the total amount of cash paid in connection with
such Acquisition, (b) all Indebtedness incurred in connection with such
Acquisition, (c) the amount of direct and contingent liabilities assumed in
connection with such Acquisition (excluding normal trade payables, accruals and
indemnities), (d) the amount of Indebtedness payable to the seller in connection
with such Acquisition and (e) the amounts paid or to be paid under any covenant
not to compete, consulting agreements, “earn-up” or “earn-out” agreements and
other deferred or contingent payment obligations in connection with such
Acquisition, as reasonably estimated by Borrower and satisfactory to the Agent
in its reasonable discretion.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.
     “UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.3(c)(i).
     1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any

27



--------------------------------------------------------------------------------



 



reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including,”
          (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
     1.3 Accounting Terms.
          (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
          (b) If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
Borrower or the Required Lenders shall so request, Agent, Lenders and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower shall provide to Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.4 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

28



--------------------------------------------------------------------------------



 



     1.5 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).
     1.6 Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS.
     2.1 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Commitment. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.1, prepay under
Section 2.5, and reborrow under this Section 2.1. Committed Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.
     The amount of each Lender’s Commitment is set forth opposite its name on
Schedule 2.1 annexed hereto and the original Aggregate Commitment is
$120,000,000; provided that the amount of the Commitments of each Lender shall
be adjusted to give effect to any assignments of such Commitments pursuant to
Section 10.6 and shall be reduced from time to time by the amount of any
reductions thereto made pursuant to Section 2.5 or Section 2.6. Each Lender’s
Commitment shall expire immediately and without further action on the Maturity
Date and all Loans and all other amounts owed hereunder with respect to the
Loans and the Commitments shall be paid in full no later than that date.
     2.2 Borrowings, Conversions and Continuations of Committed Loans.
          (a) Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon Borrower’s irrevocable notice to Agent, which may be given by
telephone. Each such notice must be received by Agent not later than 8:00 a.m.
(i) three Business Days (in the case of Eurodollar Rate Loans) prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Committed
Loans, and (ii) on the requested date of any Borrowing of Base Rate Committed
Loans. Each telephonic notice by Borrower pursuant to this Section 2.2(a) must
be confirmed promptly by delivery to Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of Borrower. Each
Borrowing of, conversion

29



--------------------------------------------------------------------------------



 



to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.3(c) and 2.4(c), each Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
          (b) Following receipt of a Committed Loan Notice, Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by Borrower, Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to Agent in immediately available funds at Agent’s
Office not later than 10:00 a.m. on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.2 (and, if such Borrowing is the initial Credit Extension,
Section 4.1), Agent shall make all funds so received available to Borrower in
like funds as received by Agent either by (i) crediting the account of Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Agent by Borrower; provided, however, that if, on
the date the Committed Loan Notice with respect to such Borrowing is given by
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing first, shall be applied, to the payment in full of any such L/C
Borrowings, and second, shall be made available to Borrower as provided above.
          (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and during the existence of an Event of
Default, the Required Lenders may demand that any or all of the then outstanding
Eurodollar Rate Loans be converted immediately to Base Rate Loans and Borrower
agrees to pay all amounts due under Section 3.5 in accordance with the terms
thereof due to any such conversion.

30



--------------------------------------------------------------------------------



 



          (d) Agent shall promptly notify Borrower and Lenders of the interest
rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate. The determination of the Eurodollar Rate by
Agent shall be conclusive in the absence of manifest error. At any time that
Base Rate Loans are outstanding, Agent shall notify Borrower and the Lenders of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
          (e) After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than 6 Interest
Periods in effect with respect to Committed Loans.
     2.3 Letters of Credit.
          (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.3, (1) from time to time on any Business Day during the period from
the Closing Date until the L/C Expiration Date, to issue Letters of Credit for
the account of Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of Borrower or
its Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall not
exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the L/C Sublimit. Each request by Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.3(b)(iv), the expiry date of such requested
commercial Letter of Credit would occur more than twelve months after the date
of issuance or last extension or such standby Letter of Credit would occur more
than twenty-four months after the date of

31



--------------------------------------------------------------------------------



 



issuance or last extension, unless the Required Lenders have approved such
expiry date; or
     (B) the expiry date of such requested Letter of Credit would occur after
the L/C Expiration Date, unless all the Lenders have approved such expiry date.
     (C) the expiry date of such requested Letter of Credit would occur after
the Maturity Date, unless Borrower shall have Cash Collateralized 105% of the
maximum aggregate L/C Obligations of such Letter of Credit upon the issuance of
such Letter of Credit.
     (iii) The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer;
     (C) except as otherwise agreed by Agent and the L/C Issuer, such Letter of
Credit is in an initial stated amount less than $100,000, in the case of a
commercial Letter of Credit, or $500,000, in the case of a standby Letter of
Credit;
     (D) such Letter of Credit is to be denominated in a currency other than
Dollars; or
     (E) a default of any Lender’s obligations to fund under Section 2.3(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

32



--------------------------------------------------------------------------------



 



     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to Agent
in Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.
          (b) Procedures for Issuance and Amendment of Letters of Credit;
Extension of Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to the L/C Issuer (with a copy to Agent)
in the form of a L/C Application, appropriately completed and signed by a
Responsible Officer of Borrower. Such L/C Application must be received by the
L/C Issuer and Agent not later than 8:00 a.m. at least two Business Days (or
such later date and time as Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may require. Additionally, Borrower shall furnish to the L/C Issuer and
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or Agent may require.

33



--------------------------------------------------------------------------------



 



     (ii) Promptly after receipt of any L/C Application at the address set forth
in Section 10.2 for receiving L/C Applications and related correspondence, the
L/C Issuer will confirm with Agent (by telephone or in writing) that Agent has
received a copy of such L/C Application from Borrower and, if not, the L/C
Issuer will provide Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of Borrower (or the applicable Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Letter of Credit.
     (iii) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to Borrower and Agent a
true and complete copy of such Letter of Credit or amendment.
     (iv) If Borrower so requests in any applicable L/C Application, the L/C
Issuer may, in its sole and absolute discretion, agree to issue a standby Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the L/C Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.3(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from Agent that the Required Lenders
have elected not to permit such extension or (2) from Agent, any Lender or any
Loan Party that one or more of the applicable conditions specified in
Section 4.2 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

34



--------------------------------------------------------------------------------



 



     (v) If Borrower so requests in any applicable L/C Application, the L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, Borrower shall
not be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from Agent that the Required Lenders have elected
not to permit such reinstatement or (B) from Agent, any Lender or Borrower that
one or more of the applicable conditions specified in Section 4.2 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify Borrower
and Agent thereof. Not later than 11:00 a.m. on the Business Day after the date
of any payment by the L/C Issuer under a Letter of Credit (each such date of
payment, an “Honor Date”), Borrower shall reimburse the L/C Issuer through Agent
in an amount equal to the amount of such drawing plus accrued interest on the
amount of such drawing (which interest shall accrue from the Honor Date to the
time of reimbursement as if the amount of such drawing were a Base Rate Loan).
If Borrower fails to so reimburse the L/C Issuer by such time, Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Pro Rata
Share thereof. In such event, Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Business Day after
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.2 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.2 (other than
the delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or
Agent pursuant to this Section 2.3(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

35



--------------------------------------------------------------------------------



 



     (ii) Each Lender (including a Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.3(c)(i) make funds available to Agent for the
account of the L/C Issuer at the Agent’s Office in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 11:00 a.m. on the Business
Day specified in such notice by Agent, whereupon, subject to the provisions of
Section 2.3(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to Borrower in such amount. Agent shall
remit the funds so received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.2 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to Agent for the account
of the L/C Issuer pursuant to Section 2.3(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.3.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.3(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.3(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.3(c) is subject to the conditions set forth in Section 4.2 (other than
delivery by Borrower of a Committed Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.
     (vi) If any Lender fails to make available to Agent for the account of the
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.3(c) by the time specified in
Section 2.3(c)(ii), the L/C Issuer shall be entitled to recover from such Lender
(acting through Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is

36



--------------------------------------------------------------------------------



 



immediately available to the L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the L/C Issuer in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through Agent) with respect to any amounts owing under
this clause (vi) shall be conclusive absent manifest error.
          (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.3(c), if Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Agent), Agent will
distribute to such Lender its Pro Rata Share thereof in the same funds as those
received by Agent.
     (ii) If any payment received by Agent for the account of the L/C Issuer
pursuant to Section 2.3(c)(i) is required to be returned under any of the
circumstances described in Section 10.5 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to
Agent for the account of the L/C Issuer its Pro Rata Share thereof on demand of
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive payment in full of the Obligations and the termination
of this Agreement.
          (e) Obligations Absolute. The obligation of Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

37



--------------------------------------------------------------------------------



 



     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.
Borrower shall promptly examine a copy of each Letter of Credit and each,
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.
          (f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.3(e); provided,
however, that anything in such clauses to the contrary notwithstanding, Borrower
may have a claim against the L/C Issuer, and the L/C Issuer may be liable to
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Borrower which Borrower proves
were

38



--------------------------------------------------------------------------------



 



caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
          (g) Cash Collateral. Upon the request of Agent, (i) if the L/C Issuer
has honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in an L/C Borrowing, or (ii) if, as of the L/C
Expiration Date, any L/C Obligation for any reason remains outstanding, Borrower
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations. Sections 2.3(a), 2.5 and 8.2(c) set forth certain
additional requirements to deliver Cash Collateral hereunder. For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to Agent and the L/C Issuer (which documents are
hereby consented to by Lenders). Derivatives of such term have corresponding
meanings. Borrower hereby grants to Agent, for the benefit of the L/C Issuer and
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Bank of America. If at any
time Agent determines that any funds held as Cash Collateral are subject to any
right or claim of any Person other than Agent or that the total amount of such
funds is less than the aggregate Outstanding Amount of all L/C Obligations,
Borrower will, forthwith upon demand by Agent, pay to Agent, as additional funds
to be deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that Agent determines to be free and clear of any such
right and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer.
          (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and Borrower when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
          (i) L/C Fees. Borrower shall pay to Agent for the account of each
Lender in accordance with its Pro Rata Share an L/C fee (the “L/C Fee”) (i) for
each commercial Letter of Credit equal to the then applicable commercial letter
of credit fees of the L/C Issuer then in effect, and (ii) for each standby
Letter of Credit equal to the Applicable Rate times the daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit). For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.6. L/C
Fees shall be (i) computed on a

39



--------------------------------------------------------------------------------



 



quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the L/C
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount available to be
drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all L/C Fees shall accrue at the Default Rate.
          (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to (i) each commercial Letter of Credit, at the rate
specified in the Fee Letter, computed on the amount of such Letter of Credit,
and payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between Borrower and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
L/C Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.6. In
addition, Borrower shall pay directly to the L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such individual customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
          (k) Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
          (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of Borrower, and
that Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.
     2.4 Swing Line Loans.
          (a) The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.4, to make loans (each such loan, a
“Swing Line Loan”) to Borrower from time

40



--------------------------------------------------------------------------------



 



to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Pro Rata Share of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, Borrower may borrow under this
Section 2.4, prepay under Section 2.5, and reborrow under this Section 2.4. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.
          (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to the Swing Line Lender and Agent, which may be
given by telephone. Each such notice must be received by the Swing Line Lender
and Agent not later than 10:00 a.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $500,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and Agent of a written Swing Line Loan Notice, appropriately completed
and signed by a Responsible Officer of Borrower. Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with Agent (by telephone or in writing) that Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify Agent (by telephone or in writing) of the contents thereof. Unless the
Swing Line Lender has received notice (by telephone or in writing) from Agent
(including at the request of any Lender) prior to 11:00 a.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.4(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 12:00 noon on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to Borrower.
          (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Pro Rata Share of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan

41



--------------------------------------------------------------------------------



 



Notice for purposes hereof) and in accordance with the requirements of
Section 2.2, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 4.2. The
Swing Line Lender shall furnish Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to Agent. Each Lender shall
make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice available to Agent in immediately available funds for the
account of the Swing Line Lender at Agent’s Office not later than 10:00 a.m. on
the day specified in such Committed Loan Notice, whereupon, subject to Section
2.4(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to Borrower in such amount. Agent shall remit
the funds so received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.4(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to Agent for the account of the Swing Line Lender pursuant to
Section 2.4(c)(i) shall be deemed payment in respect of such participation.
     (iii) If any Lender fails to make available to Agent for the account of the
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.4(c) by the time specified in Section
2.4(c)(i), the Swing Line Lender shall be entitled to recover from such Lender
(acting through Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.4(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of

42



--------------------------------------------------------------------------------



 



the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.4(c) is subject to the conditions set
forth in Section 4.2. No such funding of risk participations shall relieve or
otherwise impair the obligation of Borrower to repay Swing Line Loans, together
with interest as provided herein.
          (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share thereof in the same funds as those
received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.5
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate. Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
          (e) Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.4 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.
          (f) Payments Directly to Swing Line Lender. Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.5 Prepayments.
          (a) Voluntary Prepayments. Borrower may, upon notice to Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; but with accrued interest thereon and any amounts
due under Section 3.5, provided that (i) such notice must be received by Agent
not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Committed Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $500,000 in excess
thereof; and (iii) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount

43



--------------------------------------------------------------------------------



 



of such prepayment and the Type(s) of Committed Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such notice
is given by Borrower, Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.5. Each such prepayment shall be applied to the Committed Loans of
Lenders in accordance with their respective Pro Rata Shares.
          (b) Borrower may, upon notice to the Swing Line Lender (with a copy to
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Swing Line Lender and Agent not later than 1:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by Borrower, Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
          (c) Mandatory Prepayments from Excess Utilization. If for any reason
the Total Outstandings at any time exceed the Aggregate Commitments then in
effect, Borrower shall immediately prepay Loans but with accrued interest
thereon and any amounts due under Section 3.5, and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.5(c) unless after the prepayment in full of the Loans
the Total Outstandings exceed the Aggregate Commitments then in effect.
          (d) Mandatory Prepayments and Mandatory Reductions of Commitments. The
Loans shall be prepaid and/or the Aggregate Commitments shall be permanently
reduced in the amounts and under the circumstances set forth below, and all such
prepayments and/or reductions to be applied as set forth below or as more
specifically provided in Section 2.5(e)(ii):
     (i) Mandatory Prepayments and Reductions From Net Asset Sale Proceeds. No
later than the date of receipt by Borrower or any of its Subsidiaries of any Net
Asset Sale Proceeds in respect of any Asset Sale, Borrower shall either
(1) prepay Loans and/or permanently reduce the Aggregate Commitments in
accordance with Section 2.5(e)(ii), in each case, in an aggregate amount equal
to such Net Asset Sale Proceeds or (2), so long as no Default or Event of
Default shall have occurred and be continuing and to the extent that the
aggregate Net Asset Sale Proceeds from the Closing Date through the date of
determination that are so reinvested or proposed to be so reinvested under this
Section 2.5(d)(i) do not exceed $3,000,000, deliver to Agent an officer’s
certificate setting forth (x) that portion of such Net Asset Sale Proceeds that
Borrower or such Subsidiary intends to reinvest in equipment or other productive
assets of the general type used in the business of Borrower and its Subsidiaries
within 180 days of such date of receipt and (y) the proposed use of such portion
of the Net Asset Sale Proceeds

44



--------------------------------------------------------------------------------



 



and such other information with respect to such reinvestment as Agent may
reasonably request, and Borrower shall, or shall cause one or more of its
Subsidiaries to, promptly and diligently apply such portion to such reinvestment
purposes; provided, however, that, pending such reinvestment, such portion of
the Net Asset Sale Proceeds shall be applied to prepay outstanding Loans
(without a reduction in the Aggregate Commitments) to the full extent thereof,
In addition, Borrower shall, no later than 180 days after receipt of such Net
Asset Sale Proceeds that have not theretofore been applied to the Obligations
hereunder or that have not been so reinvested as provided above, make an
additional prepayment of the Loans (and/or the Aggregate Commitments shall be
permanently reduced) as set forth above in the full amount of all such Net Asset
Sale Proceeds.
     (ii) Prepayments and Reductions from Net Insurance/Condemnation Proceeds.
No later than three (3) Business Days following the date of receipt by Agent,
Borrower or any of its Subsidiaries of any Net Insurance/Condemnation Proceeds
that are required to be applied to prepay the Loans and/or reduce the Aggregate
Commitments pursuant to Section 6.6(b), Borrower shall either (1) prepay Loans
and/or permanently reduce the Aggregate Commitments in accordance with Section
2.5(e)(ii). in each case, in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds or (2), so long as no Default or Event of
Default shall have occurred and be continuing and to the extent that the
aggregate Net Insurance/Condemnation Proceeds from the Closing Date through the
date of determination that are so reinvested or proposed to be so reinvested
under this Section 2.5(d)(ii) or under Section 6.6(b)(ii) do not exceed
$10,000,000, deliver to Agent an officer’s certificate setting forth (x) that
portion of such Net Insurance/Condemnation Proceeds that Borrower or such
Subsidiary intends to reinvest in equipment or other productive assets of the
general type used in the business of Borrower and its Subsidiaries within
180 days of such date of receipt and (y) the proposed use of such portion of the
Net Insurance/Condemnation Proceeds and such other information with respect to
such reinvestment as Agent may reasonably request, and Borrower shall, or shall
cause one or more of its Subsidiaries to, promptly and diligently apply such
portion to such reinvestment purposes; provided, however, that, pending such
reinvestment, such portion of the Net Insurance/Condemnation Proceeds shall be
applied to prepay outstanding Loans (without a reduction in the Aggregate
Commitments) to the full extent thereof. In addition, Borrower shall, no later
than 180 days after receipt of such Net Insurance/Condemnation Proceeds that
have not theretofore been applied to the Obligations hereunder or that have not
been so reinvested as provided above, make an additional prepayment of the Loans
(and/or the Aggregate Commitments shall be permanently reduced) as set forth
above in the full amount of all such Net Insurance/Condemnation Proceeds.
          (e) Application of Prepayments and Reductions of Aggregate
Commitments.

45



--------------------------------------------------------------------------------



 



     (i) Application of Voluntary Prepayments by Type of Loans. Any voluntary
prepayments pursuant to Section 2.5(a) shall be applied as specified by Borrower
in the applicable notice of prepayment; provided that in the event Borrower
fails to specify the Type of Loans to which any such prepayment shall be
applied, such prepayment shall be applied to repay Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans, in each case in a
manner that minimizes the amount of any payment required to be made by Borrower
pursuant to Section 3.5.
     (ii) Application of Mandatory Prepayments by Type of Loans. Except as
provided in Section 2.5(c), any amount required to be applied as a mandatory
prepayment of the Loans and/or a reduction of the Aggregate Commitments shall be
applied first to prepay the Loans to the full extent thereof and to permanently
reduce the Aggregate Commitments by the amount of such prepayment, and second,
to the extent of any remaining portion of such amount, to further permanently
reduce the Aggregate Commitments to the full extent thereof. Any mandatory
prepayments pursuant to this Section 2.5 shall be applied as specified by
Borrower in written notice to Agent; provided that in the event Borrower fails
to specify the Type of Loan to which any such prepayment shall be applied, such
prepayment shall be applied to repay Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner that
minimizes the amount of any payment required to be made by Borrower pursuant to
Section 3.5. Any mandatory reduction of the Aggregate Commitments pursuant to
this Section 2.5(e) shall be in proportion to each Lender’s Pro Rata Share.
     2.6 Termination or Reduction of Commitments. Borrower may, upon notice to
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by Agent not later than 8:00 a.m. five Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) Borrower shall not terminate or reduce the Aggregate Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, and (iv) if, after
giving effect to any reduction of the Aggregate Commitments, the L/C Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Pro Rata Share. All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.
     2.7 Repayment of Loans.
          (a) Borrower shall repay to Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.

46



--------------------------------------------------------------------------------



 



          (b) Borrower shall repay each Swing Line Loan on the earlier to occur
of (i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.
     2.8 Interest.
          (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
          (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.9 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.3:
          (a) Commitment Fee. Borrower shall pay to Agent for the account of
each Lender in accordance with its Pro Rata Share, a commitment fee equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Availability Period,

47



--------------------------------------------------------------------------------



 



including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
          (b) Other Fees.
     (i) Borrower shall pay to the Arranger and Agent for their own respective
accounts fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
     (ii) Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
          (a) All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s “prime rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
          (b) If, as a result of any restatement of or other adjustment to the
financial statements of Borrower or for any other reason, Borrower or the
Lenders determine that (i) the Funded Debt to EBITDA Ratio as calculated by
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Funded Debt to EBITDA Ratio would have resulted in higher pricing for
such period, Borrower shall immediately and retroactively be obligated to pay to
Agent for the account of the applicable Lenders or the L/C Issuer, as the case
may be, promptly on demand by Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by Agent, any Lender or the L/C Issuer), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.3(c)(iii), 2.3(i) or 2.8(b) or under Article VIII. Borrower’s
obligations under this

48



--------------------------------------------------------------------------------



 



paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.
     2.11 Evidence of Debt.
          (a) The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by Agent in the
ordinary course of business. The accounts or records maintained by Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by Lenders to Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Agent in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error. Upon the request of any Lender made
through Agent, Borrower shall execute and deliver to such Lender (through Agent)
a Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
          (b) In addition to the accounts and records referred to in subsection
(a), each Lender and Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error.
     2.12 Payments Generally.
          (a) (i) General. All payments to be made by Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Agent, for the account of the respective Lenders to
which such payment is owed, at the Agent’s Office in Dollars and in immediately
available funds not later than 11:00 a.m. on the date specified herein. Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by Agent after
11:00 a.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
     (ii) Borrower Account. On each date when the payment of any principal,
interest or fees are due hereunder or under any Note, Borrower agrees to
maintain on deposit in an ordinary checking account maintained by Borrower with
Agent (as such account shall be designated by Borrower in a written notice to
Agent from time to time, the “Borrower Account”) an amount sufficient to pay
such principal, interest or fees in full on such date. Borrower hereby
authorizes

49



--------------------------------------------------------------------------------



 



Agent (A) to deduct automatically all principal, interest or fees when due
hereunder or under any Note from Borrower Account, and (B) if and to the extent
any payment of principal, interest or fees under this Agreement or any Note is
not made when due to deduct any such amount from any or all of the accounts of
Borrower maintained at Agent. Agent agrees to provide written notice to Borrower
of any automatic deduction made pursuant to this Section 2.12(a)(ii) showing in
reasonable detail the amounts of such deduction. Lenders agree to reimburse
Borrower based on their Pro Rata Share for any amounts deducted from such
accounts in excess of amount due hereunder and under any other Loan Documents.
          (b) (i) Funding by Lenders; Presumption by Agent. Unless Agent shall
have received notice from a Lender prior to the proposed date of any Committed
Borrowing of Eurodollar Rate Loans (or, in the case of any Committed Borrowing
of Base Rate Loans, prior to 9:00 a.m. on the date of such Committed Borrowing)
that such Lender will not make available to Agent such Lender’s share of such
Committed Borrowing, Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.2 (or, in the case of a
Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.2) and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to Agent, then the applicable Lender
and Borrower severally agree to pay to Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Agent in connection with the foregoing, and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to Base Rate Loans.
If Borrower and such Lender shall pay such interest to Agent for the same or an
overlapping period, Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Committed Borrowing to Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to Agent.
     (ii) Payments by Borrower; Presumptions by Agent. Unless Agent shall have
received notice from Borrower prior to the date on which any payment is due to
Agent for the account of the Lenders or the L/C Issuer hereunder that Borrower
will not make such payment, Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount due.
In such event, if Borrower has not in fact made such payment, then each of the
Lenders or the L/C Issuer, as the case may be, severally agrees to repay to
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for

50



--------------------------------------------------------------------------------



 



each day from and including the date such amount is distributed to it to but
excluding the date of payment to Agent, at the greater of the Federal Funds Rate
and a rate determined by Agent in accordance with banking industry rules on
interbank compensation.
     A notice of Agent to any Lender or Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.
          (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
          (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.4(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.4(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.
          (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13 Sharing of Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Committed Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify Agent of such fact, and (b) purchase (for cash at
face value) participations in the Committed Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

51



--------------------------------------------------------------------------------



 



     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.
     2.14 Increase in Commitments.
          (a) Request for Increase. Provided there exists no Default, upon
notice to Agent (which shall promptly notify the Lenders), Borrower may from
time to time, request an increase in the Aggregate Commitments by an amount (for
all such requests) not exceeding $75,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $10,000,000, and (ii) Borrower
may make a maximum of three such requests. At the time of sending such notice,
Borrower (in consultation with Agent) shall specify the time period within which
each Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).
          (b) Lender Elections to Increase. Each Lender shall notify Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Pro Rata
Share of such requested increase. Any Lender not responding within such time
period shall be deemed to have declined to increase its Commitment.
          (c) Notification by Agent; Additional Lenders. Agent shall notify
Borrower and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to Agent and its counsel.
          (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, Agent and Borrower shall determine
the effective date (the “Increase Effective Date”) and the final allocation of
such increase. Agent shall promptly notify Borrower and the Lenders of the final
allocation of such increase and the Increase Effective Date.
          (e) Conditions to Effectiveness of Increase. As a condition precedent
to such increase, Borrower shall deliver to Agent a certificate of each Loan
Party dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer

52



--------------------------------------------------------------------------------



 



of such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) in the case of
Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.5 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.1, and (B) no Default exists. Borrower shall
prepay any Committed Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.5) to the extent necessary
to keep the outstanding Committed Loans ratable with any revised Pro Rata Shares
arising from any nonratable increase in the Commitments under this Section.
          (f) Conflicting Provisions. This Section shall supersede any
provisions in Section 2.13 or 10.1 to the contrary.
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY.
     3.1 Taxes.
          (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
     (i) Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Indemnified Taxes. If, however, applicable Laws require Borrower or
Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by Borrower or Agent, as the case may
be, upon the basis of the information and documentation to be delivered pursuant
to subsection (e) below.
     (ii) If Borrower or Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) Agent shall withhold or make such
deductions as are determined by Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) Agent,
Lender or L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

53



--------------------------------------------------------------------------------



 



          (b) Payment of Other Taxes by Borrower. Without limiting the
provisions of subsection (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.
          (c) Tax Indemnifications. Without limiting the provisions of
subsection (a) or (b) above, Borrower shall, and does hereby, indemnify Agent,
each Lender and the L/C Issuer, and shall make payment in respect thereof within
10 days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
Borrower or Agent or paid by Agent, such Lender or the L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment or liability delivered to
Borrower by a Lender or the L/C Issuer (with a copy to Agent), or by Agent on
its own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.
          (d) Evidence of Payments. Upon request by Borrower or Agent, as the
case may be, after any payment of Taxes by Borrower or by Agent to a
Governmental Authority as provided in this Section 3.1, Borrower shall deliver
to Agent or Agent shall deliver to Borrower, as the case may be, the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to Borrower or Agent, as
the case may be.
          (e) Status of Lenders; Tax Documentation.
     (i) Each Lender shall deliver to Borrower and to Agent, at the time or
times prescribed by applicable Laws or when reasonably requested by Borrower or
Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information that would entitle such Lender to an exemption
from, or reduction of, applicable Taxes in respect of all payments to be made to
such Lender by Borrower pursuant to this Agreement or otherwise to establish
such Lender’s status for withholding tax purposes in the applicable
jurisdiction; provided, however, that such Lender is legally entitled to
complete, execute and deliver such documentation and in such Lender’s reasonable
judgment such completion, execution or submission would not materially prejudice
the legal position of such Lender.
     (ii) Each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to Borrower
and Agent (in such number of copies as shall be reasonably requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request

54



--------------------------------------------------------------------------------



 



of Borrower or Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
          (I) executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
          (II) executed originals of Internal Revenue Service Form W-8ECI,
          (III) executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation,
          (IV) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or
          (V) executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Borrower or Agent to determine the
withholding or deduction required to be made.
     (iii) Each Lender shall promptly (A) notify Borrower and Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that Borrower or
Agent make any withholding or deduction for taxes from amounts payable to such
Lender.
          (f) Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be. If
Agent, any Lender or the L/C Issuer determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with

55



--------------------------------------------------------------------------------



 



respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by Agent, such Lender or the L/C Issuer, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that Borrower,
upon the request of Agent, such Lender or the L/C Issuer, agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Agent, such Lender or the L/C
Issuer in the event Agent, such Lender or the L/C Issuer is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require Agent, any Lender or the L/C Issuer to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.
     3.2 Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to Borrower
through Agent, any obligation of such Lender to make or continue Eurodollar Rate
Loans or to convert Base Rate Committed Loans to Eurodollar Rate Loans shall be
suspended until such Lender notifies Agent and Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
Borrower shall, upon demand from such Lender (with a copy to Agent), prepay or,
if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, Borrower shall
also pay accrued interest on the amount so prepaid or converted and all amounts
due under Section 3.5 in accordance with the terms thereof due to such
prepayment or conversion.
     3.3 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, Agent will promptly so notify Borrower and
each Lender. Thereafter, the obligation of Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

56



--------------------------------------------------------------------------------



 



     3.4 Increased Costs.
          (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.1 and any change in
the rate of any Excluded Tax payable by such Lender or the L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

57



--------------------------------------------------------------------------------



 



          (c) Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the reason for such claim in reasonable detail and the
amount or amounts necessary to compensate such Lender or the L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to Borrower shall be conclusive absent manifest
error. Borrower shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that Borrower shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     3.5 Compensation for Losses. Upon demand of any Lender (with a copy to
Agent) from time to time, Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
          (b) any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrower;
or
          (c) any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period thereof as a result of a request by Borrower
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lenders under this Section 3.5, each Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in
determining the Eurodollar Rate, as applicable, for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

58



--------------------------------------------------------------------------------



 



     3.6 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.4, or Borrower is required to pay any additional
amount to any Lender, the L/C Issuer, or any Governmental Authority for the
account of any Lender or the L/C Issuer pursuant to Section 3.1, or if any
Lender gives a notice pursuant to Section 3.2, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.1 or 3.4, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.2, as applicable, and (ii) in each case,
would not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C Issuer, as the case may be. Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.4, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, Borrower may replace such Lender in accordance with Section 10.13.
     3.7 Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Agent.
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS.
     4.1 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
          (a) Closing Documents. Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to Agent and each of the Lenders:
     (i) executed counterparts of this Agreement and the other Loan Documents,
sufficient in number for distribution to Agent, each Lender and Borrower;
     (ii) a Note executed by Borrower in favor of each Lender requesting a Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Agent may require evidencing the identity, authority and capacity of
each

59



--------------------------------------------------------------------------------



 



Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;
     (iv) such documents and certifications as Agent may reasonably require to
evidence that each Loan Party is duly organized or formed (including copies of
Organization Documents of each Loan Party certified by the Secretary of State of
its jurisdiction of incorporation), and that each Loan Party is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
     (v) a favorable opinion of counsel to the Loan Parties substantially in the
form of Exhibits K annexed hereto acceptable to Agent addressed to Agent and
each Lender, as to the matters set forth in such Exhibits and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;
     (vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     (vii) a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 4.2(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since June 30,
2008 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect;
     (viii) evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect and that Agent on behalf
of Lenders has been named as additional insured and/or loss payee thereunder to
the extent required under Section 6.7;
     (ix) a duly completed Compliance Certificate as of June 30, 2008, signed by
a Responsible Officer of Borrower;
     (x) evidence that (A) all commitments under the Credit Agreement dated as
of January 31, 2005 among Borrower, Bank of America, as agent and 1/c issuer and
the lenders from time to time party thereto (as amended, the “Existing Credit
Agreement”) have been or concurrently with the Closing Date are being terminated
pursuant to a payoff letter in form and substance satisfactory to Agent, (B) all
outstanding amounts thereunder have been or concurrently with the Closing Date
are being paid in full, (C) any Liens securing obligations under the

60



--------------------------------------------------------------------------------



 



Existing Credit Agreement have been or concurrently with the Closing Date are
being released, and (D) arrangements satisfactory to Agent have been made with
respect to any letters of credit outstanding thereunder;
     (xi) an officers’ certificate of each Loan Party dated the Closing Date,
substantially in the form of Exhibit J annexed hereto and with appropriate
attachments, in each case demonstrating that, after giving effect to the
consummation of the transactions contemplated by the Loan Documents, such Loan
Party on a consolidated basis will be Solvent; and
     (xii) such other assurances, certificates, documents, consents or opinions
as Agent, the L/C Issuer, the Swing Line Lender or the Required Lenders
reasonably may require.
          (b) Fees, Any fees required to be paid on or before the Closing Date
(whether pursuant to the terms hereof, the Fee Letter or otherwise) shall have
been paid.
          (c) Attorneys’ Fees. Unless waived by Agent, Borrower shall have paid
all Attorney Costs of Agent to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of Attorney Costs as shall constitute its
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between Borrower and Agent).
          (d) Closing Date. The Closing Date shall have occurred on or before
October 8, 2008.
          (e) No Litigation. No action, suit, investigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority that purports or could reasonably be expected to (i) have a Material
Adverse Effect on Borrower, or (ii) affect any transaction contemplated
hereunder or the ability of Borrower or any other Loan Party to perform their
respective obligations under the Loan Documents to which they are a party.
          (f) Security Interests in Personal and Mixed Property. Agent shall
have received evidence satisfactory to it that each Loan Party shall have taken
or caused to be taken all such actions, executed and delivered or caused to be
executed and delivered all such agreements, documents and instruments, and made
or caused to be made all such filings and recordings (other than the filing or
recording of items described in clauses (iii), (iv) and (v) below) that may be
necessary or, in the opinion of Agent, desirable in order to create in favor of
Agent, for the benefit of Lenders, a valid and (upon such filing and recording)
perfected First Priority Lien (except for Liens permitted under clauses
(b) through (i) of Section 7.1) on the entire personal and mixed property
Collateral. Such actions shall include the following:
     (i) Delivery to Agent of each Collateral Document, including the Security
Agreement, duly executed by each Loan Party;
     (ii) Stock Certificates; Instruments. Delivery to Agent of (a) certificates
(which certificates shall be accompanied by irrevocable undated

61



--------------------------------------------------------------------------------



 



stock power, duly endorsed in blank and otherwise satisfactory in form and
substance to Agent) representing all Equity Interests pledged pursuant to the
Security Agreement, and (b) all promissory notes or other instruments (duly
endorsed, where appropriate, in a manner satisfactory to Agent) evidencing any
Collateral;
     (iii) Lien Searches and UCC Termination Statements. Delivery to Agent of
(a) the results of a recent search, by a Person satisfactory to Agent, of all
effective UCC financing statements and all judgment and tax lien filings (or
similar filings in the applicable foreign jurisdictions) which may have been
made with respect to any personal or mixed property of Borrower or any
Subsidiary that is a Loan Party, together with copies of all such filings
disclosed by such search, and (b) UCC termination statements (or similar
terminations in the applicable foreign jurisdictions) duly executed by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements (or similar
filings in the applicable foreign jurisdictions) disclosed in such search (other
than any such financing statements in respect of Liens permitted to remain
outstanding pursuant to the terms of this Agreement).
     (iv) UCC Financing Statements. Delivery to Agent of UCC financing
statements, with respect to all personal and mixed property Collateral of such
Loan Party, for filing in all jurisdictions as may be necessary or, in the
opinion of Agent, desirable to perfect the security interests created in the
Collateral pursuant to the Collateral Documents;
     (v) Cover Sheets, Etc. Delivery to Agent of all cover sheets or other
documents or instruments required to be filed with any IP Filing Office in order
to create or perfect Liens in respect of any IP Collateral, together with
releases duly executed (if necessary) of security interests by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective filings in any IP Filing Office in respect of any IP
Collateral (other than any such filings in respect of Liens permitted to remain
outstanding pursuant to the terms of this Agreement); and
     (vi) Delivery to Agent of evidence that all other action that Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of any payoff letters,
Landlord Waivers to the extent obtained prior to the Closing Date and Control
Agreements to the extent obtained prior to the Closing Date).
          (g) [Reserved].
          (h) Financial Statements; Business Plan. On or before the Closing
Date, Agent shall have received copies of (i) the Audited Financial Statements,
(ii) the unaudited consolidated balance sheet of Borrower and its Subsidiaries
dated June 30,2008, and the related consolidated statements of income or
operations and cash flows for the fiscal quarter ended on such date, and (iii) a
business plan and budget of Borrower and its Subsidiaries on a

62



--------------------------------------------------------------------------------



 



consolidated basis, including forecasts prepared by management of Borrower, of
consolidated balance sheets and statements of income or operations and cash
flows of Borrower and its Subsidiaries on an annual basis for the five years
following the Closing Date.
          (i) Material Intellectual Property Licenses. On or before the Closing
Date, Agent shall have received copies of all documentation evidencing Material
Intellectual Property Licenses.
          (j) Other Information and Certifications. Agent shall have received,
in form and substance reasonably satisfactory to it, all such reports, audits or
certifications as it may reasonably request.
     Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.2 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
          (a) The representations and warranties of Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.2, the representations and warranties contained in subsections (a) and
(b) of Section 5.5 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.1.
          (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
          (c) After giving effect to the proposed Credit Extension, (i) Total
Outstandings shall not exceed the Aggregate Commitments then in effect, (ii) if
the proposed Credit Extension is a Swing Line Loan, the Outstanding Amount of
Swing Line Loans shall not exceed the Swing Line Sublimit, and (iii) if the
proposed Credit Extension is a Letter of Credit, the Outstanding Amount of L/C
Obligations shall not exceed the L/C Sublimit.
          (d) Agent and, if applicable, the L/C Issuer or the Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

63



--------------------------------------------------------------------------------



 



Each Request for Credit Extension (other than a Committed Loan Notice requesting
a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.2(a),
(b) and (c) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V REPRESENTATIONS AND WARRANTIES.
     Borrower represents and warrants to Agent and the Lenders that:
     5.1 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Material Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clauses (a) (as to
the good standing of Loan Parties other than Borrower) (b)(i), (c) or (d) of
this Section 5.1, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     5.2 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with in any material
respect or result in any material breach or contravention of, or the creation of
any material Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
applicable to any Loan Party.
     5.3 Governmental Authorization; Other Consents. Except for filings
necessary to perfect Liens granted under the Loan Documents and other immaterial
filings with any Governmental Authority, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document.
     5.4 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles.

64



--------------------------------------------------------------------------------



 



     5.5 Financial Statements; No Material Adverse Effect.
          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present, in all material
respects, the financial condition of Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of Borrower and its
Subsidiaries as of the date thereof required to be disclosed under GAAP,
including material liabilities for taxes, commitments and Indebtedness.
          (b) The unaudited consolidated balance sheet of Borrower and its
Subsidiaries dated June 30, 2008, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.5 sets forth all material indebtedness and other
liabilities, direct or contingent, of Borrower and its consolidated Subsidiaries
as of the date of such financial statements, including material liabilities for
taxes, commitments and Indebtedness.
          (c) Since the date of the Audited Financial Statements, there has been
no event or circumstance, in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
          (d) The consolidated forecasted balance sheets, statements of income
and cash flows of Borrower and its Subsidiaries delivered pursuant to Section
4.1 or Section 6.1 were prepared in good faith on the basis of assumptions which
Borrower believed were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, Borrower’s
best estimate of its future financial condition and performance (it being
understood that projections are subject to significant uncertainties and
contingencies, many of which are beyond Borrower’s control, and that no
assurance can be given that projections will be realized).
     5.6 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Borrower, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against Borrower or any of its Subsidiaries or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
     5.7 No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred

65



--------------------------------------------------------------------------------



 



and is continuing or is reasonably likely to result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
     5.8 Ownership of Property; Liens. Each of Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.1.
     5.9 Environmental Compliance. Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.9, such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     5.10 Insurance. The properties of Borrower and its Subsidiaries are insured
with reputable insurance companies not Affiliates of Borrower, in such amounts
(after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where Borrower or the applicable Subsidiary operates.
     5.11 Taxes. Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP and (b) immaterial
taxes. There is no proposed tax assessment against Borrower or any Subsidiary
that would, if made, have a Material Adverse Effect.
     5.12 ERISA Compliance.
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto or the remedial
amendment period to file such application has not expired and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification. Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code in all
material respects, and no application for a funding waiver or an extension of
any amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

66



--------------------------------------------------------------------------------



 



          (b) There are no pending or, to the best knowledge of Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability (and no event has occurred which, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
     5.13 Subsidiaries; Equity Interests. As of the Closing Date, no Loan Party
has any Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens except those created under the Collateral Documents. No Loan Party
has any equity investments or owns any Equity Interests in any other corporation
or entity other than those specifically disclosed in Part (b) of Schedule 5.13
(and those not yet required to be set forth on an update to Schedule 5.13
pursuant to Section 6.2(g)). Set forth on Part (c) of Schedule 5.13 is a
complete and accurate list of all Loan Parties (other than those not yet
required to be set forth on an update to Schedule 5.13 pursuant to
Section 6.2(g)), showing as of the Closing Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation. The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.1(a)(iv) or any amendments or
modifications thereto delivered after the Closing Date (which amendments or
modifications comply with Section 7.13) is a true and correct copy of each such
document, each of which is valid and in full force and effect. Neither the book
value nor the fair market value of the total assets of OSC (without netting
against its liabilities and without taking into account any intercompany loan
(if any) receivable by OSC as of the Closing Date and described in Schedule 7 of
the Security Agreement) exceeds $10,000 and OSC does not and will not engage in
any operations or business other than owning its IP Rights. Neither the book
value nor the fair market value of the total assets of any Dormant Foreign
Subsidiary (without netting against its liabilities and without taking into
account any intercompany loan (if any) receivable by such Dormant Foreign
Subsidiary as of the Closing Date and described in Schedule 7 of the Security
Agreement) exceeds $100,000 and none of the Dormant Foreign Subsidiaries engages
in or will engage in any operations or business.
     5.14 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

67



--------------------------------------------------------------------------------



 



          (a) Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of any Credit Extensions hereunder will be used for “purchasing” or
“carrying” “margin stock” as so defined or for any purpose which violates, or
which would be inconsistent with, the provisions of Regulations U or X of the
FRB.
          (b) None of Borrower, any Person Controlling Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     5.15 Disclosure. Borrower has disclosed to Agent and Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
     5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.17 Intellectual Property; Licenses, Etc.
          (a) Borrower and its Subsidiaries own, or possess the right to use in
all material respects, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, and Schedule 5.17(a) sets forth a complete and accurate
list of all such IP Rights owned or used by Borrower and each of its
Subsidiaries (other than those held or used pursuant to a license and those not
yet required to be set forth on an update to Schedule 5.17 pursuant to
Section 6.2(g));

68



--------------------------------------------------------------------------------



 



          (b) To the best knowledge of Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by Borrower or any Subsidiary
infringes in any material respect upon any rights held by any other Person; and
          (c) Borrower has provided to Agent documentation evidencing all
Material Intellectual Property Licenses (except those not yet required to be
delivered pursuant to Section 6.2(h)) and each such Material Intellectual
Property License is in full force and effect in all material respects and no
Loan Party is in breach of any such Material Intellectual Property License or
any provision of such documentation in any material respect. Schedule 5.17(b)
sets forth a complete and accurate list of all Material Intellectual Property
Licenses (other than those not yet required to be set forth on an update to
Schedule 5.17 pursuant to Section 6.2(g) or (h)).
          (d) No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of Borrower, threatened, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
     5.18 Rights in Collateral; Priority of Liens.
          (a) Borrower and each other Loan Party own the property (or rights or
interest therein) granted by it as Collateral under the Collateral Documents,
free and clear of any and all Liens in favor of third parties, except for Liens
permitted under Section 7.1. The execution and delivery of the Collateral
Documents by Loan Parties and the delivery to Agent of the Pledged Collateral
(all of which Pledged Collateral has been so delivered) are effective to create
in favor of Agent for the benefit of Lenders, as security for the respective
Obligations (as defined in the applicable Collateral Document in respect of any
Collateral), a valid and perfected First Priority Lien on all of the Collateral,
subject to Liens permitted under clauses (b) through (i) of Section 7.1, and all
filings and other actions necessary or desirable to perfect and maintain the
perfection and first priority status of such Liens have been duly made or taken
and remain in full force and effect, subject to Liens permitted under clauses
(b) through (i) of Section 7.1, other than the filing of any UCC financing
statements delivered to Agent for filing (but not yet filed), the periodic
filing of UCC continuation statements in respect of UCC financing statements
filed by or on behalf of Agent and other action described in Section 4(b) of the
Security Agreement. Upon the proper filing of UCC financing statements, and the
taking of the other actions required by the Required Lenders as described in
Section 4(b) of the Security Agreement, the Liens granted pursuant to the
Collateral Documents will constitute, subject to Liens permitted under clauses
(b) through (i) of Section 7.1, valid and enforceable first, prior and perfected
Liens on the Collateral in favor of Agent, for the ratable benefit of Agent and
Lenders.
          (b) No Governmental Authorization is required for either (i) the
pledge or grant by any Loan Party of the Liens purported to be created in favor
of Agent pursuant to any of the Collateral Documents, or (ii) the exercise by
Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created pursuant to any of the Collateral Documents or
created or provided for by applicable law), except for filings or recordings
contemplated by Section 5.18(a) and except as may be required, in connection
with the

69



--------------------------------------------------------------------------------



 



disposition of any Pledged Collateral, by laws generally affecting the offering
and sale of securities and in connection with the disposition of any government
receivables. As of the Closing Date, Borrower and its Subsidiaries have received
no written notice of any pending or threatened condemnation proceeding, exercise
of the power of eminent domain by any Governmental Authority, or any similar
proceeding affecting any Facility or any interest therein. As of the Closing
Date, to the best of Borrower’s knowledge, after due investigation and inquiry,
no such proceeding is pending, contemplated or threatened.
          (c) Except such (i) as may have been filed in favor of Agent as
contemplated by Section 5.18(a), (ii) as set forth on Schedule 5.18 annexed
hereto or (iii) financing statements related to Liens permitted by
Section 7.1(b), (h) or (i), (A) no effective UCC financing statement, fixture
filing or other instrument similar in effect covering all or any part of the
Collateral is on file in any filing or recording office, and (B) no effective
filing granting Liens covering all or any part of the IP Collateral is on file
in any IP Filing Office.
          (d) The pledge of the Pledged Collateral pursuant to the Collateral
Documents does not violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System; provided that the foregoing does not address Agent’s
obtaining a Form U-l from Borrower.
          (e) All information supplied to Agent by or on behalf of any Loan
Party with respect to any of the Collateral (in each case taken as a whole with
respect to any particular Collateral) is accurate and complete in all material
respects. All representations and warranties of the Loan Parties set forth in
the Collateral Documents are true and correct.
     5.19 Solvency. As of the Closing Date, the Loan Parties, together with
their Subsidiaries on a consolidated basis, are Solvent.
     5.20 Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     5.21 No Medicare/Medicaid Receivables. As of the Closing Date, neither
Borrower nor any of its Subsidiaries has rights to any Medicare or Medicaid
receivables. After the Closing Date, neither Borrower nor any of its
Subsidiaries has rights to any Medicare or Medicaid receivables other than
Medicare or Medicaid receivables not exceeding at any time $5,000,000 in the
aggregate, provided that Loan Parties shall be in compliance with the
requirements of Section 6.20 at any time that any Loan Party has any rights to
any Medicare or Medicaid receivables.
ARTICLE VI AFFIRMATIVE COVENANTS.
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, Borrower shall, and shall (except in the case
of the covenants set forth in Sections 6.1, 6.2, 6.3 and 6.11) cause each
Subsidiary to:

70



--------------------------------------------------------------------------------



 



     6.1 Financial Statements. Deliver to Agent and each Lender, in form and
detail satisfactory to Agent and the Required Lenders:
          (a) as soon as available, but in any event within 90 days after the
end of each fiscal year of Borrower, a consolidated balance sheet of Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;
          (b) as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of Borrower,
a consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of Borrower as fairly
presenting the financial condition, results of operations and cash flows of
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and
          (c) as soon as available, but in any event not more than 30 days after
the end of each fiscal year of Borrower, forecasts prepared by management of
Borrower, in substantially the form provided at closing, of consolidated balance
sheets and statements of income or operations and cash flows of Borrower and its
Subsidiaries on a quarterly basis for the immediately following fiscal year.
As to any information contained in materials furnished pursuant to
Section 6.2(d), Borrower shall not be separately required to furnish such
information under Section 6.1(a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Borrower to furnish the information and
materials described in Sections 6.1(a) and (b) above at the times specified
therein.
     6.2 Certificates; Other Information. Deliver to Agent and each Lender, in
form and detail satisfactory to Agent and the Required Lenders:
          (a) concurrently with the delivery of the financial statements
referred to in Section 6.1 (a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default under the financial covenants set forth herein or, if any such Default
shall exist, stating the nature and status of such event;

71



--------------------------------------------------------------------------------



 



          (b) concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of Borrower;
          (c) promptly after any request by Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of
Borrower by independent accountants in connection with the accounts or books of
Borrower or any Subsidiary, or any audit of any of them;
          (d) promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to Agent pursuant hereto;
          (e) promptly upon request by Agent, but no more than once per fiscal
year unless an Event of Default has occurred and is continuing, a certificate
from Borrower’s insurance broker(s) in form reasonably satisfactory to Agent
outlining all material insurance coverage maintained as of the date of such
certificate by Borrower and its Subsidiaries;
          (f) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
          (g) as soon as available after the end of each fiscal year, but in any
event within 30 days after the end of each fiscal year of Borrower, (i) a report
supplementing Schedule 5.17(a), setting forth (A) a list of registration numbers
for all patents, trademarks, service marks, trade names and copyrights awarded
to Borrower or any Subsidiary thereof during such fiscal year and (B) a list of
all patent applications, trademark applications, service mark applications,
trade name applications and copyright applications submitted by Borrower or any
Subsidiary thereof during such fiscal year and the status of each such
application; and (ii) a report supplementing Schedule 5.13 containing a
description of all changes in the information included in such Schedules as may
be necessary for such Schedules to be accurate and complete, each such report to
be signed by a Responsible Officer of Borrower and to be in a form reasonably
satisfactory to Agent;
          (h) concurrently with the delivery of the financial statements
referred to in Section 6.1(a) and (b), documentation evidencing any Material
Intellectual Property License entered into during the period covered by such
financial statements and a report supplementing Schedule 5.17(b) with respect to
each such license; and

72



--------------------------------------------------------------------------------



 



          (i) promptly, such additional information regarding the business,
financial or corporate affairs of Borrower or any Subsidiary, or compliance with
the terms of the Loan Documents, as Agent or any Lender may from time to time
reasonably request.
     Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 10.2; or (ii) on which
such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Agent have access (whether a
commercial, third-party website or whether sponsored by Agent); provided that:
(i) Borrower shall deliver paper copies of such documents to Agent or any Lender
that requests Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by Agent or such Lender and (ii) Borrower
shall notify Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance Borrower shall be required to provide paper
copies of the Compliance Certificates required by Section 6.2(b) to Agent.
Except for such Compliance Certificates, Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
     Borrower hereby acknowledges that (a) Agent and/or the Arranger will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of Borrower hereunder (collectively, “Borrower
Materials”) by posting Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of Borrower Materials that may be distributed
to the Public Lenders and that (w) all such Borrower Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized Agent,
the Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.7); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Agent and the Arranger shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

73



--------------------------------------------------------------------------------



 



     6.3 Notices. Promptly after any Responsible Officer or any other officer
(including without limitation any senior vice president, executive vice
president or any other vice president) of any Loan Party obtains knowledge or
receives notice thereof, notify Agent and each Lender:
          (a) of the occurrence of any Default;
          (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) any breach or non-performance
of, or any default under, a Contractual Obligation of Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between Borrower or any Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any development in, any litigation or proceeding
affecting Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws, that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
          (c) of the occurrence of any ERISA Event;
          (d) of any material change in accounting policies or financial
reporting practices by Borrower or any Subsidiary, including any determination
by Borrower referred to in Section 2.10(b); and
          (e) of any loss or termination of any Material Intellectual Property
License.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.3(a) shall describe with
particularity any provisions of this Agreement and any other Loan Document that
have been breached.
     6.4 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Borrower or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property, except
for Liens permitted under Section 7.1; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, except to the extent that
(i) such unpaid claims, obligations and liabilities under clauses (a), (b) and
(c) do not exceed $500,000 individually or in the aggregate and (ii) in the case
of such claims under clause (b), such claims, if unpaid, would not become a Lien
that is not permitted under Section 7.1.
     6.5 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.4 or 7.5; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered

74



--------------------------------------------------------------------------------



 



patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
     6.6 Maintenance of Properties; Application of Net Insurance/Condemnation
Proceeds.
          (a) Maintenance of Properties, (i) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(ii) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (iii) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
          (b) Application of Net Insurance/Condemnation Proceeds.
     (i) Business Interruption Insurance. Upon receipt by Borrower or any of its
Subsidiaries of any business interruption insurance proceeds constituting Net
Insurance/Condemnation Proceeds, (a) so long as no Event of Default or Default
shall have occurred and be continuing, Borrower or such Subsidiary may retain
and apply such Net Insurance/Condemnation Proceeds for working capital purposes,
and (b) if an Event of Default or Default shall have occurred and be continuing,
Borrower shall apply an amount equal to such Net Insurance/ Condemnation
Proceeds to prepay the Loans (and/or the Aggregate Commitments shall be reduced)
as provided in Section 2.5(d)(ii); provided that if Borrower makes a written
request to Lenders through Agent requesting that it not be required to apply
such an amount to prepay the Loans (and/or to reduce the Aggregate Commitments),
then Borrower shall not be required to apply such an amount to prepay the Loans
(and/or to reduce the Aggregate Commitments) so long as Required Lenders in
their sole discretion consent to such request in writing within 30 days of such
request (and Lenders hereby agree to respond to such request in a timely
fashion).
     (ii) Net Insurance/Condemnation Proceeds Received by Borrower. Upon receipt
by Borrower or any of its Subsidiaries of any Net Insurance/Condemnation
Proceeds other than from business interruption insurance, (a) so long as no
Event of Default or Default shall have occurred and be continuing, Borrower
shall, or shall cause one or more of its Subsidiaries to, promptly and
diligently apply such Net Insurance/Condemnation Proceeds to pay or reimburse
the costs of repairing, restoring or replacing the assets in respect of which
such Net Insurance/Condemnation Proceeds were received or, to the extent not so
applied, to either (1) prepay the Loans (and/or the Aggregate Commitments shall
be reduced) as provided in Section 2.5(d)(ii), or (2) so long as no Default or
Event of Default shall have occurred and be continuing and to the extent that
aggregate Net Insurance/Condemnation Proceeds so reinvested or proposed to be
reinvested under this Section 6.6(b)(ii) or Section 2.5(d)(ii) from the Closing
Date through the date of determination do not exceed $10,000,000, deliver to
Agent an officer’s certificate setting forth (x) that portion of such Net

75



--------------------------------------------------------------------------------



 



Insurance/Condemnation Proceeds that Borrower or such Subsidiary intends to
reinvest in equipment or other productive assets of the general type used in the
business of Borrower and its Subsidiaries within 180 days of such date of
receipt and (y) the proposed use of such portion of the Net
Insurance/Condemnation Proceeds and such other information with respect to such
reinvestment as Agent may reasonably request, and Borrower shall, or shall cause
one or more of its Subsidiaries to, promptly and diligently apply such portion
to such reinvestment purposes; provided, however, that, pending such
reinvestment, such portion of the Net Insurance/Condemnation Proceeds shall be
applied to prepay outstanding Loans (without a reduction in the Aggregate
Commitments) to the full extent thereof, and (b) if an Event of Default or
Default shall have occurred and be continuing, Borrower shall apply an amount
equal to such Net Insurance/Condemnation Proceeds to prepay the Loans (and/or
the Aggregate Commitments shall be reduced) as provided in Section 2.5(d)(ii);
provided that if Borrower makes a written request to Lenders through Agent
requesting that it not be required to apply such an amount to prepay the Loans
(and/or to reduce the Aggregate Commitments), then Borrower shall not be
required to apply such an amount to prepay the Loans (and/or to reduce the
Aggregate Commitments) so long as Required Lenders in their sole discretion
consent to such request in writing within 30 days of such request (and Lenders
hereby agree to respond to such request in a timely fashion).
     (iii) Net Insurance/Condemnation Proceeds Received by Agent. Upon receipt
by Agent of any Net Insurance/Condemnation Proceeds as loss payee, (a) if and to
the extent Borrower would have been required to apply such Net
Insurance/Condemnation Proceeds (if it had received them directly) to prepay the
Loans and/or reduce the Aggregate Commitments, Agent shall, and Borrower hereby
authorizes Agent to, apply such Net Insurance/Condemnation Proceeds to prepay
the Loans (and/or the Aggregate Commitments shall be reduced) as provided in
Section 6.6(b)(ii); provided that if Borrower makes a written request to Lenders
through Agent requesting that it not be required to apply such an amount to
prepay the Loans (and/or to reduce the Aggregate Commitments), then Borrower
shall not be required to, and Agent shall not, apply such an amount to prepay
the Loans (and/or to reduce the Aggregate Commitments) so long as Required
Lenders in their sole discretion consent to such request in writing within 30
days of such request (and Lenders hereby agree to respond to such request in a
timely fashion) and (b) to the extent the foregoing clause (a) does not apply
(or does not require prepayment of the Loans and/or reduction of the Aggregate
Commitments) and (1) the aggregate amount of such Net Insurance/Condemnation
Proceeds received (and reasonably expected to be received) by Agent in respect
of any covered loss does not exceed $10,000,000, Agent shall deliver such Net
Insurance/Condemnation Proceeds to Borrower, and Borrower shall, or shall cause
one or more of its Subsidiaries to, promptly apply such Net Insurance/
Condemnation Proceeds to the costs of repairing, restoring, or replacing the
assets in respect of which such Net Insurance/Condemnation Proceeds were
received or to reinvest such proceeds in productive assets of the general type
used in the business of Borrower and its Subsidiaries within 180 days

76



--------------------------------------------------------------------------------



 



of such date of receipt in accordance with the requirements of clause
(ii) above, and (2) if the aggregate amount of Net Insurance/Condemnation
Proceeds received (and reasonably expected to be received) by Agent in respect
of any covered loss exceeds $10,000,000, Agent shall hold such Net
Insurance/Condemnation Proceeds as Collateral under the Security Agreement and,
so long as Borrower or any of its Subsidiaries proceeds diligently to repair,
restore or replace the assets of Borrower or such Subsidiary in respect of which
such Net Insurance/Condemnation Proceeds were received or to reinvest such
proceeds in productive assets, Agent shall from time to time disburse to
Borrower or such Subsidiary from the Collateral Account, to the extent of any
such Net Insurance/Condemnation Proceeds remaining therein in respect of the
applicable covered loss, amounts necessary to pay the cost of such repair,
restoration, replacement or reinvestment after, where applicable the receipt by
Agent of invoices or other documentation reasonably satisfactory to Agent
relating to the amount of costs so incurred and the work performed (including,
if required by Agent, lien releases and architects’ certificates); provided,
however that if at any time Agent reasonably determines (A) that Borrower or
such Subsidiary is not proceeding diligently with such repair, restoration or
replacement or (B) that such repair, restoration, replacement or reinvestment
cannot be completed with the Net Insurance/Condemnation Proceeds then held by
Agent for such purpose, together with funds otherwise available to Borrower for
such purpose, or that such repair, restoration, replacement or reinvestment
cannot be completed within 180 days after the receipt by Agent of such Net
Insurance/Condemnation Proceeds, Agent shall, and Borrower hereby authorizes
Agent to, apply such Net Insurance/Condemnation Proceeds to prepay the Loans
(and/or the Aggregate Commitments shall be reduced) as provided in Section
2.5(d)(ii).
     6.7 Maintenance of Insurance. Maintain with reputable insurance companies
not Affiliates of Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to Agent of
termination, lapse or cancellation of such insurance. Each such insurance policy
shall (a) in the case of each such insurance policy other than each business
interruption and casualty insurance policy, name Agent for the benefit of
Lenders as an additional insured thereunder as its interests may appear and
(b) in the case of each business interruption and casualty insurance policy,
contain a loss payable clause or endorsement, satisfactory in form and substance
to Agent, that names Agent for the benefit of Lenders as the loss payee
thereunder for any covered loss and provides for at least 30 days prior written
notice to Agent of any modification or cancellation of such policy.
     6.8 Compliance with Laws and Contractual Obligations.
          (a) Comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (i) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the

77



--------------------------------------------------------------------------------



 



failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.
          (b) Comply in all material respects with all Contractual Obligations,
except in such instances in which the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
     6.9 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be. Borrower
shall maintain at all times books and records pertaining to the Collateral in
such detail, form and scope as Agent or any Lender shall reasonably require.
     6.10 Inspection Rights. Permit representatives and independent contractors
of Agent and each Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants and to conduct up to two
collateral audits during any twelve month period, all at the expense of Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Borrower; provided,
however, that when an Event of Default exists Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.
     6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (i) on the
Closing Date, to refinance certain existing Indebtedness, and (ii) for working
capital and other general corporate purposes (including, without limitation,
Capital Expenditures and Permitted Acquisitions) not in contravention of any Law
or of any Loan Document.
     6.12 Financial Covenants.
          (a) Funded Debt to EBITDA Ratio. Maintain on a consolidated basis a
Funded Debt to EBITDA Ratio not exceeding 3.00:1.00 as of the end of each fiscal
quarter of Borrower. This ratio will be calculated at the end of each reporting
period for which this Agreement requires Borrower to deliver financial
statements, using the results of the four-fiscal quarter period ending with that
reporting period.
          (b) Interest Coverage Ratio. Maintain on a consolidated basis an
Interest Coverage Ratio not less than 3.50:1.00 as of the end of each fiscal
quarter of Borrower. This ratio will be calculated at the end of each reporting
period for which this Agreement requires Borrower to deliver financial
statements, using the results of the four-fiscal quarter period ending with that
reporting period.
     6.13 Additional Guarantors. Notify Agent at the time that any Person
becomes a Material Subsidiary that is a Domestic Subsidiary, and promptly
thereafter (and in any event

78



--------------------------------------------------------------------------------



 



within 30 days), cause such Person to (a) become a Guarantor by executing and
delivering to Agent a counterpart of the Guaranty or such other document as
Agent shall deem appropriate for such purpose, and (b) execute and deliver to
Agent a counterpart of the Security Agreement and take such further actions and
execute all such further documents and instruments as may be necessary or, in
the opinion of the Agent, for the benefit of the Lenders, except for Liens
permitted under clause (b) through (i) of Section 7.1, a valid perfected First
Priority Lien on all of the personal and mixed property assets of such Material
Subsidiary described in the applicable forms of Collateral Documents. In
addition, Borrower shall, or shall cause the Subsidiary that owns the Equity
Interests of such Person to, execute and deliver to Agent a supplement to the
Security Agreement and to deliver to Agent all certificates representing such
Equity Interests of such Person (accompanied by irrevocable undated stock
powers, duly endorsed in blank) and deliver to Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.1 (a) and favorable opinions
of counsel to the Loan Parties and such Person addressed to Agent and Lenders
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in this Section 6.13), all
in form, content and scope reasonably satisfactory to Agent.
     6.14 Collateral Records. To execute and deliver promptly, and to cause each
other Loan Party to execute and deliver promptly, to Agent, from time to time,
solely for Agent’s convenience in maintaining a record of the Collateral, such
written statements and schedules as Agent may reasonably require designating,
identifying or describing the Collateral. The failure by Borrower or any other
Loan Party, however, to promptly give Agent such statements or schedules shall
not affect, diminish, modify or otherwise limit the Liens on the Collateral
granted pursuant to the Collateral Documents.
     6.15 Cash Management System. Borrower shall, and shall cause each of its
Domestic Subsidiaries to, at all times after the 180th day after the Closing
Date use commercially reasonable efforts to maintain all of their respective
Deposit Accounts, Securities Accounts and their respective treasury management
arrangements, depository and other cash management arrangements with Bank of
America, N.A. or other institutions providing a Control Agreement in form
attached hereto or otherwise acceptable to Agent. Borrower shall not establish
or maintain, and shall not permit any of its Domestic Subsidiaries to establish
or maintain, any Deposit Account or Securities Account (other than Deposit
Accounts maintained at Bank of America, N.A. and other than Excluded Accounts)
unless Borrower or such Subsidiary, as the case may be, has (i) executed and
delivered to Agent a Control Agreement with respect to such Deposit Account or
Securities Account and (ii) taken all other steps necessary or, in the opinion
of Agent, desirable to ensure that Agent has a perfected security interest in
such account.
     6.16 Security Interests.
          (a) General Covenant. To, and to cause each other Loan Party to,
(i) in the exercise of Borrower’s commercial reasonable judgment, defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein, (ii) comply with the requirements of all state
and federal laws in order to grant to Agent and Lenders valid and perfected
first priority security interests in the Collateral (except for Liens permitted
under clauses (b) through (i) of Section 7.1), with perfection, in the case of
any investment property or deposit account (other than Excluded Accounts), being
effected by

79



--------------------------------------------------------------------------------



 



giving Agent control of such investment property or deposit account, rather than
by the filing of a UCC financing statement with respect to such investment
property, and (iii) do whatever Agent may reasonably request, from time to time,
to effect the purposes of this Agreement and the other Loan Documents, including
filing notices of liens, UCC financing statements, fixture filings and
amendments, renewals and continuations thereof; cooperating with Agent’s
representatives; keeping stock records; obtaining waivers from landlords and
mortgagees and from warehousemen and their landlords and mortgages; and, paying
claims which might, if unpaid, become a Lien on the Collateral. Agent is hereby
authorized by Borrower to file any UCC financing statements covering the
Collateral whether or not Borrower’s signatures appear thereon.
          (b) Landlord Waivers, (i) On or before January 6, 2009 or such later
date as Agent may agree in its sole discretion, deliver to Agent a fully
executed Landlord Waiver with respect to each Leasehold Property of any Loan
Party and (ii) on or before the date that any Loan Party enters into any lease
with respect to any Leasehold Property after the Closing Date, deliver to Agent
a fully executed Landlord Waiver with respect to such Leasehold Property of such
Loan Party.
          (c) Cash Management Documentation. On or before the date that is
30 days after the Closing Date or such later date as Agent may agree in its sole
discretion, deliver to Agent fully executed Control Agreements with respect to
each Loan Party’s Deposit Accounts and Securities Accounts (other than such
Deposit Accounts maintained with Bank of America, N.A. and other than Excluded
Accounts), each of which Deposit Accounts and Securities Accounts as of the
Closing Date are set forth on Schedule 4.1; provided that if the form of the
Control Agreement materially differs from Exhibit H or I, as the case may be,
then at the reasonable request of Agent, Borrower shall concurrently deliver
with such Control Agreement an opinion of counsel in form and substance
reasonably satisfactory to Agent.
     6.17 Compliance with Environmental Laws. Each Loan Party shall at all times
use all commercially reasonable efforts to remain in compliance with all
applicable Environmental Laws. Each Loan Party shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all actions necessary
to (i) cure any violation of applicable Environmental Laws by such Loan Party or
its Subsidiaries that could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and (ii) make an appropriate response
to any Environmental Liability of such Loan Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
     6.18 Further Assurances. At any time or from time to time upon the request
of Agent, each Loan Party will, at its expense, promptly execute, acknowledge
and deliver such further documents and do such other acts and things as Agent
may reasonably request in order to effect fully the purposes of the Loan
Documents. In furtherance and not in limitation of the foregoing, each Loan
Party shall take such actions as Agent may reasonably request from time to time
to ensure that the Obligations are guarantied by the Guarantors and are secured
by a First Priority Lien (subject to the Liens permitted by Section 7.1) on
substantially all of the assets of Borrower and its Domestic Subsidiaries and
all of the outstanding Equity Interests of Borrower

80



--------------------------------------------------------------------------------



 



and its Subsidiaries (subject to the express limitations contained in the Loan
Documents, including with respect to foreign Subsidiaries).
     6.19 Material Contracts. Except as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, perform and
observe all the terms and provisions of each Material Contract to be performed
or observed by it, maintain each such Material Contract in full force and
effect, enforce each such Material Contract in accordance with its terms, and
cause each of its Subsidiaries to do so.
     6.20 Medicare/Medicaid Receivables. Conduct its business so as not to
obtain any rights to any Medicare or Medicaid receivables; provided that Loan
Parties may obtain and hold rights to Medicare or Medicaid receivables not
exceeding at any time $5,000,000 in the aggregate, so long as (i) at least
30 days prior to obtaining any rights to Medicare or Medicaid receivables, such
Loan Party shall have given prior written notice to Agent and Lenders of the
fact that it is planning to obtain such rights and in such notice describe the
proposed transaction pursuant to which such Loan Party will receive rights to
such receivables (whether pursuant to an Acquisition or otherwise) and
(ii) prior to the earlier of such Loan Party obtaining any such rights to
Medicare or Medicaid receivables or the consummation of such transaction,
(A) Borrower shall have put into place collateral arrangements with respect to
such receivables, including control agreements and segregation of proceeds, as
may be required by Agent and, in each case, in form and substance satisfactory
to Agent and (B) any representations, covenants, defaults and associated
definitions related to such receivables and matters related thereto as may be
required by Agent shall have been added to this Agreement pursuant to
documentation in form and substance satisfactory to Agent (and Agent and the
Lenders shall have received such certificates and opinions of counsel as may be
required by Agent in connection therewith). Each Lender, Agent and Borrower
hereby agree that notwithstanding anything to the contrary in Section 10.1 or
any other provision of the Loan Documents, any such additions to this Agreement
may be added by Agent and Borrower pursuant to such documentation without
obtaining the consent of Required Lenders or any other Lender so long as such
additions do not reduce the obligations of Borrower under this Agreement.
ARTICLE VII NEGATIVE COVENANTS.
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
     7.1 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
          (a) Liens pursuant to any Loan Document;
          (b) Liens existing on the date hereof and listed on Schedule 7.1 and
any renewals or extensions thereof, provided that the property covered thereby
is not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.3(b);

81



--------------------------------------------------------------------------------



 



          (c) Liens for Taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
          (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
          (e) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by any Plan or the PBGC under
ERISA;
          (f) deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
          (g) easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
          (h) Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.1(h) or securing appeal or other surety
bonds related to such judgments; and
          (i) Liens securing Indebtedness permitted under Section 7.3(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired, constructed or improved on the date of acquisition.
     7.2 Investments. Make or own any Investments, except:
          (a) Investments held by Borrower or such Subsidiary in the form of
Cash Equivalents or short-term marketable debt securities;
          (b) advances to officers, directors and employees of Borrower and
Subsidiary Guarantors in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
          (c) Investments owned by Borrower as of the Closing Date in the Equity
Interests of any wholly-owned Subsidiary as described on Schedule 5.13;
          (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of

82



--------------------------------------------------------------------------------



 



business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss; and
          (e) Guarantees permitted by Section 7.3;
          (f) Permitted Acquisitions by Borrower or any wholly-owned Subsidiary
Guarantor;
          (g) Investments consisting of extensions of credit or capital
contributions by Borrower to wholly-owned Subsidiary Guarantors so long as such
Investments consisting of extensions of credit are evidenced by promissory notes
pledged to Agent under the Collateral Documents;
          (h) Investments in Persons other than Subsidiaries not exceeding at
any time an aggregate outstanding amount of $5,000,000; and
          (i) additional Investments not exceeding at any time an aggregate
outstanding amount of $10,000,000.
     7.3 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
          (a) Indebtedness under the Loan Documents;
          (b) Indebtedness outstanding on the date hereof and listed on
Schedule 7.3 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;
          (c) Guarantees of Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of Borrower or any wholly-owned
Subsidiary Guarantor;
          (d) obligations (contingent or otherwise) of Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
          (e) Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets
(including equipment) within the limitations set forth in Section 7.1(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $5,000,000;

83



--------------------------------------------------------------------------------



 



          (f) Indebtedness incurred by Borrower or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations in connection with Permitted Acquisitions or
permitted Dispositions of any business, assets or Subsidiary of Borrower or any
of its Subsidiaries;
          (g) Indebtedness of any wholly-owned Subsidiary Guarantor to Borrower
or to any other wholly-owned Subsidiary Guarantor so long as such Indebtedness
is evidenced by promissory notes pledged to Agent under the Collateral
Documents; and
          (h) other unsecured Indebtedness not exceeding $10,000,000 in the
aggregate at any time outstanding.
     7.4 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
          (a) any Subsidiary may merge with (i) Borrower, provided that Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person, and, provided further that if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the surviving Person; and
          (b) any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be Borrower or a
wholly-owned Subsidiary and, provided further that if the transferor of such
assets is a Guarantor, the transferee thereof must either be Borrower or a
Guarantor.
     7.5 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
          (a) Dispositions of obsolete or worn out property, or immaterial
property no longer useful or necessary to the business of Borrower and its
Subsidiaries, whether now owned or hereafter acquired, in the ordinary course of
business;
          (b) Dispositions of inventory and Cash Equivalents in the ordinary
course of business and sales, assignments, transfers or dispositions of accounts
in the ordinary course of business for purposes of collection;
          (c) Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
          (d) Dispositions of property by Borrower to any of its wholly-owned
Subsidiary Guarantors or by any Subsidiary to Borrower or to a wholly-owned
Subsidiary

84



--------------------------------------------------------------------------------



 



Guarantor; provided that if the transferor of such property is Borrower or a
Guarantor, the transferee thereof must either be Borrower or a wholly-owned
Guarantor;
          (e) Dispositions permitted by Section 7.4 and Dispositions of Cash
Equivalents permitted by Section 7.2;
          (f) licenses of IP Rights in the ordinary course of business;
          (g) subleases of leased properties no longer needed by Borrower and
its Subsidiaries and not material to the operation of Borrower and its
Subsidiaries; and
          (h) Dispositions not otherwise permitted hereunder if (i) at the time
of any Disposition, no Event of Default or Default shall exist or shall result
from such Disposition, (ii) the aggregate sales price of such Disposition shall
be paid in cash, and (iii) the proceeds from Dispositions under this clause
(h) since the Closing Date shall not exceed $500,000 in the aggregate.
provided, however, that any Disposition pursuant to clauses (a) through (h)
(other than clause (d)) shall be for fair market value.
     7.6 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
          (a) each Subsidiary may make Restricted Payments to Borrower and to
wholly-owned Subsidiary Guarantors (and, in the case of a Restricted Payment by
a non- wholly-owned Subsidiary, to Borrower and any Subsidiary and to each other
owner of capital stock or other Equity Interests of such Subsidiary on a pro
rata basis based on their relative ownership interests) and any Subsidiary that
is not a Guarantor may make Restricted Payments to any other Subsidiary and to
each other owner of capital stock or other Equity Interests of such Subsidiary
on a pro rata basis based on their relative ownership interests;
          (b) Borrower and each Subsidiary Guarantor may declare and make
dividend payments or other distributions payable solely in the common stock or
other common equity interests of such Person;
          (c) Borrower and each Subsidiary Guarantor may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common equity interests;
          (d) Borrower may (i) repurchase or redeem for value Equity Interests
of Borrower held by present or former officers, directors or employees (or their
transferees, estates or beneficiaries under their estates) upon their death,
disability, retirement, severance or termination of employment or service or
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan, agreement or arrangement, provided that the
aggregate amount of all such repurchases or redemptions for value under this
clause (i) shall not exceed $2,000,000 in any one fiscal year, and (ii) make
repurchases of Equity Interests deemed to occur upon the exercise of stock
options if the Equity Interests

85



--------------------------------------------------------------------------------



 



represent a portion of the exercise price thereof or upon the vesting of
restricted stock, restricted stock units or performance share units to the
extent necessary to satisfy tax withholding obligations attributable to such
vesting; and
          (e) Borrower may make any Permitted Stock Repurchase; provided that,
after giving effect to such Permitted Stock Repurchase, the aggregate amount of
cash paid or payable for all Permitted Stock Repurchases consummated during the
term of this Agreement commencing on the Closing Date shall not exceed
$50,000,000.
     7.7 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto. Notwithstanding anything in this Agreement to the contrary,
OSC shall not at any time engage in any business other than owning its IP Rights
and none of the Dormant Foreign Subsidiaries shall engage in any business.
     7.8 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrower or such Subsidiary as would be obtainable by Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (i) transactions between or among Borrower and any of its wholly-owned
Subsidiary Guarantors or between and among any wholly-owned Subsidiary
Guarantors or between and among Subsidiaries that are not Guarantors,
(ii) customary fees, indemnification and reimbursement of directors, officers
and employees of Borrower and its Subsidiaries, (iii) any Investment permitted
by Section 7.2(b), (c), (e) or (g), (iv) Restricted Payments permitted by
Section 7.6, (v) officer and employee compensation (including bonuses) and other
benefits (including retirement, health, stock option and other benefit plans)
and indemnification and reimbursement arrangements with respect to such Persons,
in each case, in the ordinary course of business or (vi) ordinary course
expenses not exceeding $250,000 in any fiscal year in connection with continuing
the non- operational status of and/or dissolution of the Dormant Foreign
Subsidiaries.
     7.9 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to Borrower or any Guarantor
or to otherwise transfer property to Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of Borrower or (iii) of Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that clause (i) and clause (iii) shall not prohibit
any restriction on transfer or negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.3(e) solely to the extent
any such restriction on transfer or negative pledge relates to the property
financed by or the subject of such Indebtedness; or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person. Notwithstanding the forgoing, the Borrower
and its Subsidiaries may enter into a Contractual Obligation (a) that has
restrictions described in clause (a) above by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, in each case, relating solely to the assets subject
to such lease or license or assets

86



--------------------------------------------------------------------------------



 



relating solely to the assets of such joint venture, (b) that has restrictions
described in clause (a)(i) above to the extent such restriction only restricts
assignments of such contracts entered into in the ordinary course of business,
(c) that has restrictions described in clause (a) above by virtue of customary
provisions in asset sale and stock sale agreements and other similar agreements
entered into in the ordinary course of business permitted under the terms of
this Agreement to the extent such restriction only restricts the transfer of
ownership interests in the assets or stock that is to be sold pursuant thereto,
pending the sale of such assets and (d) that has restrictions described in
clause (a) above by virtue of restrictions on cash or deposits or net worth
imposed by suppliers or landlords under contracts entered into in the ordinary
course of business.
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose or for any
Hostile Acquisition.
     7.11 Foreign Subsidiaries; OSC. Make any Investments in OSC, any Dormant
Foreign Subsidiary or any other foreign Subsidiary after the Closing Date,
Guarantee any obligations of OSC, any Dormant Foreign Subsidiary or any other
foreign Subsidiary after the Closing Date, or otherwise transfer any assets
(including the repayment of any intercompany payables) to OSC, any Dormant
Foreign Subsidiary or any other foreign Subsidiary after the Closing Date.
     7.12 Capital Expenditures. Make or become legally obligated to make any
Capital Expenditure, except for Capital Expenditures not exceeding, in the
aggregate for Borrower and it Subsidiaries during each fiscal year set forth
below, the amount (the “Base Amount”) set forth opposite such fiscal year:

          Fiscal Year   Amount
2008
  $ 6,000,000  
2009
  $ 7,000,000  
2010
  $ 7,500,000  
2011
  $ 8,500,000  
2012
  $ 9,000,000  
2013
  $ 9,500,000  

     provided that the Base Amount for any fiscal year shall be increased by an
amount equal to the excess, if any, (but in no event more than 50%) of the Base
Amount for the immediately preceding fiscal year (prior to any adjustments in
accordance with this proviso) over the actual amount of Capital Expenditures for
such previous fiscal year.
     7.13 Amendments of Organization Documents. No Loan Party shall nor shall it
permit any of its Subsidiaries to, agree to any amendment, restatement,
supplement or other modification to, or waiver of, any of its Organization
Documents after the Closing Date without in each case obtaining the prior
written consent of Requisite Lenders to such amendment, restatement, supplement
or other modification or waiver, other than an amendment, restatement,

87



--------------------------------------------------------------------------------



 



supplement or other modification or waiver that is not adverse in any material
respect to the interests of the Lenders.
     7.14 Accounting Changes. Make (a) any material change in accounting
policies or reporting practices, except as permitted by GAAP, or (b) any change
in fiscal year.
     7.15 Excluded Accounts. Maintain a collective balance of more than $275,000
in the aggregate in the Excluded Accounts at any time.
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES.
     8.1 Events of Default. Any of the following shall constitute an “Event of
Default”:
          (a) Non-Payment. Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
          (b) Specific Covenants. Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.1. 6.2, 6.3, 6.5 (as to
existence), 6.10, 6.11. 6.12, 6.13. 6.15 or 6.16 or Article VII; or
          (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in any other subsection of this
Section 8) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of (i) any
Responsible Officer or any other officer (including without limitation any
senior vice president, executive vice president or any other vice president) of
any Loan Party becoming aware of such failure or (ii) receipt by Borrower or any
other Loan Party of notice from Agent or any Lender of such failure; or
          (d) Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of Borrower or any other Loan
Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made; or
          (e) Cross-Default, (i) Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $10,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded

88



--------------------------------------------------------------------------------



 



or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be demanded
(except for due on sale clauses in Indebtedness relating to capital leases
permitted under Section 7.3(b) or 7.3(e)); or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which Borrower or
any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by Borrower or such Subsidiary as a
result thereof is greater than $10,000,000 and, in the case of clause (B) above,
such amount is not paid within 10 days; or
          (f) Insolvency Proceedings. Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
          (g) Inability to Pay Debts; Attachment, (i) Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
          (h) Judgments. There is entered against Borrower or any Subsidiary
(i) a judgment or order for the payment of money in an aggregate amount
exceeding $1,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,500,000,
or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $2,500,000; or

89



--------------------------------------------------------------------------------



 



          (j) Invalidity of Loan Documents; Failure of Security. (i) Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document or (ii) the Agent shall not have or shall cease to have a
valid and perfected First Priority Lien in any Collateral (other than Liens
permitted under clauses (b) through (i) of Section 7.1 and items of Collateral
deemed immaterial by Agent in its sole discretion) purported to be covered by
the Collateral Documents, in each case for any reason other than failure of
Agent or any Lender to take any action within its control; or
          (k) Change of Control. There occurs any Change of Control with respect
to Borrower; or
          (1) Material Adverse Effect. There occurs any event or circumstance
that has a Material Adverse Effect; or
          (m) Loss of ISO 9001 Certifications. Borrower or any of its
Subsidiaries shall have ceased to have maintained in full force and effect each
of their respective International Organization for Standardization (“ISO”) 9001
and ISO 13485:2003 certifications (other than due to the sale of any such ISO
9001 or ISO 13485:2003 certification pursuant to a Disposition permitted under
this Agreement and other than due to any voluntary shutdown of plants by any
Loan Party for reasons other than the loss of the applicable ISO 9001 or ISO
13485:2003 certification).
     8.2 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:
          (a) declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;
          (c) require that Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and
          (d) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall

90



--------------------------------------------------------------------------------



 



automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of Agent or any Lender.
     8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.2), any amounts received
on account of the Obligations shall be applied by Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and their Affiliates (including Attorney Costs and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and the Swap Termination Value and
other amounts owing to Lenders and their Affiliates under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders and
their Affiliates in proportion to the respective amounts described in this
clause Fourth held by them;
     Fifth, to Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.
     Subject to Section 2.3(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
     Notwithstanding the foregoing, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if Agent has not received written notice thereof,
together with such supporting documentation as Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to the Credit Agreement that has given
the notice contemplated by the preceding sentence shall, by such

91



--------------------------------------------------------------------------------



 



notice, be deemed to have acknowledged and accepted the appointment of Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Lender” party hereto.
ARTICLE IX AGENT.
     9.1 Appointment and Authority.
          (a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as Agent hereunder and under the other Loan
Documents and authorizes Agent to take such actions on its behalf and to
exercise such powers as are delegated to Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Agent, the Lenders and
the L/C Issuer, and Borrower shall not have rights as a third party beneficiary
of any of such provisions.
          (b) Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank and a potential Cash Management Bank) and the L/C Issuer hereby
irrevocably appoints and authorizes Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by Agent pursuant to
Section 9.5 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of Agent), shall be entitled
to the benefits of all provisions of this Article IX and Article X (including
Section 10.4(c), as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.
     9.2 Rights as a Lender. The Person serving as Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such Person were not Agent hereunder and
without any duty to account therefor to the Lenders.
     9.3 Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the

92



--------------------------------------------------------------------------------



 



Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose Agent to liability or that is contrary to any
Loan Document or applicable law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity.
          (d) Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.1 and 8.2) or (ii) in the absence of its own gross negligence or
willful misconduct. Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to Agent by Borrower, a
Lender or the L/C Issuer.
          (e) Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Agent.
     9.4 Reliance by Agent. Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon, in determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless Agent shall have received notice to the contrary
from such Lender or the L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit. Agent may consult with legal counsel (who may
be counsel for Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
     9.5 Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or

93



--------------------------------------------------------------------------------



 



more sub-agents appointed by Agent. Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.
     9.6 Resignation of Agent. Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with, at
all times other than during the existence of an Event of Default, the consent of
Borrower (which consent of Borrower shall not be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Agent meeting the
qualifications set forth above; provided that if Agent shall notify Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through Agent shall instead be made by or to each Lender and the L/C Issuer
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.4 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.
     Any resignation by Bank of America as Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (ii) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

94



--------------------------------------------------------------------------------



 



     9.7 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners or Arrangers listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as Agent, a Lender or the
L/C Issuer hereunder.
     9.9 Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and Agent
and their respective agents and counsel and all other amounts due the Lenders,
the L/C Issuer and Agent under Sections 2.3(i) and (j), 2.9 and 10.4) allowed in
such judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Agent and, if Agent
shall consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent under Sections 2.9 and 10.4.
     Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer to authorize Agent to
vote in respect of the claim of any Lender or the L/C Issuer or in any such
proceeding.

95



--------------------------------------------------------------------------------



 



     9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize Agent, at its option and in its discretion,
          (a) to release any Lien on any property granted to or held by Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank of Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to Agent and the L/C Issuer shall
have been made), (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.1;
          (b) to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
          (c) to subordinate any Lien on any property granted to or held by
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.1(i).
     Upon request by Agent at any time, the Required Lenders will confirm in
writing Agent’s authority to release or subordinate its interest in particular
types or items of property, or to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 9.10. In each case as specified in
this Section 9.10, Agent will, at Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.
     9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.3, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements unless Agent has
received written notice of such Obligations, together with such supporting
documentation as Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

96



--------------------------------------------------------------------------------



 



ARTICLE X MISCELLANEOUS.
     10.1 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:
          (a) waive any condition set forth in Section 4.1 (a) without the
written consent of each Lender;
          (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2) without the written consent of
such Lender;
          (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
          (d) reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.1) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder, without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of Borrower to pay interest or L/C Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
          (e) change Section 2.13 or Section 8.3 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
          (f) change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
          (g) release any Guarantor from the Guaranty or release the Liens on
all or substantially all of the Collateral except in accordance with the terms
of any Loan Document without the written consent of each Lender; and,
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to

97



--------------------------------------------------------------------------------



 



be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement or any
other Loan Document; (iii) no amendment, waiver or consent shall, unless in
writing and signed by Agent in addition to the Lenders required above, affect
the rights or duties of Agent under this Agreement or any other Loan Document;
and (iv) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.
     If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, Borrower may replace
such non-consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by Borrower to be made pursuant to this paragraph).
     10.2 Notices and Other Communications; Facsimile Copies.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to Borrower, Agent, the L/C Issuer or the Swing Line Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.2; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Agent, provided that the foregoing shall not apply to
notices to any Lender or the

98



--------------------------------------------------------------------------------



 



L/C Issuer pursuant to Article II if such Lender or the L/C Issuer, as
applicable, has notified Agent that it is incapable of receiving notices under
such Article by electronic communication. Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
     Unless Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of Borrower’s or Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
          (d) Change of Address, Etc. Each of Borrower, Agent, the L/C Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to Borrower, Agent, the
L/C Issuer and the Swing Line Lender. In addition, each Lender agrees to notify
Agent from time to time to ensure that Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the

99



--------------------------------------------------------------------------------



 



“Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its securities for purposes of United
States Federal or state securities laws.
          (e) Reliance by Agent, L/C Issuer and Lenders. Agent, the L/C Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with Agent maybe
recorded by Agent, and each of the parties hereto hereby consents to such
recording.
     10.3 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or Agent to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 8.2 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.8 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to Agent pursuant to Section
8.2 and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of
the preceding proviso and subject to Section

100



--------------------------------------------------------------------------------



 



2.13, any Lender may, with the consent of the Required Lenders, enforce any
rights and remedies available to it and as authorized by the Required Lenders.
     10.4 Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by Agent,
any Lender or the L/C Issuer (including the fees, charges and disbursements of
any counsel for Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of Agent, any Lender or the L/C
Issuer, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
          (b) Indemnification by Borrower. Borrower shall indemnify Agent (and
any sub-agent thereof), the Arranger, each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by Borrower or any of its Subsidiaries, or
any Environmental Liability related in any way to Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower or any
other Loan Party or any of Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or

101



--------------------------------------------------------------------------------



 



related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by
Borrower or any other Loan Party against an Indemnitee for material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
          (c) Reimbursement by Lenders. To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to Agent (or any sub-agent thereof), the
L/C Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Agent (or any such sub-agent) or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for Agent (or any such sub-agent) or L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d),
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, Borrower shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section shall survive the
resignation of Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
     10.5 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Agent, the L/C Issuer or any Lender, or Agent, the L/C
Issuer or any Lender exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof

102



--------------------------------------------------------------------------------



 



is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     10.6 Successors and Assigns. (a) Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Agent, the L/C Issuer and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered

103



--------------------------------------------------------------------------------



 



to Agent or, if “Trade Date” is specified in the Assignment and Assumption, as
of the Trade Date, shall not be less than $5,000,000 unless each of Agent and,
so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
     (B) the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to Agent an Administrative Questionnaire.

104



--------------------------------------------------------------------------------



 



     (v) No Assignment to Borrower, No such assignment shall be made to Borrower
or any of Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     Subject to acceptance and recording thereof by Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.1, 3.4, 3.5, and 10.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
          (c) Register. Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, Agent and the Lenders may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, Borrower or Agent, sell participations to any Person (other
than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Agent, the Lenders and the
L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.1

105



--------------------------------------------------------------------------------



 



that affects such Participant. Subject to subsection (e) of this Section,
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.8 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.1 or 3.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.1 unless Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.1(e) as though it were a Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
          (g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by Borrower to appoint any such successor shall affect
the resignation of Bank of America as L/C Issuer or Swing Line Lender, as the
case may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.3(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.4(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

106



--------------------------------------------------------------------------------



 



     10.7 Treatment of Certain Information; Confidentiality. Each of Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations, (g) with the consent of
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower.
     For purposes of this Section, “Information” means all information received
from Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Agent, any Lender or the L/C Issuer on a nonconfidential basis prior to
disclosure by Borrower or any Subsidiary, provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Each of Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
     10.8 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower against any and all of the obligations of Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of

107



--------------------------------------------------------------------------------



 



whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify Borrower and Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. Notwithstanding the provisions of this
Section 10.8, if at any time any Lender, the L/C Issuer or any of their
respective Affiliates maintains one or more deposit accounts for Borrower into
which Medicare and/or Medicaid receivables are deposited, such Person shall
waive the right of setoff set forth herein.
     10.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by Agent and when Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

108



--------------------------------------------------------------------------------



 



     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.4, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives Borrower the right to replace a Lender as a party
hereto, then Borrower may, at its sole expense and effort, upon notice to such
Lender and Agent, require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 10.6), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
          (a) Borrower shall have paid to Agent the assignment fee specified in
Section 10.6(b);
          (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);
          (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter; and
          (d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
     10.14 Governing Law; Jurisdiction; Etc.
          (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.
          (b) SUBMISSION TO JURISDICTION. BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA

109



--------------------------------------------------------------------------------



 



AND OF THE UNITED STATES DISTRICT COURT OF THE CENTRAL DISTRICT OF SUCH STATE,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT, ANY
LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (c) WAIVER OF VENUE. BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.2. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN

110



--------------------------------------------------------------------------------



 



DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     10.16 California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) notwithstanding any contrary provision hereof,
the non-prevailing party shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.
     10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by Agent and the Arranger are arm’s-length commercial
transactions between Borrower and its Affiliates, on the one hand, and Agent and
the Arranger, on the other hand, (B) Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) Agent and the Arranger each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for Borrower or any of its Affiliates, or any other Person
and (B) neither Agent nor the Arranger has any obligation to Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) Agent and the Arranger and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Borrower and its Affiliates, and neither Agent nor the Arranger has any
obligation to disclose any of such interests to Borrower or its Affiliates. To
the fullest extent permitted by law, Borrower hereby waives and releases any
claims that it may have against Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
     10.18 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

111



--------------------------------------------------------------------------------



 



     10.19 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
Borrower in accordance with the Act. Borrower shall, promptly following a
request by Agent or any Lender, provide all documentation and other information
that Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

112



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            QUIDEL CORPORATION
      By:   /s/ John M. Radak         Name:   John M. Radak        Title:  
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Agent
      By:   /s/ Tiffany Shin         Name; Tiffany Shin         Title:  
Assistant Vice President        BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender
      By:           Name:   Geoffrey C. Wilson        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Agent
      By:           Name:   Tiffany Shin        Title:   Assistant Vice
President     

            BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender
      By:   /s/ Geoffery C. Wilson         Name:   Geoffery C. Wilson       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK N.A., as Syndication Agent and a Lender
      By:   /s/ Maureen Sullivan         Name:   Maureen Sullivan       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A. as a Lender
      By:   /s/ Camille Farnsworth-Schrader         Name:   Camille
Farnsworth-Schrader        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            UNION BANK OF CALIFORNIA, N.A., as a Lender
      By:   /s/ Glen Fortin         Name:   Glen Fortin        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
TO
CREDIT AGREEMENT
COMMITMENTS
AND PRO RATA SHARES

                  Lender   Commitment     Pro Rata Share    
 
               
Bank of America, N. A.
  $ 50,000,000       41.666666667 %
 
               
U.S. Bank N.A.
  $ 30,000,000       25.000000000 %
 
               
JPMorgan Chase Bank, N.A.
  $ 20,000,000       16.666666667 %
 
               
Union Bank of California, N.A.
  $ 20,000,000       16.666666667 %
 
               
Total
  $ 120.000.000       100.000000000 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1
TO
CREDIT AGREEMENT
DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

                      Account Holder   Bank   Type of Account   Description  
Address of Depository Bank   Account Number
Quidel Corporation
  Bank of America   Deposit   Operating General   450 B Street., Ste 1500,
San Diego Ca. 92101   1459528992 Quidel Corporation   Bank of America   Deposit
  Operating General (Santa Clara)   450 B Street., Ste 1500,
San Diego Ca. 92101   1459528997
Quidel Corporation
  Bank of America   Deposit   Payroll   450 B Street, Ste 1500,
San Diego Ca. 92101   1459529000
Quidel Corporation
  Bank of America   Deposit   Automated overnight investment   450 B Street.,
Ste 1500,
San Diego Ca. 92101   1459528992
Quidel Corporation
  Banc of America Securities LLC   Securities   Securities   300 S. Grand Ave.,
Los Angeles Ca. 90071   223-30824-1-7-GVS
Quidel Corporation
  Commerzbank AG   Deposit   Germany Checking Account   Marburg, DE   IBAN
DE22533400240395549900
Quidel Corporation
  Banca di Legnano   Deposit   Italy Checking Account   Via Gandhi, 1 20017
Mazzo Di Rho(MI)   IBAN 03204 20501 000000046037

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.5
TO
CREDIT AGREEMENT
MATERIAL INDEBTEDNESS AND OTHER LIABILITIES
     None

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.9
TO
CREDIT AGREEMENT
ENVIRONMENTAL MATTERS
None

4



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
TO
CREDIT AGREEMENT
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS
(a)

                      Office     Name of Subsidiary   Ownership   Locations  
Jurisdiction of Organization
 
           
Metra Biosystems, Inc.
  Wholly-owned by
Quidel Corporation   2981 Copper Road
Santa Clara, CA 95051   California Corporation
 
           
Litmus Concepts, Inc.
  Wholly-owned by
Quidel Corporation   2981 Copper Road
Santa Clara, CA 95051   California Corporation
 
           
Pacific Biotech, Inc.
  Wholly-owned by
Quidel Corporation   10165 McKellar
Court San Diego, CA 92121   California Corporation
 
           
Osteo Sciences Corporation
  Wholly-owned by
Metra Biosystems, Inc.   10165 McKellar
Court San Diego, CA 92121   Oregon Corporation
 
           
Quidel Deutchland, GMBH
  Wholly-owned by
Quidel Corporation   Emil von Behringstrausse
76 Building 213 35041
Marburg Germany   Germany
 
           
Metra Biosystems, GMBH
  Wholly-owned by
Quidel Corporation   Emil von Behringstrausse
76 Building 213 35041
Marburg Germany   Germany
 
           
Metra Biosystems, Quidel
Limited (UK)
  Wholly-owned by
Quidel Corporation   Registered Office
41 Charlton Street
London NW1 1JO   England
 
           
Metra Biosystems, Quidel
Limited (Italy)
  Wholly-owned by
Quidel Corporation   Via Fermi 8
20100 Pogliano Milanese
MI Italy   Italy

(b)
None.

5



--------------------------------------------------------------------------------



 



(c)

                                  Taxpayer     Type of   Principal Place of  
Jurisdiction of   Identification Name of Loan Party   Organization   Business  
Organization   Number
Quidel Corporation
  Corporation   10165 McKellar Court
San Diego, CA 92121   Delaware Corporation   94-2573850
Metra Biosystems, Inc.
  Corporation   2981 Copper Road
Santa Clara, CA 95051   California Corporation   33-0408436
Litmus Concepts, Inc.
  Corporation   2981 Copper Road
Santa Clara, CA 95051   California Corporation   77-0073946
Pacific Biotech, Inc.
  California   10165 McKellar Court
San Diego, CA 92121   California Corporation   95-3628592
Osteo Sciences
Corporation
  Corporation   10165 McKellar Court
San Diego, CA 92121   Oregon Corporation   N/A

6



--------------------------------------------------------------------------------



 



SCHEDULE 5.17
TO
CREDIT AGREEMENT
IP RIGHTS

(a)   See Schedules 8, 9 and 10 to the Security Agreement   (b)   Settlement
Agreement dated April 27, 2005 between Quidel Corporation and Inverness Medical
Innovations Inc.

7



--------------------------------------------------------------------------------



 



SCHEDULE 5.18
TO
CREDIT AGREEMENT
EXISTING UCC AND IP FILINGS

                                      File   File   Collateral Debtor Name  
Jurisdiction   Secured Party   Date   Number   Description
QUIDEL CORPORATION
10165 MCKELLAR CT
SAN DIEGO, CA
92121-4201
  DE   IOS CAPITAL 1738
BASS RD MACON, GA
31210-1043   02/15/07     2007 0596162     Business Machinery/Equipment
(Lease)
QUIDEL CORPORATION
10165 MCKELLAR CT
SAN DIEGO, CA
92121-4201
  DE   CIT TECHNOLOGY FINANCING SERVICES, INC. 4600 TOUCHTON RD E BLDG 100
JACKSONVILLE, FL 32246-8299   08/03/04     42173617     Business
Machinery/Equipment
(Lease)
QUIDEL CORPORATION
10165 MCKELLAR CT
SAN DIEGO, CA
92121-4201
  IN   STATE OF INDIANA   04/21/08     06834061     State Tax Warrant
($683)
QUIDEL CORPORATION
10165 MCKELLAR CT
SAN DIEGO, CA
92121-4201
  MD   STATE OF MARYLAND   02/28/06     06-1500     State Tax Lien ($2,513.39)
QUIDEL CORPORATION
10165 MCKELLAR CT
SAN DIEGO, CA
92121-4201
  NJ   STATE OF NEW JERSEY   10/18/01   DJ-265757-2001   State Tax Lien
($1,328.23)

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
TO
CREDIT AGREEMENT

EXISTING LIENS
None

9



--------------------------------------------------------------------------------



 



SCHEDULE 7.3
TO
CREDIT AGREEMENT
EXISTING INDEBTEDNESS

     
Obligation on capital lease for 10165 McKellar Ct., San Diego CA 92121
  $7,261,700

10



--------------------------------------------------------------------------------



 



SCHEDULE 10.2
TO
CREDIT AGREEMENT
AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
QUIDEL CORPORATION:
10165 McKellar Court
San Diego, CA 92121
Attention: Don Roe
Telephone: (858) 552-1100
Facsimile: (858) 552-2101
Electronic Mail: droe@quidel.com
Website Address: www.quidel.com
with a copy to:
10165 McKellar Court
San Diego, CA 92121
Attention: Legal Department
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rbujarski@quidel.com
AGENT:
Agent‘s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Credit Services West

11



--------------------------------------------------------------------------------



 



CA4-702-02-25
2001 Clayton Road, Bldg. B
Concord, CA 94520
Attn: Sue Pfohl
Telephone: 925-675-8783
Telecopier: 888-969-9267
Electronic Mail: sue.pfohl@bankofamerica.com
Wire Instructions:
Bank of America, N.A.
New York, NY
ABA# 026009593
Account Name: Corporate FTA
Account No.: 3750836479
Attn: Sue Pfohl
Ref: Quidel Corporation
Other Notices as Agent:
Bank of America, N.A.
Agency Management
Global Product Solutions
WA1-501-17-32
800 Fifth Avenue, Floor 17
Seattle WA 98104
Attn: Tiffany Shin, Assistant Vice President
Telephone: 206-358-0078
Telecopier: 415-343-0561
Electronic Mail: tiffany.shin@bankofamerica.com
L/C ISSUER:
Standby Letters of Credit:

12



--------------------------------------------------------------------------------



 



Bank of America, N.A.
Trade Operations-Los Angeles #22621
1000 W. Temple Street, 7th Floor
CA9-705-07-05
Los Angeles, CA 90012-1514
Attention: Tai Anh Lu
Officer
Telephone: 213-481-7840
Telecopier: 213-457-8841
Electronic Mail: tai_anh.lu@bankofamerica.com
Commercial Letters of Credit
Bank of America, N.A.
Trade Operations-Los Angeles
1000 W. Temple Street, 7th Floor
CA9-705-07-05
Los Angeles, CA 90012-1514
Attention: Frantz Bellevue
Vice President
Telephone: 213-580-8476
Telecopier: 213-457-8841
Electronic Mail: frantz.bellevue@bankofamerica.com
SWING LINE LENDER:
Bank of America, N.A.
Credit Services West
CA4-702-02-25
2001 Clayton Road, Bldg. B
Concord, CA 94520
Attn: Sue Pfohl
Telephone: 925-675-8783

13



--------------------------------------------------------------------------------



 



Telecopier: 888-969-9267
Electronic Mail: sue.pfohl@bankofamerica.com
Wire Instructions:
Bank of America, N.A.
New York, NY
ABA# 026009593
Account Name: Corporate FTA
Account No.: 3750836479
Attn: Sue Pfohl
Ref: Quidel Corporation
LENDERS:
Bank of America, N.A.
315 Montgomery Street, 13th Floor
Mail Code: CA5-704-13-11
San Francisco, CA 94104
Attention: Geoffrey C. Wilson, Vice President
Telephone: (415) 622-1101
Facsimile: (415) 622-3377
Email: geoffrey.c.wilson@bankofamerica.com
U.S. Bank N.A.
4180 La Jolla Village Drive
Suite 125
La Jolla, CA 92037
Attention: Maureen K. Sullivan, Vice President
Telephone: (858) 597-7099
Facsimile: (858) 597-1055
Email: Maureen.sullivan@usbank.com

14



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
Avenue of the Stars
Los Angeles, CA 90067
Attention: Camille Farnsworth, Senior Underwriter
Telephone: (310) 860-7279
Facsimile: (310) 860-7110
Email: camille.x.famsworth@jpmorgan.com
Union Bank of California, N.A.
530 B Street, Mailcode: S-420
San Diego, CA 92101
Attention: Glenn Fortin, Vice President
Telephone: (619) 230-3380
Facsimile: (619) 230-3766
Email: Glenn.Fortin@uboc.com

15



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF COMMITTED LOAN NOTICE
Date:                                         , ____
To: Bank of America, N. A., as Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of October 8,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Quidel Corporation, a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, U.S. Bank N.A., as Syndication Agent, and Bank of
America, N.A., as Agent, Swing Line Lender and L/C Issuer.
     The undersigned hereby requests (select one):

         
 
  o A Borrowing of Committed Loans   o A conversion or continuation of Loans

  1.   On                                          (a Business Day).     2.   In
the amount of $                                        .     3.   Comprised
of                                        .         [Type of Committed Loan
requested]     4.   Eurodollar Rate Loans: with an Interest Period
of                      months.

     The Committed Borrowing requested herein complies with the proviso to the
first sentence of Section 2.1 of the Agreement.

            QUIDEL CORPORATION
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF SWING LINE LOAN NOTICE
Date:                ,           

To:   Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Agent

Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of October 8,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Quidel Corporation, a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, U.S. Bank N.A., as Syndication Agent, and Bank of
America, N.A., as Agent, Swing Line Lender and L/C Issuer.
     The undersigned hereby requests a Swing Line Loan:

  1.   On                                     (a Business Day).     2.   In the
amount of $                    .

     The Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.4(a) of the Agreement.

            QUIDEL CORPORATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
FORM OF NOTE

      $___________________   ___________________

     FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
                                         or its registered assigns (“Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to Borrower
under that certain Credit Agreement, dated as of October 8, 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein and not otherwise defined
herein being used herein as therein defined), among Borrower, each lender from
time to time party thereto, U.S. Bank N.A., as Syndication Agent, and Bank of
America, N.A., as Agent, Swing Line Lender and L/C Issuer.
     Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.4(f) of the Agreement with respect to Swing Line
Loans, all payments of principal and interest shall be made to Agent for the
account of the Lender in Dollars in immediately available funds at the Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Subsidiary Guaranty and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Agreement.
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.
     Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.
B-1
Form of Note

 



--------------------------------------------------------------------------------



 



            QUIDEL CORPORATION
      By:           Name:           Title:        

B-2
Form of Note

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of                        
Principal or   Outstanding                 End of   Interest   Principal        
Type of   Amount of   Interest   Paid This   Balance   Notation Date   Loan Made
  Loan Made   Period   Date   This Date   Made By                            

B-3
Form of Note

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF SUBSIDIARY GUARANTY
          This SUBSIDIARY GUARANTY is entered into as of October 8, 2008 by the
undersigned (each a “Guarantor”, and together with any future Subsidiaries
executing this Guaranty, being collectively referred to herein as the
“Guarantors”) in favor of and for the benefit of BANK OF AMERICA, N.A., as agent
for and representative of (in such capacity herein called “Guarantied Party”)
the financial institutions (“Lenders”) party to the Credit Agreement referred to
below, any Hedge Banks (as hereinafter defined) and any Cash Management Banks
(as hereinafter defined), and in favor of and for the benefit of the other
Beneficiaries (as hereinafter defined).
RECITALS.
          A. Quidel Corporation, a Delaware corporation (“Borrower”), has
entered into that certain Credit Agreement dated as of October 8, 2008 with
Lenders, U.S. Bank N.A., as Syndication Agent, and Guarantied Party, as Agent
for Lenders (said Credit Agreement, as it may hereafter be amended, restated,
extended, supplemented or otherwise modified in writing from time to time, being
the “Credit Agreement;” capitalized terms defined therein and not otherwise
defined herein being used herein as therein defined).
          B. Any Loan Party may from time to time enter, or may from time to
time have entered, into one or more Secured Hedge Agreements with one or more
Persons that are Lenders or Affiliates of Lenders at the time such Secured Hedge
Agreements are entered into (in such capacity, collectively, “Hedge Banks”) in
accordance with the terms of the Credit Agreement, and it is desired that the
obligations of Loan Parties under the Secured Hedge Agreements, including
without limitation the obligation of Loan Parties to make payments thereunder in
the event of early termination thereof, together with all obligations of
Borrower under the Credit Agreement and the other Loan Documents, be guarantied
hereunder.
          C. Any Loan Party may from time to time enter, or may from time to
time have entered, into one or more Secured Cash Management Agreements with one
or more Persons that are Lenders or Affiliates of Lenders at the time such
Secured Cash Management Agreements are entered into (in such capacity,
collectively, “Cash Management Banks”) in accordance with the terms of the
Credit Agreement, and it is desired that the obligations of Loan Parties under
the Secured Cash Management Agreements, together with all obligations of
Borrower under the Credit Agreement and the other Loan Documents, be guarantied
hereunder.
          D. Guarantied Party, Lenders, each Hedge Bank and each Cash Management
Bank for which Guarantied Party has received the notice required by Section 18
hereof are sometimes referred to herein as “Beneficiaries”.
          E. A portion of the proceeds of the Loans may be advanced to other
Guarantors that are Subsidiaries of Borrower, and thus the Guarantied
Obligations (as hereinafter defined) are being incurred for and will inure to
the benefit of Guarantors (which benefits are hereby acknowledged).
C-1
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



          F. It is a condition precedent to the making of the initial Loans
under the Credit Agreement that Borrower’s obligations thereunder be guarantied
by Guarantors.
          G. Guarantors are willing irrevocably and unconditionally to guaranty
such obligations of Borrower.
          NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Lenders and Guarantied Party to enter into the Credit
Agreement and to make Loans and other extensions of credit thereunder, to induce
Hedge Banks to enter into Secured Hedge Agreements and to induce Cash Management
Banks to enter into Secured Cash Management Agreements, Guarantors hereby agree
as follows:
          1. Guaranty. (a) Guarantors jointly and severally irrevocably and
unconditionally guaranty, as primary obligors and not merely as sureties, the
due and punctual payment in full of all Guarantied Obligations (as hereinafter
defined) when the same shall become due, whether at stated maturity, by
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code). The term “Guarantied Obligations” is used herein in its most
comprehensive sense and includes any and all Obligations of the Loan Parties
including all obligations of any Loan Party under Secured Hedge Agreements and
Secured Cash Management Agreements, now or hereafter made, incurred or created,
whether absolute or contingent, liquidated or unliquidated, whether due or not
due, and however arising under or in connection with the Credit Agreement, the
Secured Hedge Agreements, the Secured Cash Management Agreements, this Guaranty
and the other Loan Documents, including those arising under successive borrowing
transactions under the Credit Agreement which shall either continue such
obligations of the Loan Parties or from time to time renew them after they have
been satisfied.
          Each Guarantor acknowledges that a portion of the Loans may be
advanced to it, that Letters of Credit may be issued for the benefit of its
business and that the Guarantied Obligations are being incurred for and will
inure to its benefit.
          Any interest on any portion of the Guarantied Obligations that accrues
after the commencement of any proceeding, voluntary or involuntary, involving
the bankruptcy, insolvency, receivership, reorganization, liquidation or
arrangement of Borrower (or, if interest on any portion of the Guarantied
Obligations ceases to accrue by operation of law by reason of the commencement
of said proceeding, such interest as would have accrued on such portion of the
Guarantied Obligations if said proceeding had not been commenced) shall be
included in the Guarantied Obligations because it is the intention of each
Guarantor and Guarantied Party that the Guarantied Obligations should be
determined without regard to any rule of law or order that may relieve Borrower
of any portion of such Guarantied Obligations.
          In the event that all or any portion of the Guarantied Obligations is
paid by Borrower, the obligations of each Guarantor hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) is rescinded or recovered directly
or indirectly from Guarantied Party or any other Beneficiary as
C-2
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



a preference, fraudulent transfer or otherwise, and any such payments that are
so rescinded or recovered shall constitute Guarantied Obligations.
          Subject to the other provisions of this Section 1, upon the failure of
Borrower to pay any of the Guarantied Obligations when and as the same shall
become due, each Guarantor will upon demand pay, or cause to be paid, in cash,
to Guarantied Party for the ratable benefit of Beneficiaries, an amount equal to
the aggregate of the unpaid Guarantied Obligations.
          (b) Anything contained in this Guaranty to the contrary
notwithstanding, the obligations of each Guarantor under this Guaranty and the
other Loan Documents shall be limited to a maximum aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any applicable provisions of comparable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Guarantor (x) in respect of intercompany indebtedness to
Borrower or other affiliates of Borrower to the extent that such indebtedness
would be discharged in an amount equal to the amount paid by such Guarantor
hereunder and (y) under any guaranty of Subordinated Indebtedness which guaranty
contains a limitation as to maximum amount similar to that set forth in this
Section 1(b), pursuant to which the liability of such Guarantor hereunder is
included in the liabilities taken into account in determining such maximum
amount) and after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement.
          (c) Each Guarantor under this Guaranty, and each guarantor under other
guaranties, if any, relating to the Credit Agreement (the “Related Guaranties”)
that contain a contribution provision similar to that set forth in this
Section 1(c), together desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty and the Related Guaranties. Accordingly, in the
event any payment or distribution is made on any date by a Guarantor under this
Guaranty or a guarantor under a Related Guaranty, each such Guarantor or such
other guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in the maximum amount permitted by law so as to maximize
the aggregate amount of the Guarantied Obligations paid to Beneficiaries.
          2. Guaranty Absolute; Continuing Guaranty. The obligations of each
Guarantor hereunder are irrevocable, absolute, independent and unconditional and
shall not be affected by any circumstance which constitutes a legal or equitable
discharge of a guarantor or surety other than payment in full of the Guarantied
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees that: (a) this Guaranty is a guaranty of payment
when due and not of collectibility; (b) Guarantied Party may enforce this
Guaranty upon the occurrence and during the continuance of an Event of Default
under the Credit Agreement or, after payment in full of all Obligations under
the Credit Agreement and the other Loan Documents, the cancellation or
expiration of all Letters of Credit and the termination
C-3
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



of the Commitments, the occurrence of a payment default under any Secured Hedge
Agreement or a default under any Secured Cash Management Agreement, in each
case, notwithstanding the existence of any dispute between any Loan Party and
any Beneficiary with respect to the existence of such event; (c) the obligations
of each Guarantor hereunder are independent of the obligations of Loan Parties
under the Loan Documents, the Secured Hedge Agreements or the Secured Cash
Management Agreements and the obligations of any other guarantor of obligations
of Loan Parties and a separate action or actions may be brought and prosecuted
against each Guarantor whether or not any action is brought against any Loan
Party or any of such other guarantors and whether or not any Loan Party is
joined in any such action or actions; and (d) a payment of a portion, but not
all, of the Guarantied Obligations by one or more Guarantors shall in no way
limit, affect, modify or abridge the liability of such or any other Guarantor
for any portion of the Guarantied Obligations that has not been paid. This
Guaranty is a continuing guaranty and shall be binding upon each Guarantor and
its successors and assigns, and each Guarantor irrevocably waives any right
(including without limitation any such right arising under California Civil Code
Section 2815) to revoke this Guaranty as to future transactions giving rise to
any Guarantied Obligations.
          3. Actions by Beneficiaries. Any Beneficiary may from time to time,
without notice or demand and without affecting the validity or enforceability of
this Guaranty or giving rise to any limitation, impairment or discharge of any
Guarantor’s liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of the Guarantied
Obligations, (b) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guarantied
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations, (c) request and accept other
guaranties of the Guarantied Obligations and take and hold security for the
payment of this Guaranty or the Guarantied Obligations, (d) release, exchange,
compromise, subordinate or modify, with or without consideration, any security
for payment of the Guarantied Obligations, any other guaranties of the
Guarantied Obligations, or any other obligation of any Person with respect to
the Guarantied Obligations, (e) enforce and apply any security now or hereafter
held by or for the benefit of any Beneficiary in respect of this Guaranty or the
Guarantied Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that Guarantied Party or the other
Beneficiaries, or any of them, may have against any such security, as Guarantied
Party in its discretion may determine consistent with the Credit Agreement, the
Secured Hedge Agreements, the Secured Cash Management Agreements and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and (f) exercise any other
rights available to Guarantied Party or the other Beneficiaries, or any of them,
under the Loan Documents, the Secured Hedge Agreements or the Secured Cash
Management Agreements.
          4. No Discharge. This Guaranty and the obligations of Guarantors
hereunder shall be valid and enforceable and shall not be subject to any
limitation, impairment or discharge for any reason (other than payment in full
of the Guarantied Obligations), including without limitation the occurrence of
any of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (a) any failure to assert or enforce or agreement not
to assert or enforce, or the stay or enjoining, by order of court, by operation
of law or
C-4
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy with respect to the Guarantied Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guarantied Obligations, (b) any waiver or modification of, or any
consent to departure from, any of the terms or provisions of the Credit
Agreement, any of the other Loan Documents, the Secured Hedge Agreements, the
Secured Cash Management Agreements or any agreement or instrument executed
pursuant thereto, or of any other guaranty or security for the Guarantied
Obligations, (c) the Guarantied Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect,
(d) the application of payments received from any source to the payment of
indebtedness other than the Guarantied Obligations, even though Guarantied Party
or the other Beneficiaries, or any of them, might have elected to apply such
payment to any part or all of the Guarantied Obligations, (e) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guarantied Obligations, (f) any defenses, set-offs or
counterclaims which Borrower or any other Loan Party may assert against
Guarantied Party or any Beneficiary in respect of the Guarantied Obligations,
including but not limited to failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury, and (g) any other act or thing or omission, or delay to do any other act
or thing, which may or might in any manner or to any extent vary the risk of a
Guarantor as an obligor in respect of the Guarantied Obligations.
          5. Waivers. Each Guarantor waives, for the benefit of Beneficiaries:
(a) any right to require Guarantied Party or the other Beneficiaries, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other Loan Party, any other guarantor of the Guarantied
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Borrower, any other Loan Party, any other guarantor of the Guarantied
Obligations or any other Person, (iii) proceed against or have resort to any
balance of any deposit account or credit on the books of any Beneficiary in
favor of Borrower, any other Loan Party or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary; (b) any defense arising by reason
of the incapacity, lack of authority or any disability or other defense of
Borrower or any other Loan Party including, without limitation, any defense
based on or arising out of the lack of validity or the unenforceability of the
Guarantied Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Borrower or any other Loan Party
from any cause other than payment in full of the Guarantied Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon Guarantied
Party’s or any other Beneficiary’s errors or omissions in the administration of
the Guarantied Obligations, except behavior that amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, that are or
might be in conflict with the terms of this Guaranty and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any Lien or any property subject thereto; (f) notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance of this Guaranty,
notices of default under the Credit Agreement, notices of default under any
Secured Hedge Agreement or Secured Cash
C-5
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



Management Agreement or any agreement or instrument related thereto, notices of
early termination under any Secured Hedge Agreement or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guarantied Obligations or any agreement related thereto, notices of any
extension of credit to Borrower or any Loan Party and notices of any of the
matters referred to in Sections 3 and 4 and any right to consent to any thereof;
and (g) to the fullest extent permitted by law, any defenses or benefits that
may be derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms of this Guaranty.
          As used in this paragraph, any reference to “the principal” includes
Borrower or any other Loan Party, and any reference to “the creditor” includes
Guarantied Party and each other Beneficiary. In accordance with Section 2856 of
the California Civil Code (a) each Guarantor waives any and all rights and
defenses available to it by reason of Sections 2787 to 2855, inclusive, of the
California Civil Code. No other provision of this Guaranty shall be construed as
limiting the generality of any of the covenants and waivers set forth in this
paragraph.
          6. Guarantors’ Rights of Subrogation, Contribution, Etc.;
Subordination of Other Obligations. Until the Guarantied Obligations shall have
been paid in full and the Commitments shall have terminated and all Letters of
Credit shall have expired or been cancelled, each Guarantor shall withhold
exercise of (a) any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against Borrower or any other Loan Party
or any of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute (including without
limitation under California Civil Code Section 2847, 2848 or 2849), under common
law or otherwise and including without limitation (i) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Borrower or any other Loan Party, (ii) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against Borrower or any other Loan Party, and (iii) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary and (b) any right of contribution such Guarantor now has
or may hereafter have against any other guarantor of any of the Guarantied
Obligations. Each Guarantor further agrees that, to the extent the agreement to
withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or any other Loan Party or against any collateral or security, and any
rights of contribution such Guarantor may have against any such other guarantor,
shall be junior and subordinate to any rights Guarantied Party or the other
Beneficiaries may have against Borrower or any other Loan Party, to all right,
title and interest Guarantied Party or the other Beneficiaries may have in any
such collateral or security, and to any right Guarantied Party or the other
Beneficiaries may have against such other guarantor.
          Any indebtedness of Borrower or any other Loan Party now or hereafter
held by any Guarantor is subordinated in right of payment to the Guarantied
Obligations, and any such indebtedness of Borrower or any other Loan Party to a
Guarantor collected or received by such
C-6
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



Guarantor after an Event of Default has occurred and is continuing, and any
amount paid to a Guarantor on account of any subrogation, reimbursement,
indemnification or contribution rights referred to in the preceding paragraph
when all Guarantied Obligations have not been paid in full, shall be held in
trust for Guarantied Party on behalf of Beneficiaries and shall forthwith be
paid over to Guarantied Party for the benefit of Beneficiaries to be credited
and applied against the Guarantied Obligations.
          7. Expenses. Guarantors jointly and severally agree to pay, or cause
to be paid, on demand, and to save Guarantied Party and the other Beneficiaries
harmless against liability for, (i) any and all costs and expenses (including
fees, costs of settlement, and disbursements of counsel and allocated costs of
internal counsel) incurred or expended by Guarantied Party or any other
Beneficiary in connection with the enforcement of or preservation of any rights
under this Guaranty and (ii) any and all costs and expenses (including those
arising from rights of indemnification) required to be paid by Guarantors under
the provisions of any other Loan Document.
          8. Financial Condition of Borrower and Loan Parties. No Beneficiary
shall have any obligation, and each Guarantor waives any duty on the part of any
Beneficiary, to disclose or discuss with such Guarantor its assessment, or such
Guarantor’s assessment, of the financial condition of Borrower or any other Loan
Party or any matter or fact relating to the business, operations or condition of
Borrower or any other Loan Party. Each Guarantor has adequate means to obtain
information from Borrower or any other Loan Party on a continuing basis
concerning the financial condition of Borrower or any other Loan Party and its
ability to perform its obligations under the Loan Documents, the Secured Hedge
Agreements and the Secured Cash Management Agreements, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of Borrower or any other Loan Party and of all circumstances bearing
upon the risk of nonpayment of the Guarantied Obligations.
          9. Representations and Warranties. Each Guarantor makes, for the
benefit of Beneficiaries, each of the representations and warranties made in the
Credit Agreement by Borrower as to such Guarantor, its assets, financial
condition, operations, organization, legal status, business and the Loan
Documents to which it is a party.
          10. Covenants. Each Guarantor agrees that, so long as any part of the
Guarantied Obligations shall remain unpaid, any Letter of Credit shall be
outstanding, any Lender shall have any Commitment, any Hedge Bank shall have any
obligation under any Secured Hedge Agreement or any Cash Management Bank shall
have any obligation under any Secured Cash Management Agreement, such Guarantor
will, unless Requisite Obligees (as such term is defined in Section 17(a)) shall
otherwise consent in writing, perform or observe, and cause its Subsidiaries to
perform or observe, all of the terms, covenants and agreements that the Loan
Documents state that Borrower is to cause a Guarantor and such Subsidiaries to
perform or observe.
          11. Set Off. In addition to any other rights any Beneficiary may have
under law or in equity, if any amount shall at any time be due and owing by a
Guarantor to any Beneficiary under this Guaranty, such Beneficiary is authorized
at any time or from time to time,
C-7
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



without notice (any such notice being expressly waived), to set off and to
appropriate and to apply any and all deposits (general or special, including but
not limited to indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness of such Beneficiary owing to a
Guarantor and any other property of such Guarantor held by a Beneficiary to or
for the credit or the account of such Guarantor against and on account of the
Guarantied Obligations and liabilities of such Guarantor to any Beneficiary
under this Guaranty. Notwithstanding the provisions of this Section 11, if at
any time any Beneficiary maintains one or more deposit accounts for a Guarantor
under this Guaranty into which Medicare and/or Medicaid receivables are
deposited, such Beneficiary shall waive the right of setoff set forth herein.
          12. Discharge of Guaranty Upon Sale of Guarantor. If all of the stock
of a Guarantor or any of its successors in interest under this Guaranty shall be
sold or otherwise disposed of (including by merger or consolidation) in a sale
or other disposition not prohibited by the Credit Agreement or otherwise
consented to by Requisite Obligees (as such term is defined in Section 17(a)),
such Guarantor or such successor in interest, as the case may be, may request
Guarantied Party to execute and deliver documents or instruments necessary to
evidence the release and discharge of this Guaranty as provided in subsection
9.10 of the Credit Agreement.
          13. Amendments and Waivers. No amendment, modification, termination or
waiver of any provision of this Guaranty, and no consent to any departure by any
Guarantor therefrom, shall in any event be effective without the written
concurrence of Guarantied Party and, in the case of any such amendment or
modification, Guarantors. Any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.
          14. Miscellaneous. It is not necessary for Beneficiaries to inquire
into the capacity or powers of any Guarantor or Borrower or the officers,
directors or any agents acting or purporting to act on behalf of any of them.
          The rights, powers and remedies given to Beneficiaries by this
Guaranty are cumulative and shall be in addition to and independent of all
rights, powers and remedies given to Beneficiaries by virtue of any statute or
rule of law or in any of the Loan Documents or the Secured Hedge Agreements or
the Secured Cash Management Agreements or any agreement between one or more
Guarantors and one or more Beneficiaries or between Borrower and one or more
Beneficiaries. Any forbearance or failure to exercise, and any delay by any
Beneficiary in exercising, any right, power or remedy hereunder shall not impair
any such right, power or remedy or be construed to be a waiver thereof, nor
shall it preclude the further exercise of any such right, power or remedy.
          In case any provision in or obligation under this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
C-8
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



          THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTORS, GUARANTIED
PARTY AND THE OTHER BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
          This Guaranty shall inure to the benefit of Beneficiaries and their
respective successors and assigns.
          ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF
OR RELATING TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF CALIFORNIA, AND BY EXECUTION AND DELIVERY
OF THIS GUARANTY EACH GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
GUARANTY. Each Guarantor agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to such Guarantor at its address set forth below its
signature hereto, such service being acknowledged by such Guarantor to be
sufficient for personal jurisdiction in any action against such Guarantor in any
such court and to be otherwise effective and binding service in every respect.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of Guarantied Party or any Beneficiary
to bring proceedings against such Guarantor in the courts of any other
jurisdiction.
          EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF,
GUARANTIED PARTY EACH AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH GUARANTOR
AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, GUARANTIED PARTY EACH
(I) ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR SUCH GUARANTOR
AND GUARANTIED PARTY TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH GUARANTOR
AND GUARANTIED PARTY HAVE ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
GUARANTY OR ACCEPTING THE BENEFITS THEREOF, AS THE CASE MAY BE, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS, AND
(II) FURTHER WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS
C-9
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF
THIS GUARANTY. In the event of litigation, this Guaranty may be filed as a
written consent to a trial by the court.
          15. Additional Guarantors. The initial Guarantor(s) hereunder shall be
such of the Subsidiaries of Borrower as are signatories hereto on the date
hereof. From time to time subsequent to the date hereof, Subsidiaries of
Borrower may become parties hereto, as additional Guarantors (each an
“Additional Guarantor”), by executing a counterpart of this Guaranty. A form of
such a counterpart is attached as Exhibit A. Upon delivery of any such
counterpart to Guarantied Party, notice of which is hereby waived by Guarantors,
each such Additional Guarantor shall be a Guarantor and shall be as fully a
party hereto as if such Additional Guarantor were an original signatory hereof.
Each Guarantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Guarantor
hereunder, nor by any election of the Guarantied Party not to cause any
Subsidiary of Borrower to become an Additional Guarantor hereunder. This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Guarantor hereunder.
          16. Counterparts; Effectiveness. This Guaranty may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original for all purposes; but all such counterparts together shall
constitute but one and the same instrument. This Guaranty shall become effective
as to each Guarantor upon the execution of a counterpart hereof by such
Guarantor (whether or not a counterpart hereof shall have been executed by any
other Guarantor) and receipt by the Guaranteed Party of written or telephonic
notification of such execution and authorization of delivery thereof.
          17. Guarantied Party as Agent.
          (a) Guarantied Party has been appointed to act as Guarantied Party
hereunder by Lenders. Guarantied Party shall be obligated, and shall have the
right hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action, solely in
accordance with this Guaranty and the Credit Agreement; provided that Guarantied
Party shall exercise, or refrain from exercising, any remedies under or with
respect to this Guaranty in accordance with the instructions of (i) Required
Lenders, or (ii) after payment in full of all Obligations under the Credit
Agreement and the other Loan Documents, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments, the holders of a
majority of the aggregate amount then due and payable (exclusive of expenses and
similar payments but, in the case of Secured Hedge Agreements, including any
early termination payments then due) under the Secured Hedge Agreements and
Secured Cash Management Agreements (Required Lenders or, if applicable, such
holders being referred to herein as “Requisite Obligees”).
C-10
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



          (b) Guarantied Party shall at all times be the same Person that is
Agent under the Credit Agreement. Written notice of resignation by Agent
pursuant to subsection 9.6 of the Credit Agreement shall also constitute notice
of resignation as Guarantied Party under this Guaranty; and appointment of a
successor Agent pursuant to subsection 9.6 of the Credit Agreement shall also
constitute appointment of a successor Guarantied Party under this Guaranty. Upon
the acceptance of any appointment as Agent under subsection 9.6 of the Credit
Agreement by a successor Agent, that successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Guarantied Party under this Guaranty, and the retiring Guarantied Party
under this Guaranty shall promptly (i) transfer to such successor Guarantied
Party all sums held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Guarantied Party under this Guaranty, and (ii) take such other actions
as may be necessary or appropriate in connection with the assignment to such
successor Guarantied Party of the rights created hereunder, whereupon such
retiring Guarantied Party shall be discharged from its duties and obligations
under this Guaranty. After any retiring Guarantied Party’s resignation hereunder
as Guarantied Party, the provisions of this Guaranty shall inure to its benefits
as to any actions taken or omitted to be taken by it under this Guaranty while
it was Guarantied Party hereunder.
          18. Notice of Secured Hedge Agreements and Secured Cash Management
Agreements. Guarantied Party shall not be deemed to have any duty whatsoever
with respect to any Hedge Bank or Cash Management Bank until it shall have
received written notice in form and substance satisfactory to Guarantied Party
from Borrower, a Guarantor or the Hedge Bank or the Cash Management Bank as to
the existence and terms of the applicable Secured Hedge Agreement or Secured
Cash Management Agreement.
[Remainder of page intentionally left blank.]
C-11
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Guarantor and Guarantied Party, solely for
the purposes of the waiver of the right to jury trial contained in Section 14,
have caused this Guaranty to be duly executed and delivered by their respective
officers thereunto duly authorized as of the date first written above.

            PACIFIC BIOTECH, INC.
      By:           Name:           Title:           METRA BIOSYSTEMS, INC.
      By:           Name:           Title:           OSTEO SCIENCES CORPORATION
      By:           Name:           Title:           LITMUS CONCEPTS, INC.
      By:           Name:           Title:        

C-S-1
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            Notice Address for each Guarantor:

10165 McKellar Court
San Diego, CA 92121
Attention: Chief Financial Officer
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: jradak@quidel.com

with a copy to:

10165 McKellar Court
San Diego, CA 92121
Attention: Legal Department
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rbujarski@quidel.com
                       

C-S-2
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Agent and
Guarantied Party
      By:           Name:   Tiffany Shin        Title:   Assistant Vice
President        Notice Address:

Bank of America, N.A.
Agency Management
Global Product Solutions
WA1-501-17-32
800 Fifth Avenue, Floor 17
Seattle WA 98104
Attn: Tiffany Shin, Assistant Vice President
Telephone: 206-358-0078
Telecopier: 415-343-0561
Electronic Mail: tiffany.shin@bankofamerica.com
                       

C-S-3
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO
SUBSIDIARY GUARANTY
FORM OF COUNTERPART FOR ADDITIONAL GUARANTORS
          This COUNTERPART (this “Counterpart”), dated                     ,
20___, is delivered pursuant to Section 15 of the Guaranty referred to below.
The undersigned hereby agrees that this Counterpart may be attached to the
Guaranty, dated as of October 8, 2008 (as it may be from time to time amended,
modified or supplemented, the “Guaranty”; capitalized terms used herein not
otherwise defined herein shall have the meanings ascribed therein), among the
Guarantors named therein and Bank of America, N.A., as Guarantied Party. The
undersigned, by executing and delivering this Counterpart, hereby becomes an
Additional Guarantor under the Guaranty in accordance with Section 15 thereof
and agrees to be bound by all of the terms thereof.
          IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be
duly executed and delivered by its officer thereunto duly authorized as of
                    , 20__.

            [NAME OF ADDITIONAL GUARANTOR]
      By:           [Title:  ]       Address:                           

C-A
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ________,
To:    Bank of America, N.A., as Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of October 8,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein and not
otherwise defined herein being used herein as therein defined), among Quidel
Corporation, a Delaware corporation (“Borrower”), the Lenders from time to time
party thereto, U.S. Bank N.A., as Syndication Agent, and Bank of America, N.A.,
as Agent, Swing Line Lender and L/C Issuer.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                                             
of Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to Agent on the behalf of Borrower, and that:
     [Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.1 (a) of the Agreement for the fiscal year of
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
     [Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.1(b) of the Agreement for the fiscal quarter of Borrower
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.
     3. A review of the activities of Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period Borrower and its Subsidiaries
performed and observed all their respective Obligations under the Loan
Documents, and
     [select one:]
D-1
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



     [to the best knowledge of the undersigned during such fiscal period,
Borrower and its Subsidiaries have performed and observed each covenant and
condition of the Loan Documents applicable to it.]
     —or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
     [Include the following paragraph 5 if any Stock Repurchase has been
consummated during the preceding 4 fiscal quarter period]
     [5. At the time of each Stock Repurchase consummated during the preceding
four fiscal quarter period, the conditions set forth in clauses (a), (b) and
(c) of the definition of “Permitted Stock Repurchase” set forth in the Agreement
were satisfied.]
[Remainder of page left intentionally blank]
D-2
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,                     .

            QUIDEL CORPORATION
      By:           Name:           Title:        

D-1
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended ______________________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

                  I.   Section 6.12(a) — Funded Debt to EBITDA Ratio.        
 
  A.   Funded Debt:        
 
     
1.     all outstanding Indebtedness for borrowed money plus other
interest-bearing Indebtedness:
  $    
 
     
2.     less the non-current portion of Subordinated Indebtedness:
  $    
 
     
3.     Funded Debt (Line I.A.1 less Line I.A.2):
  $    
 
  B.   EBITDA:        
 
     
1.     net income:
  $    
 
     
2.     less income or plus loss from discontinued operations and extraordinary
items:
  $    
 
     
3.     plus income taxes:
  $    
 
     
4.     plus interest expense and debt issuance costs and commissions, discounts
and other fees and charges associated with initial occurrence of any
Indebtedness:
  $    
 
     
5.     plus non-cash stock compensation expenses
       
 
     
6.     plus depreciation
  $    
 
     
7.     plus amortization (including amortization of inventory write-ups and
deferred revenue adjustments)
  $    
 
     
8.     plus transaction expenses or other initial non cash or fair value
adjustments related to any merger, acquisition or joint venture and
non-recurring and non-cash charges associated with any impairment analysis
required under Financial Accounting Standards No. 142 and 144
  $    
 
     
9.     EBITDA (Lines I.B.l±2+3+4+5+6+7+8)1:
  $    
 
  C.   Ratio (Line I.A.3 ÷ Line I.B.9)2:     ___: 1.00  
 
  D.   Maximum Permitted:     3.00:1.00  
 
                II.   Section 6.12(b) — Interest Coverage Ratio.        
 
  A.   EBITDA (amount from Line I.B.9):   $    
 
  B.   Interest Charges:        

 

1   The amount of EBITDA shall be determined after giving effect on a pro forma
basis to any Permitted Acquisitions that have been consummated to the extent
either Agent has approved the financial statements of the applicable acquired
Persons or assets or such financial statements are audited by a national
accounting firm reasonably acceptable to Agent (and in either case giving effect
to pro forma adjustments as determined by the Board of Directors of Borrower in
good faith and approved by Agent).   2   This ratio shall be calculated at the
end of each reporting period for which the Credit Agreement requires Borrower to
deliver financial statements, using the results of the four-fiscal quarter
period ending with that reporting period.

D-Schedule 2-2
Form of Compliance Certificate





--------------------------------------------------------------------------------



 



                 
 
     
1.     all interest, premium payments, debt discount, fees, charges and related
expenses of Borrower and its Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP
  $    
 
     
2.     plus the portion of rent expense of Borrower and its Subsidiaries under
capital leases that is treated as interest in accordance with GAAP
  $    
 
     
3.     Interest Charges (Line II.B.l plus Line II.B.2):
  $    
 
  C.   Ratio (Line II.A ÷ Line II.B.3)2:     ___: 1.00  
 
  D.   Minimum Required:     3.50:1.00  
 
                III.   Section 7.2(b) — Investments.        
 
  A.   Advances to officers, directors and employees of Borrower and Subsidiary
Guarantors for travel, entertainment, relocation and analogous ordinary business
purposes   $    
 
  B.   Maximum permitted under Section 7.2(b):   $ 250,000  
 
                IV.   Section 7.2(h) — Investments.        
 
  A.   Investments in Persons other than Subsidiaries   $    
 
  B.   Maximum permitted under Section 7.2(h):   $ 5,000,000  
 
                V.   Section 7.2(i) — Investments.        
 
  A.   Additional Investments   $    
 
  B.   Maximum permitted under Section 7.2(i):   $ 10,000,000  
 
                VI.   Section 7.3 (e) — Indebtedness.        
 
  A.   Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets (including equipment)
within the limitations set forth in Section 7. l(i) of the Agreement   $    
 
  B.   Maximum permitted under Section 7.3(e):   $ 5,000,000  
 
                VII.   Section 7.3(h) — Indebtedness.        
 
  A.   Other unsecured Indebtedness   $    
 
  B.   Maximum permitted under Section 7.3(h):   $ 10,000,000  
 
                VIII.   Section 7.5(h) — Dispositions.        
 
  A.   Proceeds from Dispositions under clause 7.5(h) since the Closing Date   $
   
 
  B.   Maximum permitted under Section 7.5(h):   $ 500,000  
 
                IX.   Section 7.6(d) — Restricted Payments.        

D-Schedule 2-3
Form of Compliance Certificate





--------------------------------------------------------------------------------



 



                 
 
  A.   Repurchase or redemptions for value of Equity Interests of Borrower held
by present or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates) under Section 7.6(d)(i) in the
current fiscal year   $    
 
  B.   Maximum permitted under Section 7.6(d)(i):   $ 2,000,000  
 
                X.   Section 7.6(e) — Restricted Payments.        
 
  A.   Cash paid or payable for all Permitted Stock Repurchases consummated
during the term of the Credit Agreement   $    
 
  B.   Maximum permitted under Section 7.6(e):   $ 50,000,000  
 
                XI.   Section 7.8(vi) — Transactions with Affiliates.        
 
  A.   Ordinary course expenses in connection with continuing the
non-operational status of and/or dissolution of the Dormant Foreign Subsidiaries
under Section 7.8(vi) during the current fiscal year   $    
 
  B.   Maximum permitted under Section 7.8(vi):   $ 250,000  
 
                XII.   Section 7.12 — Capital Expenditures.        
 
  A.   Capital Expenditures made during the current fiscal year   $    
 
  B.   Maximum amount of Capital Expenditures for such fiscal year permitted
under Section 7.12:3   $    

 

3   This shall be the Base Amount for the current fiscal year as set forth in
Section 7.12 plus an amount equal to the excess, if any, (but in no event more
than 50%) of the Base Amount for the immediately preceding fiscal year (prior to
any adjustments for such year) over the actual amount of Capital Expenditures
for such previous fiscal year.

D-Schedule 2-4
Form of Compliance Certificate





--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the] [each]1 Assignor identified in item 1 below ([the] [each, an] “Assignor”)
and [the] [each]2 Assignee identified in item 2 below ([the] [each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the] [each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the] [each] Assignor hereby irrevocably sells
and assigns to [the Assignee] [the respective Assignees], and [the] [each]
Assignee hereby irrevocably purchases and assumes from [the Assignor] [the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by Agent
as contemplated below (i) all of [the Assignor’s] [the respective Assignors’]
rights and obligations in [its capacity as a Lender] [their respective
capacities as Lenders] under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of [the Assignor] [the respective Assignors] under the respective
facilities identified below (including, without limitation, the Letters of
Credit and the Swing Line Loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a Lender)]
[the respective Assignors (in their respective capacities as Lenders)] against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the] [any]
Assignor to [the] [any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the] [an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the] [any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the] [any] Assignor.

1.   Assignor[s]:                                            2.   Assignee[s]:
                                         [and is an [Affiliate][Approved Fund]
of [identify Lender]

 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

E-l
Form of Assignment and Assumption Agreement

 



--------------------------------------------------------------------------------



 



3.   Borrower: Quidel Corporation   4.   Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement   5.   Credit Agreement: Credit
Agreement, dated as of October 8, 2008, among Quidel Corporation, the Lenders
from time to time party thereto, U.S. Bank N.A., as Syndication Agent, and Bank
of America, N.A., as Agent, Swing Line Lender and L/C Issuer.   6.   Assigned
Interest[s]:

                                                      Aggregate Amount of      
                  Commitment/Loans   Amount of   Percentage Assigned            
    for all   Commitment/ Loans   of Commitment/     Assignor[s]5   Assignee[s]6
  Lenders7   Assigned8   Loans8   CUSIP Number
 
          $        $             %        
 
          $        $             %        
 
          $        $             %        

[7. Trade Date:                                     ]

Effective Date:                     , 20      [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

 

5   List each Assignor, as appropriate.   6   List each Assignee, as
appropriate.   7   Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.   8   Set forth, to at least 9 decimals, as a percentage of the
Commitment of all Lenders thereunder.

E-2
Form of Assignment and Assumption Agreement

 



--------------------------------------------------------------------------------



 



          [Consented to and] Accepted:
Bank of America, N.A., as Agent
    By:         Title:         

          [Consented to:]
QUIDEL CORPORATION
    By:         Title:           

E-3
Form of Assignment and Assumption Agreement

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor[s]. [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.6(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.6(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the] [such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon Agent, [the] [any] Assignor or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
E-Annex 1-4
Form of Assignment and Assumption Agreement

 



--------------------------------------------------------------------------------



 



     2. Payments. From and after the Effective Date, Agent shall make all
payments in respect of [the] [each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the] [the relevant] Assignor
for amounts which have accrued to but excluding the Effective Date and to [the]
[the relevant] Assignee for amounts which have accrued from and after the
Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of California.
E-Annex 1-5
Form of Assignment and Assumption Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT F
SECURITY AGREEMENT
          This SECURITY AGREEMENT (this “Agreement”) is dated as of October 8,
2008 and entered into by and among QUIDEL CORPORATION, a Delaware corporation
(“Borrower”), each of THE UNDERSIGNED DIRECT AND INDIRECT SUBSIDIARIES of
Borrower (each of such undersigned Subsidiaries being a “Subsidiary Grantor” and
collectively “Subsidiary Grantors”) and each ADDITIONAL GRANTOR that may become
a party hereto after the date hereof in accordance with Section 21 hereof (each
of Borrower, each Subsidiary Grantor, and each Additional Grantor being a
“Grantor” and collectively the “Grantors”) and BANK OF AMERICA, N.A., as Agent
for and representative of (in such capacity herein called “Secured Party”) the
Beneficiaries (as hereinafter defined).
PRELIMINARY STATEMENTS
          A. Pursuant to the Credit Agreement dated as of October 8, 2008 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein and not
otherwise defined in Section 31, the UCC or elsewhere herein being used herein
as therein defined), by and among Borrower, the financial institutions listed
therein as Lenders, U.S. Bank N.A., as Syndication Agent, and Bank of America,
N.A., as Agent (in such capacity, “Agent”), Lenders have made certain
commitments, subject to the terms and conditions set forth in the Credit
Agreement, to extend certain credit facilities to Borrower.
          B. Any Loan Party may from time to time enter, or may from time to
time have entered, into one or more Secured Hedge Agreements with one or more
Hedge Banks in accordance with the terms of the Credit Agreement, and it is
desired that the obligations of Loan Parties under the Secured Hedge Agreements,
including, without limitation, the obligation of Loan Parties to make payments
thereunder in the event of early termination thereof, together with all
obligations of Borrower under the Credit Agreement and the other Loan Documents,
be secured hereunder.
          C. Any Loan Party may from time to time enter, or may from time to
time have entered, into one or more Secured Cash Management Agreements with one
or more Cash Management Banks in accordance with the terms of the Credit
Agreement, and it is desired that the obligations of Loan Parties under the
Secured Cash Management Agreements, together with all obligations of Borrower
under the Credit Agreement and the other Loan Documents, be secured hereunder.
          D. Subsidiary Grantors have executed and delivered the Subsidiary
Guaranty, in each case in favor of Secured Party for the benefit of Lenders, any
Hedge Banks and any Cash Management Banks, pursuant to which each Subsidiary
Grantor has guarantied the prompt payment and performance when due of all
obligations of Borrower under the Credit Agreement and all obligations of Loan
Parties under the Secured Hedge Agreements and Secured Cash Management
Agreements.
Security Agreement

1



--------------------------------------------------------------------------------



 



          E. It is a condition precedent to the initial extensions of credit by
Lenders under the Credit Agreement that Grantors listed on the signature pages
hereof shall have granted the security interests and undertaken the obligations
contemplated by this Agreement.
          NOW, THEREFORE, in consideration of the agreements set forth herein
and in the Credit Agreement and in order to induce Lenders to make Loans and
other extensions of credit under the Credit Agreement, to induce Hedge Banks to
enter into the Secured Hedge Agreements and to induce Cash Management Banks to
enter into the Secured Cash Management Agreements, each Grantor hereby agrees
with Secured Party as follows:
SECTION 1. Grant of Security.
          Each Grantor hereby assigns to Secured Party, and hereby grants to
Secured Party a security interest in, all of such Grantor’s right, title and
interest in and to all of the personal property of such Grantor, in each case
whether now or hereafter existing, whether tangible or intangible, whether now
owned or hereafter acquired, wherever the same may be located and whether or not
subject to the Uniform Commercial Code as it exists on the date of this
Agreement, or as it may hereafter be amended in the State of California (the
“UCC”), including the following (the “Collateral”):
          (a) all Accounts;
          (b) all Chattel Paper;
          (c) all Money and all Deposit Accounts, together with all amounts on
deposit from time to time in such Deposit Accounts;
          (d) all Documents;
          (e) all General Intangibles, including all intellectual property,
Payment Intangibles and Software;
          (f) all Goods, including Inventory, Equipment and Fixtures;
          (g) all Instruments;
          (h) all Investment Property;
          (i) all Letter-of-Credit Rights and other Supporting Obligations;
          (j) all Records;
          (k) all Commercial Tort Claims, including those set forth on
Schedule 1 annexed hereto; and
          (l) all Proceeds and Accessions with respect to any of the foregoing
Collateral.

2



--------------------------------------------------------------------------------



 



          Each category of Collateral set forth above shall have the meaning set
forth in the UCC (to the extent such term is defined in the UCC), it being the
intention of Grantors that the description of the Collateral set forth above be
construed to include the broadest possible range of assets.
          Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, any of such Grantor’s rights or interests in or under, any license,
contract, permit, Instrument, Security or franchise to which such Grantor is a
party or any of its rights or interests thereunder to the extent, but only to
the extent, that such a grant would, under the terms of such license, contract,
permit, Instrument, Security or franchise, result in a breach of the terms of,
or constitute a default under, such license, contract, permit, Instrument,
Security or franchise (other than to the extent that any such term would be
rendered ineffective pursuant to the UCC or any other applicable law (including
the Bankruptcy Code) or principles of equity); provided, that immediately upon
the ineffectiveness, lapse or termination of any such provision the Collateral
shall include, and such Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect.
          Notwithstanding the foregoing, the Collateral shall not include
(a) any equity interests issued by a Person if such Person is a controlled
foreign corporation (used hereinafter as such term is defined in Section 957(a)
or any successor provision of the Internal Revenue Code), in excess of the
amount of such equity interests possessing up to but not exceeding 65% of the
voting power of all classes of such equity interests entitled to vote of such
Person, and (b) assets subject to any Lien permitted under Section 7.1(i) of the
Credit Agreement where the security agreement or other instrument creating such
purchase money Lien prohibits the granting of a security interest in such assets
to Secured Party or results in an event of default under such security agreement
or instrument (other than to the extent that such term would be rendered
ineffective pursuant to the UCC or any other applicable law (including the
Bankruptcy Code)); provided that the security interest in any such assets shall
automatically attach hereunder when and after any such Liens are discharged or
released or when the assets encumbered by such Liens are no longer subject to
such restrictions; provided further, that in any event any Account or any money
or other amounts due or to become due under any such contract, agreement,
instrument or indenture shall not be excluded from the definition of Collateral
to the extent that any of the foregoing is (or if it contained a provision
limiting the transferability or pledge thereof would be) subject to Section 9406
of the UCC.
SECTION 2. Security for Obligations.
          This Agreement secures, and the Collateral is collateral security for,
the prompt payment or performance in full when due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise, of all
Secured Obligations of each Grantor. “Secured Obligations” means:
          (a) with respect to Borrower, all obligations and liabilities of every
nature of Borrower now or hereafter existing under or arising out of or in
connection with the Credit Agreement and the other Loan Documents and any
Secured Hedge Agreement and any Cash Management Agreement (including all
Obligations (as defined in the Credit Agreement)); and

3



--------------------------------------------------------------------------------



 



          (b) with respect to each Subsidiary Grantor and Additional Grantor,
all obligations and liabilities of every nature of such Subsidiary Grantor now
or hereafter existing under or arising out of or in connection with the
Subsidiary Guaranty (including all Guarantied Obligations (as defined in the
Subsidiary Guaranty));
in each case together with all extensions or renewals thereof, whether for
principal, interest, reimbursement of amounts drawn under Letters of Credit,
payments for early termination of Secured Hedge Agreements, fees, expenses,
indemnities or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Secured Party or any Lender or
Hedge Bank or Cash Management Bank as a preference, fraudulent transfer or
otherwise, and all obligations of every nature of Grantors now or hereafter
existing under this Agreement (including, without limitation, interest and other
amounts that, but for the filing of a petition in bankruptcy with respect to
Borrower or any other Grantor, would accrue on such obligations, whether or not
a claim is allowed against Borrower or such Grantor for such amounts in the
related bankruptcy proceeding).
SECTION 3. Grantors Remain Liable.
          Anything contained herein to the contrary notwithstanding, (a) each
Grantor shall remain liable under any contracts and agreements included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Secured Party of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral, and (c) Secured Party shall
not have any obligation or liability under any contracts, licenses, and
agreements included in the Collateral by reason of this Agreement, nor shall
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.
SECTION 4. Representations and Warranties.
          Each Grantor represents and warrants as follows:
          (a) Ownership of Collateral. Except as expressly permitted by the
Credit Agreement, such Grantor owns its interests in the Collateral free and
clear of any Lien and no effective financing statement or other instrument
similar in effect covering all or any part of the Collateral is on file in any
filing or recording office, including any IP Filing Office.
          (b) Perfection. The security interests in the Collateral granted to
Secured Party for the ratable benefit of Lenders, Hedge Banks and Cash
Management Banks hereunder constitute valid security interests in the
Collateral, securing the payment of the Secured Obligations. Upon (i) the filing
of UCC financing statements naming each Grantor as “debtor”, naming Secured
Party as “secured party” and describing the Collateral in the filing offices
with respect to such Grantor set forth on Schedule 2 annexed hereto, (ii) in the
case of the Securities

4



--------------------------------------------------------------------------------



 



Collateral consisting of certificated Securities or evidenced by Instruments, in
addition to filing of such UCC financing statements, delivery of the
certificates representing such certificated Securities and delivery of such
Instruments to Secured Party, and in the case of Securities Collateral issued by
a foreign issuer, any actions required under foreign law to perfect a security
interest in such Securities Collateral), in each case duly endorsed or
accompanied by duly executed instruments of assignment or transfer in blank,
(iii) in the case of the Intellectual Property Collateral described in clause
(a) of the definition thereof, in addition to the filing of such UCC financing
statements, the recordation of a Grant with the applicable IP Filing Office,
(iv) in the case of Equipment that is covered by a certificate of title, the
filing with the registrar of motor vehicles or other appropriate authority in
the applicable jurisdiction of an application requesting the notation of the
security interest created hereunder on such certificate of title, (v), in the
case of any Deposit Account and any Investment Property constituting a Security
Entitlement, Securities Account, Commodity Contract or Commodity Account, the
execution and delivery to Secured Party of an agreement providing for control by
Secured Party thereof, (vi) in the case of Letter-of-Credit Rights (other than
Letter-of-Credit Rights consisting of Supporting Obligations for Collateral as
to which Secured Party otherwise has a perfected security interest), the issuer
of the applicable letter of credit has consented to the assignment of proceeds
thereof under Section 5114(c) of the UCC, and (vii) in the case of commercial
tort claims, the sufficient identification thereof in filed UCC financing
statements, the security interests in the Collateral (except for security
interests in Collateral that cannot be perfected by the filing of financing
statements and are not material to the Company) granted to Secured Party for the
ratable benefit of Lenders, Hedge Banks and Cash Management Banks will
constitute perfected security interests therein prior to all other Liens (except
for Liens permitted by clauses (b) through (i) of subsection 7.1 of the Credit
Agreement), and all filings and other actions required under this Agreement and
necessary or desirable to perfect and protect such security interests have been
duly made or taken.
          (c) Office Locations; Type and Jurisdiction of Organization; Locations
of Equipment and Inventory. Such Grantor’s name as it appears in official
filings in the jurisdiction of its organization, type of organization (i.e.
corporation, limited partnership, etc.), jurisdiction of organization, principal
place of business, chief executive office, office where such Grantor keeps its
Records regarding the Accounts, Intellectual Property and originals of Chattel
Paper, and organization number provided by the applicable Government Authority
of the jurisdiction of organization are set forth on Schedule 3 annexed hereto.
All of the Equipment and Inventory is located at the places set forth on
Schedule 4 annexed hereto, except for Inventory which, in the ordinary course of
business, is in transit either (i) from a supplier to a Grantor, (ii) between
the locations set forth on Schedule 4 annexed hereto, or (iii) to customers of a
Grantor.
          (d) Names. No Grantor (or predecessor by merger or otherwise of such
Grantor) has, within the five year period preceding the date hereof, or, in the
case of an Additional Grantor, the date of the applicable Counterpart, had a
different name from the name of such Grantor listed on the signature pages
hereof, except the names set forth on Schedule 5 annexed hereto.
          (e) Delivery of Certain Collateral. All certificates or Instruments
(excluding checks) evidencing, comprising or representing the Collateral having
a value or face amount in

5



--------------------------------------------------------------------------------



 



excess of $25,000 have been delivered to Secured Party duly endorsed or
accompanied by duly executed instruments of transfer or assignment in blank.
          (f) Securities Collateral. All of the Pledged Subsidiary Equity set
forth on Schedule 6 annexed hereto has been duly authorized and validly issued
and is fully paid and non-assessable; all of the Pledged Subsidiary Debt set
forth on Schedule 7 annexed hereto has been duly authorized and is the legally
valid and binding obligation of the issuers thereof and is not in default; there
are no outstanding warrants, options or other rights to purchase, or other
agreements outstanding with respect to, or property that is now or hereafter
convertible into, or that requires the issuance or sale of, any Pledged
Subsidiary Equity; Schedule 6 annexed hereto sets forth all of the Equity
Interests and the Pledged Equity owned by each Grantor, and the percentage
ownership in each issuer thereof; and Schedule 7 annexed hereto sets forth all
of the Pledged Debt owned by such Grantor.
          (g) Intellectual Property Collateral. A true and complete list of all
Trademark Registrations and applications for any Trademark owned, held or used
by such Grantor, in whole or in part (other than those held or used pursuant to
a license and those not yet required to be set forth on an update to
Schedule 5.17(a) to the Credit Agreement pursuant to Section 6.2(g) of the
Credit Agreement), is set forth on Schedule 8 annexed hereto; a true and
complete list of all Patents owned, held or used by such Grantor, in whole or in
part (other than those held or used pursuant to a license and those not yet
required to be set forth on an update to Schedule 5.17(a) to the Credit
Agreement pursuant to Section 6.2(g) of the Credit Agreement), is set forth on
Schedule 9 annexed hereto; a true and complete list of all Copyright
Registrations and applications for Copyright Registrations held by such Grantor,
in whole or in part (other than those held pursuant to a license and those not
yet required to be set forth on an update to Schedule 5.17(a) to the Credit
Agreement pursuant to Section 6.2(g) of the Credit Agreement), is set forth on
Schedule 10 annexed hereto; and such Grantor is not aware of any material
pending or threatened claim by any third party that any of the Intellectual
Property Collateral owned, held or used by such Grantor is invalid or
unenforceable.
          (h) Deposit Accounts, Securities Accounts, Commodity Accounts.
Schedule 11 annexed hereto lists all Deposit Accounts, Securities Accounts and
Commodity Accounts owned by each Grantor, and indicates the institution or
intermediary at which the account is held and the account number.
          (i) Chattel Paper. Such Grantor has no interest in any Chattel Paper,
except as set forth in Schedule 12 annexed hereto.
          (j) Letter-of-Credit Rights. Such Grantor has no interest in any
Letter-of-Credit Rights, except as set forth on Schedule 13 annexed hereto.
          (k) Documents. No negotiable Documents are outstanding with respect to
any of the Inventory, except as set forth on Schedule 14 annexed hereto.
     The representations and warranties as to the information set forth in
Schedules referred to herein are made as to each Grantor (other than Additional
Grantors) as of the date hereof and as to each Additional Grantor as of the date
of the applicable Counterpart, except that, in the case of

6



--------------------------------------------------------------------------------



 



a Pledge Supplement, IP Supplement or notice delivered pursuant to Section 5(d)
hereof, such representations and warranties are made as of the date of such
supplement or notice.
SECTION 5. Further Assurances.
          (a) Generally. Each Grantor agrees that from time to time, at the
expense of Grantors, such Grantor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Secured Party may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable Secured Party to exercise and enforce its rights and remedies hereunder
with respect to any Collateral. Without limiting the generality of the
foregoing, each Grantor will: (i) notify Secured Party in writing of receipt by
such Grantor of any interest in Chattel Paper having a value or face amount in
excess of $25,000 and at the request of Secured Party, mark conspicuously each
item of Chattel Paper and each of its records pertaining to the Collateral, with
a legend, in form and substance satisfactory to Secured Party, indicating that
such Collateral is subject to the security interest granted hereby, (ii) deliver
to Secured Party all promissory notes and other Instruments having a value or
face amount in excess of $25,000 and, at the request of Secured Party, all
original counterparts of Chattel Paper, duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to Secured Party, (iii) (A) execute (if necessary) and file such
financing or continuation statements, or amendments thereto, (B) execute and
deliver, and cause to be executed and delivered, agreements establishing that
Secured Party has control of Deposit Accounts other than Excluded Accounts and
Investment Property of such Grantor, (C) deliver such documents, instruments,
notices, records and consents, and take such other actions, necessary to
establish that secured party has control over electronic Chattel Paper and
Letter-of-Credit Rights of such Grantor and (D) deliver such other instruments
or notices, in each case, as may be necessary or desirable, or as Secured Party
may request, in order to perfect and preserve the security interests granted or
purported to be granted hereby, (iv) furnish to Secured Party from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Secured Party may
reasonably request, all in reasonable detail, (v) at any reasonable time, upon
request by Secured Party, exhibit the Collateral to and allow inspection of the
Collateral by Secured Party, or persons designated by Secured Party, (vi) at
Secured Party’s request, appear in and defend any action or proceeding that may
affect such Grantor’s title to or Secured Party’s security interest in all or
any part of the Collateral, and (vii) use commercially reasonable efforts to
obtain any necessary consents of third parties to the creation and perfection of
a security interest in favor of Secured Party with respect to any Collateral.
Each Grantor hereby authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral (including any financing statement indicating that it covers “all
assets” or “all personal property” of such Grantor) without the signature of any
Grantor.
          (b) Securities Collateral. Without limiting the generality of the
foregoing Section 5(a), each Grantor agrees that (i) all certificates or
Instruments representing or evidencing the Securities Collateral having a value
or face amount in excess of $25,000 shall be delivered to and held by or on
behalf of Secured Party pursuant hereto and shall be in suitable form for
transfer by delivery or, as applicable, shall be accompanied by such Grantor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignments in blank,

7



--------------------------------------------------------------------------------



 



all in form and substance satisfactory to Secured Party and (ii) it will, upon
obtaining any additional Equity Interests or Indebtedness having a value or face
amount in excess of $25,000, promptly (and in any event within five Business
Days) deliver to Secured Party a Pledge Supplement, duly executed by such
Grantor, in respect of such additional Pledged Equity or Pledged Debt; provided,
that the failure of any Grantor to execute a Pledge Supplement with respect to
any additional Pledged Equity or Pledged Debt shall not impair the security
interest of Secured Party therein or otherwise adversely affect the rights and
remedies of Secured Party hereunder with respect thereto. Upon each such
acquisition, the representations and warranties contained in Section 4(f) hereof
shall be deemed to have been made by such Grantor as to such Pledged Equity or
Pledged Debt, whether or not such Pledge Supplement is delivered.
          (c) Intellectual Property Collateral. As soon as available but in any
event within 30 days after the end of each fiscal year, Borrower shall deliver
any update to Schedule 5.17(a) to the Credit Agreement required by
Section 6.2(g) of the Credit Agreement and, together therewith, with respect to
any registered Intellectual Property Collateral acquired by a Grantor during the
fiscal year covered by such update, such Grantor shall execute and deliver to
Secured Party an IP Supplement, and submit a Grant for recordation with respect
thereto in the applicable IP Filing Office; provided, the failure of any Grantor
to execute an IP Supplement or submit a Grant for recordation with respect to
any additional Intellectual Property Collateral shall not impair the security
interest of Secured Party therein or otherwise adversely affect the rights and
remedies of Secured Party hereunder with respect thereto. Upon delivery to
Secured Party of an IP Supplement, Schedules 8, 9 and 10 annexed hereto and
Schedule A to each Grant, as applicable, shall be deemed modified to include a
reference to any right, title or interest in any existing Intellectual Property
Collateral or any Intellectual Property Collateral set forth on Schedule A to
such IP Supplement. Upon each such acquisition, the representations and
warranties contained in Section 4(g) hereof shall be deemed to have been made by
such Grantor as to such Intellectual Property Collateral.
          (d) Commercial Tort Claims. Grantors have no Commercial Tort Claims
asserted in any judicial action as of the date hereof, except as set forth on
Schedule 1 annexed hereto. In the event that a Grantor shall at any time after
the date hereof have any material Commercial Tort Claims asserted in any
judicial action, such Grantor shall promptly notify Secured Party thereof in
writing, which notice shall (i) set forth in reasonable detail the basis for and
nature of such Commercial Tort Claim and (ii) constitute an amendment to this
Agreement by which such Commercial Tort Claim shall constitute part of the
Collateral.
SECTION 6. Certain Covenants of Grantors.
          Each Grantor shall:
          (a) not use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral;
          (b) give Secured Party at least 30 days’ prior written notice of
(i) any change in such Grantor’s name, identity or corporate structure and
(ii) any reincorporation,

8



--------------------------------------------------------------------------------



 



reorganization or other action that results in a change of the jurisdiction of
organization of such Grantor;
          (c) if Secured Party gives value to enable such Grantor to acquire
rights in or the use of any Collateral, use such value for such purposes;
          (d) keep correct and accurate Records of Collateral at the locations
described in Schedule 3 annexed hereto; and
          (e) permit representatives of Secured Party at any time during normal
business hours to inspect and make abstracts from such Records, and each Grantor
agrees to render to Secured Party, at such Grantor’s cost and expense, such
clerical and other assistance as may be reasonably requested with regard
thereto.
SECTION 7. Special Covenants With Respect to Equipment and Inventory.
          Each Grantor shall:
          (a) if any Inventory is in possession or control of any of such
Grantor’s agents or processors, if the aggregate book value of all such
Inventory exceeds $100,000, and in any event upon the occurrence of an Event of
Default, instruct such agent or processor to hold all such Inventory for the
account of Secured Party and subject to the instructions of Secured Party;
          (b) subject to Section 6.16(b) of the Credit Agreement, if any
Inventory is located on premises leased by such Grantor, deliver to Secured
Party a fully executed Landlord Waiver; and
          (c) promptly upon the issuance and delivery to such Grantor of any
negotiable Document having a value or face amount in excess of $25,000, deliver
such Document to Secured Party.
SECTION 8. Special Covenants with respect to Accounts.
          (a) Each Grantor shall, for not less than three years from the date on
which each Account of such Grantor arose, maintain (i) complete Records of such
Account, including records of all payments received, credits granted and
merchandise returned, and (ii) all documentation relating thereto.
          (b) Except as otherwise provided in this subsection (b), each Grantor
shall continue to collect, at its own expense, all amounts due or to become due
to such Grantor under the Accounts. In connection with such collections, each
Grantor may take (and, upon the occurrence and during the continuance of an
Event of Default at Secured Party’s direction, shall take) such action as such
Grantor or Secured Party may deem necessary or advisable to enforce collection
of amounts due or to become due under the Accounts; provided, however, that
Secured Party shall have the right at any time, upon the occurrence and during
the continuation of an Event of Default and upon written notice to such Grantor
of its intention to do so, to (i) notify the account debtors or obligors under
any Accounts of the assignment of such Accounts to Secured Party and to direct
such account debtors or obligors to make payment of all amounts due or to become
due to such Grantor thereunder directly to Secured Party, (ii) notify each

9



--------------------------------------------------------------------------------



 



Person maintaining a lockbox or similar arrangement to which account debtors or
obligors under any Accounts have been directed to make payment to remit all
amounts representing collections on checks and other payment items from time to
time sent to or deposited in such lockbox or other arrangement directly to
Secured Party, (iii) enforce collection of any such Accounts at the expense of
Grantors, and (iv) adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done. After
receipt by such Grantor of the notice from Secured Party referred to in the
proviso to the preceding sentence, (A) all amounts and proceeds (including
checks and other Instruments) received by such Grantor in respect of the
Accounts shall be received in trust for the benefit of Secured Party hereunder,
shall be segregated from other funds of such Grantor and shall be forthwith paid
over or delivered to Secured Party in the same form as so received (with any
necessary endorsement) to be held as cash Collateral and applied as provided by
Section 17 hereof, and (B) such Grantor shall not, without the written consent
of Secured Party, adjust, settle or compromise the amount or payment of any
Account, or release wholly or partly any account debtor or obligor thereof, or
allow any credit or discount thereon.
SECTION 9. Special Covenants With Respect to the Securities Collateral.
          (a) Form of Securities Collateral. Secured Party shall have the right
at any time to exchange certificates or instruments representing or evidencing
Securities Collateral for certificates or instruments of smaller or larger
denominations. If any Securities Collateral is not a security pursuant to
Section 8-103 of the UCC, no Grantor shall take any action that, under such
Section, converts such Securities Collateral into a security without causing the
issuer thereof to issue to it certificates or instruments evidencing such
Securities Collateral, which it shall promptly deliver to Secured Party as
provided in this Section 9(a).
          (b) Covenants. Each Grantor shall (i) not, except as expressly
permitted by the Credit Agreement, permit any issuer of Pledged Subsidiary
Equity to merge or consolidate unless all the outstanding Equity Interests of
the surviving or resulting Person are, upon such merger or consolidation,
subject to the provisions of the last paragraph of Section 1 pledged and become
Collateral hereunder and no cash, securities or other property is distributed in
respect of the outstanding Equity Interests of any other constituent
corporation; (ii) cause each issuer of Pledged Subsidiary Equity not to issue
Equity Interests in addition to or in substitution for the Pledged Subsidiary
Equity issued by such issuer, except to such Grantor; (iii) immediately upon its
acquisition (directly or indirectly) of any Equity Interests, including
additional Equity Interests in each issuer of Pledged Equity, comply with
Section 5(b) subject to the provisions of the last paragraph of Section 1;
(iv) immediately upon issuance of any and all Instruments or other evidences of
additional Indebtedness from time to time owed to such Grantor by any obligor on
the Pledged Debt, comply with Section 5; (v) promptly deliver to Secured Party
all written notices received by it with respect to the Securities Collateral;
(vi) at its expense (A) perform and comply in all material respects with all
terms and provisions of any agreement related to the Securities Collateral
required to be performed or complied with by it, (B) maintain all such
agreements in full force and effect and (C) enforce all such agreements in
accordance with their terms; and (vii) at the request of Secured Party, promptly
execute and deliver to Secured Party an agreement providing for control by
Secured Party of all Securities Entitlements, Securities Accounts, Commodity
Contracts and Commodity Accounts of such Grantor.

10



--------------------------------------------------------------------------------



 



          (c) Voting and Distributions. So long as no Event of Default shall
have occurred and be continuing, (i) each Grantor shall be entitled to exercise
any and all voting and other consensual rights pertaining to the Securities
Collateral or any part thereof for any purpose not prohibited by the terms of
this Agreement or the Credit Agreement; provided, no Grantor shall exercise or
refrain from exercising any such right if Secured Party shall have notified such
Grantor that, in Secured Party’s judgment, such action would have a material
adverse effect on the value of the Securities Collateral or any part thereof;
and (ii) each Grantor shall be entitled to receive and retain any and all
dividends, other distributions, principal and interest paid in respect of the
Securities Collateral.
          Upon the occurrence and during the continuation of an Event of
Default, (x) upon written notice from Secured Party to any Grantor, all rights
of such Grantor to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise pursuant hereto shall cease, and all
such rights shall thereupon become vested in Secured Party who shall thereupon
have the sole right to exercise such voting and other consensual rights;
(y) except as otherwise specified in the Credit Agreement, upon written notice
from Secured Party to any Grantor of any exercise of remedies under Section 8.2
of the Credit Agreement, all rights of such Grantor to receive the dividends,
other distributions, principal and interest payments which it would otherwise be
authorized to receive and retain pursuant hereto shall cease, and all such
rights shall thereupon become vested in Secured Party who shall thereupon have
the sole right to receive and hold as Collateral such dividends, other
distributions, principal and interest payments; and (z) all dividends,
principal, interest payments and other distributions which are received by such
Grantor contrary to the provisions of clause (y) above shall be received in
trust for the benefit of Secured Party, shall be segregated from other funds of
such Grantor and shall forthwith be paid over to Secured Party as Collateral in
the same form as so received (with any necessary endorsements).
          In order to permit Secured Party to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder, (I) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to Secured Party all such proxies, dividend
payment orders and other instruments as Secured Party may from time to time
reasonably request, and (II) without limiting the effect of clause (I) above,
each Grantor hereby grants to Secured Party an irrevocable proxy to vote the
Pledged Equity and to exercise all other rights, powers, privileges and remedies
to which a holder of the Pledged Equity would be entitled (including giving or
withholding written consents of holders of Equity Interests, calling special
meetings of holders of Equity Interests and voting at such meetings), which
proxy shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Equity on the record books of the issuer
thereof) by any other Person (including the issuer of the Pledged Equity or any
officer or agent thereof), upon the occurrence of an Event of Default and which
proxy shall only terminate upon the payment in full of the Secured Obligations,
the cure of such Event of Default or waiver thereof as evidenced by a writing
executed by Secured Party.
          SECTION 10. Special Covenants With Respect to the Intellectual
Property Collateral.

11



--------------------------------------------------------------------------------



 



          (a) Each Grantor shall:
          (i) use reasonable efforts so as not to permit the inclusion in any
contract to which it hereafter becomes a party of any provision that could or
might in any way impair or prevent the creation of a security interest in, or
the assignment of, such Grantor’s rights and interests in any property included
within the definitions of any Intellectual Property Collateral acquired under
such contracts;
          (ii) take any and all reasonable steps to protect the secrecy of all
trade secrets relating to the products and services sold or delivered under or
in connection with the Intellectual Property Collateral, including, without
limitation, where appropriate entering into confidentiality agreements with
employees and labeling and restricting access to secret information and
documents;
          (iii) use proper statutory notice in connection with its use of any of
the Intellectual Property Collateral and products and services covered by the
Intellectual Property Collateral; and
          (iv) use a commercially appropriate standard of quality (which may be
consistent with such Grantor’s past practices) in the manufacture, sale and
delivery of products and services sold or delivered under or in connection with
the Trademarks.
          (b) Except as otherwise provided in this Section 10, each Grantor
shall continue to collect, at its own expense, all amounts due or to become due
to such Grantor in respect of the Intellectual Property Collateral or any
portion thereof. In connection with such collections, each Grantor may take
(and, after the occurrence and during the continuance of any Event of Default at
Secured Party’s reasonable direction, shall take) such action as such Grantor or
Secured Party may deem reasonably necessary or advisable to enforce collection
of such amounts; provided, Secured Party shall have the right at any time, upon
the occurrence and during the continuation of an Event of Default and upon
written notice to such Grantor of its intention to do so, to notify the obligors
with respect to any such amounts of the existence of the security interest
created hereby and to direct such obligors to make payment of all such amounts
directly to Secured Party, and, upon such notification and at the expense of
such Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done. After receipt by any Grantor of the
notice from Secured Party referred to in the proviso to the preceding sentence
and upon the occurrence and during the continuance of any Event of Default,
(i) all amounts and proceeds (including checks and Instruments) received by each
Grantor in respect of amounts due to such Grantor in respect of the Intellectual
Property Collateral or any portion thereof shall be received in trust for the
benefit of Secured Party hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to Secured Party in the
same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 17 hereof, and (ii) such Grantor
shall not adjust, settle or compromise the amount or payment of any such amount
or release wholly or partly any obligor with respect thereto or allow any credit
or discount thereon.

12



--------------------------------------------------------------------------------



 



          (c) Each Grantor shall have the duty diligently, through counsel
reasonably acceptable to Secured Party, to prosecute, file and/or make, unless
and until such Grantor, in its commercially reasonable judgment, decides
otherwise, (i) any application for registration relating to any of the
Intellectual Property Collateral owned, held or used by such Grantor and set
forth on Schedules 8, 9 or 10 annexed hereto, as applicable, that is pending as
of the date of this Agreement, (ii) any Copyright Registration on any existing
or future unregistered but copyrightable works (except for works of nominal
commercial value or with respect to which such Grantor has determined in the
exercise of its commercially reasonable judgment that it shall not seek
registration), (iii) any application on any future patentable but unpatented
innovation or invention comprising Intellectual Property Collateral, and
(iv) any Trademark opposition and cancellation proceedings, renew Trademark
Registrations and Copyright Registrations and do any and all acts which are
necessary or desirable to preserve and maintain all rights in all Intellectual
Property Collateral. Any expenses incurred in connection therewith shall be
borne solely by Grantors. Subject to the foregoing, each Grantor shall give
Secured Party prior written notice of any abandonment of any material
Intellectual Property Collateral.
          (d) Except as provided herein, each Grantor shall have the right to
commence and prosecute in its own name, as real party in interest, for its own
benefit and at its own expense, such suits, proceedings or other actions for
infringement, unfair competition, dilution, misappropriation or other damage, or
reexamination or reissue proceedings as are necessary to protect the
Intellectual Property Collateral. Each Grantor shall promptly, following its
becoming aware thereof, notify Secured Party of the institution of, or of any
adverse determination in, any proceeding (whether in an IP Filing Office or any
federal, state, local or foreign court) or regarding such Grantor’s ownership,
right to use, or interest in any material Intellectual Property Collateral. Each
Grantor shall provide to Secured Party any information with respect thereto
requested by Secured Party.
          (e) In addition to, and not by way of limitation of, the granting of a
security interest in the Collateral pursuant hereto, each Grantor, effective
upon the occurrence and during the continuance of an Event of Default, hereby
assigns, transfers and conveys to Secured Party the nonexclusive right and
license to use all Trademarks, tradenames, Copyrights, Patents or technical
processes (including, without limitation, the Intellectual Property Collateral)
owned or used by such Grantor that relate to the Collateral, together with any
goodwill associated therewith, all to the extent necessary to enable Secured
Party to realize on the Collateral in accordance with this Agreement and to
enable any transferee or assignee of the Collateral to enjoy the benefits of the
Collateral. This right shall inure to the benefit of all successors, assigns and
transferees of Secured Party and its successors, assigns and transferees,
whether by voluntary conveyance, operation of law, assignment, transfer,
foreclosure, deed in lieu of foreclosure or otherwise. Such right and license
shall be granted free of charge, without requirement that any monetary payment
whatsoever be made to such Grantor.
SECTION 11. Collateral Account.
          (a) Secured Party is hereby authorized to establish and maintain as a
blocked account under the sole dominion and control of Secured Party, a
restricted Deposit Account designated as “Quidel Corporation Collateral
Account”. All amounts at any time held in the Collateral Account shall be
beneficially owned by Grantors but shall be held in the name of

13



--------------------------------------------------------------------------------



 



Secured Party hereunder, for the benefit of Beneficiaries, as collateral
security for the Secured Obligations upon the terms and conditions set forth
herein. Grantors shall have no right to withdraw, transfer or, except as
expressly set forth herein or in the Credit Agreement, otherwise receive any
funds deposited into the Collateral Account. Anything contained herein to the
contrary notwithstanding, the Collateral Account shall be subject to such
applicable laws, and such applicable regulations of the Board of Governors of
the Federal Reserve System and of any other appropriate banking or Government
Authority, as may now or hereafter be in effect. All deposits of funds in the
Collateral Account shall be made by wire transfer (or, if applicable, by
intra-bank transfer from another account of a Grantor) of immediately available
funds, in each case addressed in accordance with instructions of Secured Party.
Each Grantor shall, promptly after initiating a transfer of funds to the
Collateral Account, give notice to Secured Party by telefacsimile or E-mail (if
and when confirmed by telephone) of the date, amount and method of delivery of
such deposit. Cash held by Secured Party in the Collateral Account shall not be
invested by Secured Party but instead shall be maintained as a cash deposit in
the Collateral Account pending application thereof as elsewhere provided in this
Agreement or in the Credit Agreement. To the extent permitted under Regulation Q
of the Board of Governors of the Federal Reserve System, any cash held in the
Collateral Account shall bear interest at the standard rate paid by Secured
Party to its customers for deposits of like amounts and terms. Subject to
Secured Party’s rights hereunder, any interest earned on deposits of cash in the
Collateral Account shall be deposited directly in, and held in, the Collateral
Account.
          (b) In the event that Borrower is required to cash collateralize any
Letter of Credit or Letters of Credit pursuant to the Credit Agreement, other
than pursuant to Section 8 of the Credit Agreement, in which case the provisions
of Section 15(c) of this Agreement shall apply, subject to the provisions of the
Credit Agreement, such cash collateral shall be retained by Secured Party until
such time as such Letter of Credit or Letters of Credit shall have expired or
been surrendered and any drawings under such Letter of Credit or Letters of
Credit paid in full, whether by reason of application of funds in the Collateral
Account or otherwise. Secured Party is authorized to apply any amount in the
Collateral Account to pay any drawing on a Letter of Credit. Subject to the
provisions of Section 15(c) of this Agreement and the Credit Agreement, if any
such cash collateral is no longer required to be retained in the Collateral
Account, it shall be paid by Secured Party to Borrower or at Borrower’s
direction.
SECTION 12. Secured Party Appointed Attorney-in-Fact.
          Each Grantor hereby irrevocably appoints Secured Party as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, Secured Party or otherwise, from time
to time in Secured Party’s discretion to take any action and to execute any
instrument that Secured Party may deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation:
          (a) upon the occurrence and during the continuance of an Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to Secured Party pursuant to the Credit Agreement;

14



--------------------------------------------------------------------------------



 



          (b) upon the occurrence and during the continuance of an Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
          (c) upon the occurrence and during the continuance of an Event of
Default, to receive, endorse and collect any drafts or other Instruments,
Documents, Chattel Paper and other documents in connection with clauses (a) and
(b) above;
          (d) upon the occurrence and during the continuance of an Event of
Default, to file any claims or take any action or institute any proceedings that
Secured Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce or protect the rights of Secured Party with
respect to any of the Collateral;
          (e) to pay or discharge taxes or Liens (other than taxes not required
to be discharged pursuant to the Credit Agreement and Liens permitted under this
Agreement or the Credit Agreement) levied or placed upon or threatened against
the Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Secured Party in its sole discretion, any
such payments made by Secured Party to become obligations of such Grantor to
Secured Party, due and payable immediately without demand;
          (f) upon the occurrence and during the continuance of an Event of
Default, to sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other documents
relating to the Collateral; and
          (g) upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
Secured Party were the absolute owner thereof for all purposes, and to do, at
Secured Party’s option and Grantors’ expense, at any time or from time to time,
all acts and things that Secured Party deems necessary to protect, preserve or
realize upon the Collateral and Secured Party’s security interest therein in
order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.
SECTION 13. Secured Party May Perform.
          If any Grantor fails to perform any agreement contained herein,
Secured Party may itself perform, or cause performance of, such agreement, and
the expenses of Secured Party incurred in connection therewith shall be payable
by Grantors under Section 18(b) hereof.
SECTION 14. Standard of Care.
          The powers conferred on Secured Party hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the exercise of reasonable care in the custody of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, Secured Party shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. Secured Party shall be deemed to
have exercised

15



--------------------------------------------------------------------------------



 



reasonable care in the custody and preservation of Collateral in its possession
if such Collateral is accorded treatment substantially equal to that which
Secured Party accords its own property.
SECTION 15. Remedies.
          (a) Generally. If any Event of Default shall have occurred and be
continuing, Secured Party may, subject to Section 20 hereof, exercise in respect
of the Collateral, in addition to all other rights and remedies provided for
herein or otherwise available to it, all the rights and remedies of a secured
party on default under the UCC (whether or not the UCC applies to the affected
Collateral), and also may (i) require each Grantor to, and each Grantor hereby
agrees that it will at its expense and upon request of Secured Party forthwith,
assemble all or part of the Collateral as directed by Secured Party and make it
available to Secured Party at a place to be designated by Secured Party that is
reasonably convenient to both parties, (ii) enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process, (iii) prior to the disposition of the Collateral, store, process,
repair or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent Secured Party deems appropriate,
(iv) take possession of any Grantor’s premises or place custodians in exclusive
control thereof, remain on such premises and use the same and any of such
Grantor’s equipment for the purpose of completing any work in process, taking
any actions described in the preceding clause (iii) and collecting any Secured
Obligation, (v) without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any of
Secured Party’s offices or elsewhere, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as Secured Party may deem commercially reasonable, (vi) exercise dominion
and control over and refuse to permit further withdrawals from any Deposit
Account maintained with Secured Party or any Lender and provide instructions
directing the disposition of funds in Deposit Accounts not maintained with
Secured Party or any Lender and (vii) provide entitlement orders with respect to
Security Entitlements and other Investment Property constituting apart of the
Collateral and, without notice to any Grantor, transfer to or register in the
name of Secured Party or any of its nominees any or all of the Securities
Collateral. Secured Party or any Lender, Hedge Bank or Cash Management Bank may
be the purchaser of any or all of the Collateral at any such sale and Secured
Party, as agent for and representative of Lenders, Hedge Banks and Cash
Management Banks (but not any Lender, Hedge Bank or Cash Management Bank in its
individual capacity unless Requisite Obligees shall otherwise agree in writing),
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any Collateral payable by Secured Party at
such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Grantor, and each
Grantor hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten days’ notice to such Grantor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. Secured Party shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was

16



--------------------------------------------------------------------------------



 



so adjourned. Each Grantor hereby waives any claims against Secured Party
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if Secured Party accepts the first offer
received and does not offer such Collateral to more than one offeree. If the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay all the Secured Obligations, Grantors shall be jointly and severally liable
for the deficiency and the fees of any attorneys employed by Secured Party to
collect such deficiency. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 15 will cause irreparable injury to Secured
Party, that Secured Party has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section shall be specifically enforceable against such Grantor, and each Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no default has
occurred giving rise to the Secured Obligations becoming due and payable prior
to their stated maturities.
          (b) Securities Collateral. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, Secured Party may be compelled, with respect to any sale of all
or any part of the Securities Collateral conducted without prior registration or
qualification of such Securities Collateral under the Securities Act and/or such
state securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Securities Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private placement may be at prices and on
terms less favorable than those obtainable through a sale without such
restrictions (including an offering made pursuant to a registration statement
under the Securities Act) and, notwithstanding such circumstances, each Grantor
agrees that any such private placement shall not be deemed, in and of itself, to
be commercially unreasonable and that Secured Party shall have no obligation to
delay the sale of any Securities Collateral for the period of time necessary to
permit the issuer thereof to register it for a form of sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If Secured Party
determines to exercise its right to sell any or all of the Securities
Collateral, upon written request, each Grantor shall and shall cause each issuer
of any Securities Collateral to be sold hereunder from time to time to furnish
to Secured Party all such information as Secured Party may request in order to
determine the amount of Securities Collateral which may be sold by Secured Party
in exempt transactions under the Securities Act and the rules and regulations of
the Securities and Exchange Commission thereunder, as the same are from time to
time in effect.
          (c) Collateral Account. If an Event of Default has occurred and is
continuing, any amounts on deposit in the Collateral Account, except for funds
deposited in the Collateral Account as described in the next sentence, shall be
held by Agent and applied as Obligations become due. If, in accordance with
Article VIII of the Credit Agreement, Borrower is required to pay to Secured
Party an amount (the “Aggregate Available Amount”) equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding under
the Credit Agreement, Borrower shall deliver funds in such an amount for deposit
in the Collateral Account. Following such deposit in the Collateral Account,
(i) upon any drawing under any outstanding Letter of Credit, Secured Party shall
apply any amount in the Collateral Account to reimburse the L/C Issuer for the
amount of such drawing and (ii) in the event of

17



--------------------------------------------------------------------------------



 



cancellation or expiration of any Letter of Credit, or in the event of any
reduction in the maximum available amount under any Letter of Credit, Secured
Party shall apply the amount then on deposit in the Collateral Account in excess
of the Aggregate Available Amount (calculated giving effect to such
cancellation, expiration or reduction) as provided in Section 17.
SECTION 16. Additional Remedies for Intellectual Property Collateral.
          (a) Anything contained herein to the contrary notwithstanding, upon
the occurrence and during the continuation of an Event of Default, (i) Secured
Party shall have the right (but not the obligation) to bring suit, in the name
of any Grantor, Secured Party or otherwise, to enforce any Intellectual Property
Collateral, in which event each Grantor shall, at the request of Secured Party,
do any and all lawful acts and execute any and all documents required by Secured
Party in aid of such enforcement and each Grantor shall promptly, upon demand,
reimburse and indemnify Secured Party as provided in subsections 10.4 and 10.5
of the Credit Agreement and Section 18 hereof, as applicable, in connection with
the exercise of its rights under this Section 16, and, to the extent that
Secured Party shall elect not to bring suit to enforce any Intellectual Property
Collateral as provided in this Section, each Grantor agrees to use all
reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement of any of the material Intellectual Property Collateral
by others and for that purpose agrees to use its commercially reasonable
judgment in maintaining any action, suit or proceeding against any Person so
infringing reasonably necessary to prevent such infringement; (ii) upon written
demand from Secured Party, each Grantor shall execute and deliver to Secured
Party an assignment or assignments of the Intellectual Property Collateral and
such other documents as are necessary or appropriate to carry out the intent and
purposes of this Agreement; (iii) each Grantor agrees that such an assignment
and/or recording shall be applied to reduce the Secured Obligations outstanding
only to the extent that Secured Party (or any Lender) receives cash proceeds in
respect of the sale of, or other realization upon, the Intellectual Property
Collateral; and (iv) within five Business Days after written notice from Secured
Party, each Grantor shall make available to Secured Party, to the extent within
such Grantor’s power and authority, such personnel in such Grantor’s employ as
Secured Party may reasonably designate, by name, title or job responsibility, to
permit such Grantor to continue, directly or indirectly, to produce, advertise
and sell the products and services sold or delivered by such Grantor under or in
connection with the Trademarks, Trademark Registrations and Trademark Rights,
such persons to be available to perform their prior functions on Secured Party’s
behalf and to be compensated by Secured Party at such Grantor’s expense on a per
diem, pro-rata basis consistent with the salary and benefit structure applicable
to each as of the date of such Event of Default.
          (b) If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment to Secured Party of any rights, title and interests in and to the
Intellectual Property Collateral shall have been previously made, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, Secured Party shall promptly execute and deliver
to such Grantor such assignments as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to Secured Party
as aforesaid, subject to any disposition thereof that may have been made by
Secured Party; provided, after giving effect to such reassignment, Secured
Party’s security interest granted pursuant hereto, as well as all other rights

18



--------------------------------------------------------------------------------



 



and remedies of Secured Party granted hereunder, shall continue to be in full
force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of all Liens other than Liens (if any)
encumbering such rights, title and interest at the time of their assignment to
Secured Party and Liens permitted under Section 7.1 of the Credit Agreement.
SECTION 17. Application of Proceeds.
          Except as expressly provided elsewhere in this Agreement, all proceeds
received by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied as provided
in Section 8.3 of the Credit Agreement.
SECTION 18. Indemnity and Expenses.
          (a) Grantors jointly and severally agree to indemnify Secured Party,
each Lender, each Hedge Bank and each Cash Management Bank from and against any
and all claims, losses and liabilities in any way relating to, growing out of or
resulting from this Agreement and the transactions contemplated hereby
(including, without limitation, enforcement of this Agreement), except to the
extent such claims, losses or liabilities result from Secured Party’s or such
Lender’s, Hedge Bank’s or Cash Management Bank’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.
          (b) Grantors jointly and severally agree to pay to Secured Party upon
demand the amount of any and all costs and expenses in accordance with
subsection 10.4 of the Credit Agreement.
          (c) The obligations of Grantors in this Section 18 shall (i) survive
the termination of this Agreement and the discharge of Grantors’ other
obligations under this Agreement, the Secured Hedge Agreements, the Secured Cash
Management Agreements, the Credit Agreement and the other Loan Documents and
(ii), as to any Grantor that is a party to a Subsidiary Guaranty, be subject to
the provisions of Section 1(b) thereof.
SECTION 19. Continuing Security Interest; Transfer of Loans; Termination and
Release.
          (a) This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the payment in
full of the Secured Obligations, the cancellation or termination of the
Commitments and the cancellation or expiration of all outstanding Letters of
Credit (or the securing of reimbursement Obligations in respect thereof with
cash collateral or letters of credit in a manner satisfactory to Secured Party),
(ii) be binding upon Grantors and their respective successors and assigns, and
(iii) inure, together with the rights and remedies of Secured Party hereunder,
to the benefit of Secured Party and its successors, transferees and assigns.
Without limiting the generality of the foregoing clause (iii), (A) but subject
to the provisions of subsection 10.6 of the Credit Agreement, any Lender may
assign or otherwise transfer any Loans held by it to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to Lenders herein or otherwise, (B) any Hedge Bank may assign or
otherwise transfer any Secured Hedge Agreement to which it is a party to any
other Person in accordance with the terms of such Secured Hedge

19



--------------------------------------------------------------------------------



 



19
Agreement, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to Hedge Banks herein or otherwise and
(C) any Cash Management Bank may assign or otherwise transfer any Secured Cash
Management Agreement to which it is a party to any other Person in accordance
with the terms of such Secured Cash Management Agreement, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to Cash Management Banks herein or otherwise.
          (b) Upon the payment in full of all Secured Obligations, the
cancellation or termination of the Commitments and the cancellation or
expiration of all outstanding Letters of Credit (or the securing of
reimbursement Obligations in respect thereof with cash collateral or letters of
credit in a manner satisfactory to Secured Party), the security interest granted
hereby (other than with respect to any cash collateral in respect of Letters of
Credit) shall terminate and all rights to the Collateral shall revert to the
applicable Grantors. Upon any such termination Secured Party will, at Grantors’
expense, execute and deliver to Grantors such documents as Grantors shall
reasonably request to evidence such termination. In addition, upon the proposed
sale or other disposition of any Collateral by a Grantor in accordance with the
Credit Agreement for which such Grantor desires a security interest release from
Secured Party, such a release may be obtained pursuant to the provisions of
subsection 9.10 of the Credit Agreement.
SECTION 20. Secured Party as Agent.
          (a) Secured Party has been appointed to act as Secured Party hereunder
by Lenders and, by their acceptance of the benefits hereof, Hedge Banks and Cash
Management Banks. Secured Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided that Secured
Party shall exercise, or refrain from exercising, any remedies provided for in
Section 15 hereof in accordance with the instructions of Requisite Obligees. In
furtherance of the foregoing provisions of this Section 20(a), each Hedge Bank
and each Cash Management Bank, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Hedge Bank that all rights and
remedies hereunder may be exercised solely by Secured Party for the benefit of
Lenders, Hedge Banks and Cash Management Banks in accordance with the terms of
this Section 20(a).
          (b) Secured Party shall at all times be the same Person that is Agent
under the Credit Agreement. Written notice of resignation by Agent pursuant to
subsection 9.6 of the Credit Agreement shall also constitute notice of
resignation as Secured Party under this Agreement; and appointment of a
successor Agent pursuant to subsection 9.6 of the Credit Agreement shall also
constitute appointment of a successor Secured Party under this Agreement. Upon
the acceptance of any appointment as Agent under subsection 9.6 of the Credit
Agreement by a successor Agent, that successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Secured Party under this Agreement, and the retiring Secured Party
under this Agreement shall promptly (i) transfer to such successor Secured Party
all sums, securities and other items of Collateral held hereunder, together with
all records and other documents necessary or appropriate in connection with the
performance of the

20



--------------------------------------------------------------------------------



 



duties of the successor Secured Party under this Agreement, and (ii) execute (if
necessary) and deliver to such successor Secured Party such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Secured Party of
the security interests created hereunder, whereupon such retiring Secured Party
shall be discharged from its duties and obligations under this Agreement. After
any retiring Agent’s resignation hereunder as Secured Party, the provisions of
this Agreement shall inure to its benefit as to any actions taken or omitted to
be taken by it under this Agreement while it was Secured Party hereunder.
          (c) Secured Party shall not be deemed to have any duty whatsoever with
respect to any Hedge Bank or any Cash Management Bank until it shall have
received written notice in form and substance satisfactory to Secured Party from
a Grantor or the Hedge Bank or the Cash Management Bank as to the existence and
terms of the applicable Secured Hedge Agreement or Secured Cash Management
Agreement.
SECTION 21. Additional Grantors.
          The initial Grantors hereunder shall be Borrower and such of the
Subsidiaries of Borrower as are signatories hereto on the date hereof. From time
to time subsequent to the date hereof, additional Subsidiaries of Borrower may
become Additional Grantors, by executing a Counterpart. Upon delivery of any
such Counterpart to Secured Party, notice of which is hereby waived by Grantors,
each such Additional Grantor shall be a Grantor and shall be as fully a party
hereto as if such Additional Grantor were an original signatory hereto. Each
Grantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Secured Party not to cause any Subsidiary of
Borrower to become an Additional Grantor hereunder. This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.
SECTION 22. Amendments; Etc.
          No amendment, modification, termination or waiver of any provision of
this Agreement, and no consent to any departure by any Grantor therefrom, shall
in any event be effective unless the same shall be in writing and signed by
Secured Party and, in the case of any such amendment or modification, by
Grantors; provided this Agreement may be modified by the execution of a
Counterpart by an Additional Grantor in accordance with Section 21 hereof and
Grantors hereby waive any requirement of notice of or consent to any such
amendment. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.
SECTION 23. Notices.
          Any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served or sent by telefacsimile
or United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of telefacsimile,
or three Business Days after depositing it in the United States mail, certified
or registered, with postage prepaid and properly addressed; provided that

21



--------------------------------------------------------------------------------



 



notices to Secured Party shall not be effective until received. For the purposes
hereof, the address of each party hereto shall be as provided in subsection 10.2
of the Credit Agreement or as set forth under such party’s name on the signature
pages hereof or such other address as shall be designated by such party in a
written notice delivered to the other parties hereto.
SECTION 24. Failure or Indulgence Not Waiver; Remedies Cumulative.
          No failure or delay on the part of Secured Party in the exercise of
any power, right or privilege hereunder shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude any other or further exercise thereof or of any other power, right or
privilege. All rights and remedies existing under this Agreement are cumulative
to, and not exclusive of, any rights or remedies otherwise available.
SECTION 25. Severability.
          In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
SECTION 26. Headings.
          Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
SECTION 27. Governing Law; Rules of Construction.
          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (INCLUDING, WITHOUT LIMITATION,
SECTION 1646.5 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT
THE PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN
RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF CALIFORNIA, IN WHICH CASE THE LAWS OF SUCH JURISDICTION
SHALL GOVERN WITH RESPECT TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE
REMEDIES WITH RESPECT TO, SUCH PARTICULAR COLLATERAL. The rules of construction
set forth in subsection 1.2 of the Credit Agreement shall be applicable to this
Agreement mutatis mutandis.
SECTION 28. Consent to Jurisdiction and Service of Process.
          ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR ANY OBLIGATIONS

22



--------------------------------------------------------------------------------



 



HEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF CALIFORNIA. BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH GRANTOR, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO SUCH GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 23
HEREOF; (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER SUCH GRANTOR IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; (V) AGREES THAT SECURED PARTY RETAINS THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST SUCH GRANTOR IN
THE COURTS OF ANY OTHER JURISDICTION; AND (VI) AGREES THAT THE PROVISIONS OF
THIS SECTION 28 RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND
ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 410.40 OR OTHERWISE.
SECTION 29. Waiver of Jury Trial.
          GRANTORS AND SECURED PARTY HEREBY AGREE TO WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH GRANTOR AND SECURED PARTY ACKNOWLEDGE THAT THIS WAIVER IS
A MATERIAL INDUCEMENT FOR GRANTORS AND SECURED PARTY TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT GRANTORS AND SECURED PARTY HAVE ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH GRANTOR AND SECURED PARTY FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 29 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

23



--------------------------------------------------------------------------------



 



SECTION 30. Counterparts.
          This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
SECTION 31. Definitions.
          (a) Each capitalized term utilized in this Agreement that is not
defined in the Credit Agreement or in this Agreement, but that is defined in the
UCC, including the categories of Collateral listed in Section 1 hereof, shall
have the meaning set forth in Divisions 1, 8 or 9 of the UCC.
          (b) In addition, the following terms used in this Agreement shall have
the following meanings:
     “Additional Grantor” means a Subsidiary of Borrower that becomes a party
hereto after the date hereof as an additional Grantor by executing a
Counterpart.
     “Beneficiary” means Agent, each Lender, each Hedge Bank and each Cash
Management Bank.
     “Cash Management Bank” means any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.
     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
     “Collateral” has the meaning set forth in Section 1 hereof.
     “Collateral Account” means the “Quidel Corporation Collateral Account”
established pursuant to Section 11.
     “Copyright Registrations” means all copyright registrations issued to any
Grantor and applications for copyright registration that have been or may
hereafter be issued to, or applied for thereon by, any Grantor in the United
States and any state thereof and in foreign countries (including, without
limitation, the registrations set forth on Schedule 10 annexed hereto, as the
same may be amended pursuant hereto from time to time).
     “Copyright Rights” means all common law and other rights in and to the
Copyrights in the United States and any state thereof and in foreign countries
including all copyright licenses (but with respect to such copyright licenses,
only to the extent permitted by such licensing arrangements), the right (but not
the obligation) to renew and extend Copyright Registrations and any such rights
and to register works protectable by copyright and the right (but not the

24



--------------------------------------------------------------------------------



 



obligation) to sue in the name of any Grantor or in the name of Secured Party or
Lenders for past, present and future infringements of the Copyrights and any
such rights.
     “Copyrights” means all items under copyright in various published and
unpublished works of authorship including, without limitation, computer
programs, computer data bases, other computer software layouts, trade dress,
drawings, designs, writings, and formulas (including, without limitation, the
works set forth on Schedule 10 annexed hereto, as the same may be amended
pursuant hereto from time to time).
     “Counterpart” means a counterpart to this Agreement entered into by a
Subsidiary of Borrower pursuant to Section 21 hereof.
     “Credit Agreement” has the meaning set forth in the Preliminary Statements
of this Agreement.
     “Equity Interests” means all shares of stock, partnership interests,
interests in Joint Ventures, limited liability company interests and all other
equity interests in a Person, whether such stock or interests are classified as
Investment Property or General Intangibles under the UCC.
     “Event of Default” means any Event of Default as defined in the Credit
Agreement or, after payment in full of all Obligations under the Credit
Agreement and the other Loan Documents, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments, the occurrence of an
Early Termination Date (as defined in a Master Agreement in the form prepared by
the International Swap and Derivatives Association, Inc. or a similar event
under any similar swap agreement) under any Secured Hedge Agreement or the
occurrence of a default under a Cash Management Agreement.
     “Grant” means a Grant of Trademark Security Interest, substantially in the
form of Exhibit I annexed hereto, and a Grant of Patent Security Interest,
substantially in the form of Exhibit II annexed hereto, and a Grant of Copyright
Security Interest, substantially in the form of Exhibit III annexed hereto.
     “Hedge Bank” means any Person that, at the time it enters into a Swap
Contract permitted under Article VII of the Credit Agreement, is a Lender or an
Affiliate of a Lender, in its capacity as a party to such Swap Contract.
     “Intellectual Property Collateral” means, with respect to any Grantor all
right, title and interest (including rights acquired pursuant to a license or
otherwise but only to the extent permitted by agreements governing such license
or other use) in and to all
          (a) Copyrights, Copyright Registrations and Copyright Rights,
including, without limitation, each of the Copyrights, rights, titles and
interests in and to the Copyrights, all derivative works and other works
protectable by copyright, which are presently, or in the future may be, owned,
created (as a work for hire for the benefit of such Grantor), authored (as a
work for hire for the benefit of such Grantor), or acquired by such Grantor, in
whole or in part, and all Copyright Rights with respect thereto and all
Copyright Registrations therefor, heretofore or hereafter granted or applied
for, and all renewals and extensions thereof, throughout the world;
          

25



--------------------------------------------------------------------------------



 




          (b) Patents;
          (c) Trademarks, Trademark Registrations, the Trademark Rights and
goodwill of such Grantor’s business symbolized by the Trademarks and associated
therewith;
          (d) all trade secrets, trade secret rights, know-how, customer lists,
processes of production, ideas, confidential business information, techniques,
processes, formulas, and all other proprietary information; and
          (e) all proceeds thereof (such as, by way of example and not by
limitation, license royalties and proceeds of infringement suits).
     “IP Supplement” means an IP Supplement, substantially in the form of
Exhibit V annexed hereto.
     “Patents” means all patents and patent applications and rights and
interests in patents and patent applications under any domestic or foreign law
that are presently, or in the future may be, owned or held by a Grantor and all
patents and patent applications and rights, title and interests in patents and
patent applications under any domestic or foreign law that are presently, or in
the future may be, owned by such Grantor in whole or in part (including, without
limitation, the patents and patent applications set forth on Schedule 9 annexed
hereto), all rights (but not obligations) corresponding thereto to sue for past,
present and future infringements and all reissues, divisions, continuations,
renewals, extensions and continuations-in-part thereof.
     “Pledged Debt” means the Indebtedness from time to time owed to a Grantor,
including the Indebtedness set forth on Schedule 7 annexed hereto and issued by
the obligors named therein, the Instruments and certificates evidencing such
Indebtedness and all interest, cash or other property received, receivable or
otherwise distributed in respect of or exchanged therefor.
     “Pledged Equity” means all Equity Interests now or hereafter owned by a
Grantor, including all securities convertible into, and rights, warrants,
options and other rights to purchase or otherwise acquire, any of the foregoing,
including those owned on the date hereof and set forth on Schedule 6 annexed
hereto, the certificates or other instruments representing any of the foregoing
and any interest of such Grantor in the entries on the books of any securities
intermediary pertaining thereto and all distributions, dividends and other
property received, receivable or otherwise distributed in respect of or
exchanged therefor but excluding any Equity Interests that would be excluded
from the Collateral on the basis of clause (a) of the last paragraph of
Section 1 hereof.
     “Pledged Subsidiary Debt” means Pledged Debt owed to a Grantor by any
obligor that is, or becomes, a direct or indirect Subsidiary of such Grantor, of
which such Grantor is a direct or indirect Subsidiary or that controls, is
controlled by or under common control with such Grantor.
     “Pledged Subsidiary Equity” means Pledged Equity in a Person that is, or
becomes a direct Subsidiary of a Grantor.

26



--------------------------------------------------------------------------------



 



     “Pledge Supplement” means a Pledge Supplement, in substantially the form of
Exhibit IV annexed hereto, in respect of the additional Pledged Equity or
Pledged Debt pledged pursuant to this Agreement.
     “Requisite Obligees” means either (i) Required Lenders or (ii), after
payment in full of all Obligations under the Credit Agreement and the other Loan
Documents, the cancellation or expiration of all Letters of Credit and the
termination of the Commitments, the holders of a majority of the aggregate
amount then due and payable (exclusive of expenses and similar payments but
including, with respect to Secured Hedge Agreements, any early termination
payments then due) under the Secured Hedge Agreements and Secured Cash
Management Agreements.
     “Secured Cash Management Agreement” means any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.
     “Secured Hedge Agreement” means any Swap Contract permitted under
Article VII of the Credit Agreement that is entered into by and between any Loan
Party and any Hedge Bank.
     “Secured Obligations” has the meaning set forth in Section 2 hereof.
     “Securities Collateral” means, with respect to any Grantor, the Pledged
Equity, the Pledged Debt and any other Investment Property in which such Grantor
has an interest.
     “Trademark Registrations” means all registrations that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations and applications set forth on Schedule 8 annexed hereto).
     “Trademark Rights” means all common law and other rights (but in no event
any of the obligations) in and to the Trademarks in the United States and any
state thereof and in foreign countries.
     “Trademarks” means all trademarks, service marks, designs, logos, indicia,
tradenames, trade dress, corporate names, company names, business names,
fictitious business names, trade styles and/or other source and/or business
identifiers and applications pertaining thereto, owned by a Grantor, or
hereafter adopted and used, in its business (including, without limitation, the
trademarks specifically set forth on Schedule 8 annexed hereto).
     “UCC” means the Uniform Commercial Code, as it exists on the date of this
Agreement or as it may hereafter be amended, in the State of California.

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantors and Secured Party have caused this Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            QUIDEL CORPORATION
      By:           Name:           Title:           PACIFIC BIOTECH, INC.
      By:           Name:           Title:           METRA BIOSYSTEMS, INC.
      By:           Name:           Title:           OSTEO SCIENCES CORPORATION
      By:           Name:           Title:           LITMUS CONCEPTS, INC.
      By:           Name:           Title:      

S-1



--------------------------------------------------------------------------------



 



         

     
 
  Notice Address for each Grantor:
 
   
 
  10165 McKellar Court
San Diego, CA 92121
Attention: Chief Financial Officer
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: jradak@quidel.com
 
   
 
  with a copy to:

 
   
 
  10165 McKellar Court
San Diego, CA 92121
Attention: Legal Department
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rbujarski@quidel.com

S-2



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
as Agent and Secured Party
      By:           Name:   Tiffany Shin        Title:   Assistant Vice
President        Notice Address:

Bank of America, N.A.
Agency Management
Global Product Solutions
WA1-501-17-32
800 Fifth Avenue, Floor 17
Seattle WA 98104
Attn: Tiffany Shin, Assistant Vice President
Telephone: 206-358-0078
Telecopier: 415-343-0561
Electronic Mail: tiffany.shin@bankofamerica.com
         

S-3



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
SECURITY AGREEMENT
Commercial Tort Claims
Schedule 1-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO
SECURITY AGREEMENT
Filing Offices

          Grantor   Filing Offices  
 
       

Schedule 2-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
TO
SECURITY AGREEMENT
Office Locations, Type and Jurisdiction of Organization

                                  Name of   Type of     Office     Jurisdiction
of     Organization   Grantor   Organization     Locations     Organization    
Number  
 
                               

Schedule 3-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
TO
SECURITY AGREEMENT
Locations of Equipment and Inventory

          Name of Grantor     Locations of Equipment and Inventory  
 
       

Schedule 4-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
TO
SECURITY AGREEMENT
Other Names

          Name of Grantor   Other Names  
 
       

Schedule 5-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
TO
SECURITY AGREEMENT

                                                                      Amount of
    Percentage of       Class of     Equity     Par     Equity     Outstanding  
Equity Issuer   Equity     Certificate Nos.     Value     Interests     Equity
Pledged  
 
                                       

Schedule 6-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
TO
SECURITY AGREEMENT

              Amount of   Debt Issuer   Indebtedness  
 
       

Schedule 7-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
TO
SECURITY AGREEMENT
U.S. Trademarks:

                              Trademark     Registration     Registration  
Registered Owner   Description     Number     Date  
 
                       

Foreign Trademarks:

                              Trademark     Registration     Registration  
Registered Owner   Description     Number     Date  
 
                       

Schedule 8-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 9
TO
SECURITY AGREEMENT
U.S. Patents Issued:

                          Patent No.   Issue Date     Title     Inventor(s)  
 
                       

U.S. Patents Pending:

                              Application               Date Filed   Number    
Title     Inventor(s)  
 
                       

Foreign Patents Issued:

                                  Country   Patent No.     Issue Date     Title
    Inventor(s)  
 
                               

Foreign Patents Pending:

                                              Applicant’s     Date    
Application               Country   Name     Filed     Number     Title    
Inventor(s)  
 
                                       

Schedule 9-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 10
TO
SECURITY AGREEMENT
U.S. Copyright Registrations:

                          Title   Registration No.     Date of Issue    
Registered Owner  
 
                       

Foreign Copyright Registrations:

                          Country   Title     Registration No.     Date of Issue
 
 
                       

Pending U.S. Copyright Registration Applications:

                          Title   Appl. No.     Date of Application    
Copyright Claimant  
 
                       

Pending Foreign Copyright Registration Applications:

                          Country   Title     Appl. No.     Date of Application
 
 
                       

Schedule 10-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 11
TO
SECURITY AGREEMENT
Deposit Accounts, Securities Accounts, Commodity Accounts

                              Depository Bank or     Address of Depository Bank
        Type of Account   Securities Intermediary     or Securities Intermediary
    Account Number  
 
                       

Schedule 11-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 12
TO
SECURITY AGREEMENT
Chattel Paper
Schedule 12-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 13
TO
SECURITY AGREEMENT
Letter-of-Credit Rights
Schedule 13-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 14
TO
SECURITY AGREEMENT
Documents
Schedule 14-1

 



--------------------------------------------------------------------------------



 



EXHIBIT I TO
SECURITY AGREEMENT
FORM OF GRANT OF TRADEMARK SECURITY INTEREST
          WHEREAS, [NAME OF GRANTOR], a                      corporation
(“Grantor”), owns and uses in its business, and will in the future adopt and so
use, various intangible assets, including the Trademark Collateral (as defined
below); and
          WHEREAS, Quidel Corporation, a Delaware corporation (“Borrower”), has
entered into a Credit Agreement dated as of October 8, 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, being the “Credit Agreement”) with the financial institutions named
therein (collectively, together with their respective successors and assigns
party to the Credit Agreement from time to time, the “Lenders”), U.S. Bank N.A.,
as Syndication Agent, and Bank of America, N.A., as Agent for the Lenders (in
such capacity, “Secured Party”) pursuant to which Lenders have made certain
commitments, subject to the terms and conditions set forth in the Credit
Agreement, to extend certain credit facilities to Borrower; and
          WHEREAS, any Loan Party (as defined in the Credit Agreement) may from
time to time enter, or may from time to time have entered, into one or more swap
agreements (collectively, the “Secured Hedge Agreements”) with one or more
Persons that are Lenders or Affiliates of Lenders at the time such Secured Hedge
Agreements are entered into (in such capacity, collectively, “Hedge Banks”);
          WHEREAS, any Loan Party (as defined in the Credit Agreement) may from
time to time enter, or may from time to time have entered, into one or more cash
management agreement (collectively, the “Secured Cash Management Agreements”)
with one or more Persons that are Lenders or Affiliates of Lenders at the time
such Secured Cash Management Agreements are entered into (in such capacity,
collectively, “Cash Management Banks”); and
          [Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed
and delivered that certain Subsidiary Guaranty dated as of October 8, 2008 (said
Subsidiary Guaranty, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
being the “Guaranty”) in favor of Secured Party for the benefit of Lenders, any
Hedge Banks and any Cash Management Banks, pursuant to which Grantor has
guarantied the prompt payment and performance when due of all obligations of
Borrower under the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement) and all obligations of Loan Parties (as defined in the
Credit Agreement) under the Secured Hedge Agreements and the Secured Cash
Management Agreements, including, without limitation, the obligation of Loan
Parties to make payments under the Secured Hedge Agreements in the event of
early termination thereof; and]
          WHEREAS, pursuant to the terms of a Security Agreement dated as of
October 8, 2008 (said Security Agreement, as it may heretofore have been and as
it may hereafter be further amended, restated, supplemented or otherwise
modified from time to time, being the (“Security Agreement”), among Grantor,
Secured Party and the other grantors named therein,

I-1



--------------------------------------------------------------------------------



 



Grantor has created in favor of Secured Party a security interest in, and
Secured Party has become a secured creditor with respect to, the Trademark
Collateral;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, subject to the terms and conditions
of the Security Agreement, to evidence further the security interest granted by
Grantor to Secured Party pursuant to the Security Agreement, Grantor hereby
grants to Secured Party a security interest in all of Grantor’s right, title and
interest in and to the following, in each case whether now or hereafter existing
or in which Grantor now has or hereafter acquires an interest and wherever the
same may be located (the “Trademark Collateral”) to secure the Secured
Obligations (as defined in the Security Agreement):
          (i) all rights, title and interest (including rights acquired pursuant
to a license or otherwise but only to the extent permitted by agreements
governing such license or other use) in and to all trademarks, service marks,
designs, logos, indicia, tradenames, trade dress, corporate names, company
names, business names, fictitious business names, trade styles and/or other
source and/or business identifiers and applications pertaining thereto, owned by
such Grantor, or hereafter adopted and used, in its business (including, without
limitation, the trademarks set forth on Schedule A annexed hereto)
(collectively, the “Trademarks”), all registrations that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations and applications set forth on Schedule A annexed hereto), all
common law and other rights (but in no event any of the obligations) in and to
the Trademarks in the United States and any state thereof and in foreign
countries, and all goodwill of such Grantor’s business symbolized by the
Trademarks and associated therewith; and
          (ii) all proceeds, products, rents and profits of or from any and all
of the foregoing Trademark Collateral and, to the extent not otherwise included,
all payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Trademark
Collateral. For purposes of this Grant of Trademark Security Interest, the term
“proceeds” includes whatever is receivable or received when Trademark Collateral
or proceeds are sold, licensed, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.
          Grantor does hereby further acknowledge and affirm that the rights and
remedies of Secured Party with respect to the security interest in the Trademark
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.
[The remainder of this page is intentionally left blank.]

I-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Grantor has caused this Grant of Trademark
Security Interest to be duly executed and delivered by its officer thereunto
duly authorized as of the ___ day of                     , ______.

            [NAME OF GRANTOR]
      By:           Name:          Title:     

I-3



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO
GRANT OF TRADEMARK SECURITY INTEREST

                  Trademark   Registration/   Registration/ Owner   Description
  Appl. Number   Appl. Date              

I - Schedule A-1



--------------------------------------------------------------------------------



 



EXHIBIT II TO
SECURITY AGREEMENT
FORM OF GRANT OF PATENT SECURITY INTEREST
          WHEREAS, [NAME OF GRANTOR], a                      corporation
(“Grantor”), owns and uses in its business, and will in the future adopt and so
use, various intangible assets, including the Patent Collateral (as defined
below); and
          WHEREAS, Quidel Corporation, a Delaware corporation (“Borrower”), has
entered into a Credit Agreement dated as of October 8, 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) with the financial institutions named therein
(collectively, together with their respective successors and assigns party to
the Credit Agreement from time to time, the “Lenders”), U.S. Bank N.A., as
Syndication Agent, and Bank of America, N.A., as Agent for the Lenders (in such
capacity, “Secured Party”), pursuant to which Lenders have made certain
commitments, subject to the terms and conditions set forth in the Credit
Agreement, to extend certain credit facilities to Borrower; and
          WHEREAS, any Loan Party (as defined in the Credit Agreement) may from
time to time enter, or may from time to time have entered, into one or more swap
agreements (collectively, the “Secured Hedge Agreements”) with one or more
Persons that are Lenders or Affiliates of Lenders at the time such Secured Hedge
Agreements are entered into (in such capacity, collectively, “Hedge Banks”);
          WHEREAS, any Loan Party (as defined in the Credit Agreement) may from
time to time enter, or may from time to time have entered, into one or more cash
management agreement (collectively, the “Secured Cash Management Agreements”)
with one or more Persons that are Lenders or Affiliates of Lenders at the time
such Secured Cash Management Agreements are entered into (in such capacity,
collectively, “Cash Management Banks”); and
          [Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed
and delivered that certain Subsidiary Guaranty dated as of October 8, 2008 (said
Subsidiary Guaranty, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
being the “Guaranty”) in favor of Secured Party for the benefit of Lenders, any
Hedge Banks and any Cash Management Banks, pursuant to which Grantor has
guarantied the prompt payment and performance when due of all obligations of
Borrower under the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement) and all obligations of Loan Parties (as defined in the
Credit Agreement) under the Secured Hedge Agreements and Secured Cash Management
Agreements, including, without limitation, the obligation of Loan Parties to
make payments under the Secured Hedge Agreements in the event of early
termination thereof; and]
          WHEREAS, pursuant to the terms of a Security Agreement dated as of
October 8, 2008 (said Security Agreement, as it may heretofore have been and as
it may hereafter be further amended, restated, supplemented or otherwise
modified from time to time, being the “Security Agreement”), among Grantor,
Secured Party and the other grantors named therein,

II-1



--------------------------------------------------------------------------------



 



Grantor created in favor of Secured Party a security interest in, and Secured
Party has become a secured creditor with respect to, the Patent Collateral;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, subject to the terms and conditions
of the Security Agreement, to evidence further the security interest granted by
Grantor to Secured Party pursuant to the Security Agreement, Grantor hereby
grants to Secured Party a security interest in all of Grantor’s right, title and
interest in and to the following, in each case whether now or hereafter existing
or in which Grantor now has or hereafter acquires an interest and wherever the
same may be located (the “Patent Collateral”) to secure the Secured Obligations
(as defined in the Security Agreement):
          (i) all rights, title and interest (including rights acquired pursuant
to a license or otherwise but only to the extent permitted by agreements
governing such license or other use) in and to all patents and patent
applications and rights and interests in patents and patent applications under
any domestic or foreign law that are presently, or in the future may be, owned
or held by such Grantor and all patents and patent applications and rights,
title and interests in patents and patent applications under any domestic or
foreign law that are presently, or in the future may be, owned by such Grantor
in whole or in part (including, without limitation, the patents and patent
applications set forth on Schedule A annexed hereto), all rights (but not
obligations) corresponding thereto to sue for past, present and future
infringements and all re-issues, divisions, continuations, renewals, extensions
and continuations-in-part thereof; and
          (ii) all proceeds, products, rents and profits of or from any and all
of the foregoing Patent Collateral and, to the extent not otherwise included,
all payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Patent Collateral.
For purposes of this Grant of Patent Security Interest, the term “proceeds”
includes whatever is receivable or received when Patent Collateral or proceeds
are sold, licensed, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
          Grantor does hereby further acknowledge and affirm that the rights and
remedies of Secured Party with respect to the security interest in the Patent
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.
[The remainder of this page intentionally left blank.]

II-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Grantor has caused this Grant of Patent Security
Interest to be duly executed and delivered by its officer thereunto duly
authorized as of the                      day of                     ,      .

            [NAME OF GRANTOR]
      By:           Name:          Title:     

II-3



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO
GRANT OF PATENT SECURITY INTEREST
Patents Issued:

              Patent No.   Issue Date   Invention   Inventor(s)              

Patents Pending:

                  Applicant’s   Date   Application         Name   Filed   Number
  Invention   Inventor(s)                  

II - Schedule A-1



--------------------------------------------------------------------------------



 



EXHIBIT III TO
SECURITY AGREEMENT
FORM OF GRANT OF COPYRIGHT SECURITY INTEREST
          WHEREAS, [NAME OF GRANTOR], a                      corporation
(“Grantor”), owns and uses in its business, and will in the future adopt and so
use, various intangible assets, including the Copyright Collateral (as defined
below); and
          WHEREAS, Quidel Corporation, a Delaware corporation (“Borrower”), has
entered into a Credit Agreement dated as of October 8, 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) with the financial institutions named therein
(collectively, together with their respective successors and assigns party to
the Credit Agreement from time to time, the “Lenders”), U.S. Bank N.A., as
Syndication Agent, and Bank of America, N.A., as Agent for the Lenders (in such
capacity, “Secured Party”), pursuant to which Lenders have made certain
commitments, subject to the terms and conditions set forth in the Credit
Agreement, to extend certain credit facilities to Borrower; and
          WHEREAS, any Loan Party (as defined in the Credit Agreement) may from
time to time enter, or may from time to time have entered, into one or more swap
agreements (collectively, the “Secured Hedge Agreements”) with one or more
Persons that are Lenders or Affiliates of Lenders at the time such Secured Hedge
Agreements are entered into (in such capacity, collectively, “Hedge Banks”);
          WHEREAS, any Loan Party (as defined in the Credit Agreement) may from
time to time enter, or may from time to time have entered, into one or more cash
management agreement (collectively, the “Secured Cash Management Agreements”)
with one or more Persons that are Lenders or Affiliates of Lenders at the time
such Secured Cash Management Agreements are entered into (in such capacity,
collectively, “Cash Management Banks”); and
          [Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed
and delivered that certain Subsidiary Guaranty dated as of October 8, 2008 (said
Subsidiary Guaranty, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
being the “Guaranty”) in favor of Secured Party for the benefit of Lenders, any
Hedge Banks and any Cash Management Banks pursuant to which Grantor has
guarantied the prompt payment and performance when due of all obligations of
Borrower under the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement) and all obligations of Loan Parties (as defined in the
Credit Agreement) under the Secured Hedge Agreements and the Secured Cash
Management Agreements, including, without limitation, the obligation of Loan
Parties to make payments under the Secured Hedge Agreements in the event of
early termination thereof; and]
          WHEREAS, pursuant to the terms of a Security Agreement dated as of
October 8, 2008 (said Security Agreement, as it may heretofore have been and as
it may hereafter be further amended, restated, supplemented or otherwise
modified from time to time, being the “Security Agreement”), among Grantor,
Secured Party and the other grantors named therein,

III-1



--------------------------------------------------------------------------------



 



Grantor created in favor of Secured Party a security interest in, and Secured
Party has become a secured creditor with respect to, the Copyright Collateral;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, subject to the terms and conditions
of the Security Agreement, to evidence further the security interest granted by
Grantor to Secured Party pursuant to the Security Agreement, Grantor hereby
grants to Secured Party a security interest in all of Grantor’s right, title and
interest in and to the following, in each case whether now or hereafter existing
or in which Grantor now has or hereafter acquires an interest and wherever the
same may be located (the “Copyright Collateral”) to secure the Secured
Obligations (as defined in the Security Agreement):
     (i) all rights, title and interest (including rights acquired pursuant to a
license or otherwise but only to the extent permitted by agreements governing
such license or other use) under copyright in various published and unpublished
works of authorship including, without limitation, computer programs, computer
data bases, other computer software layouts, drawings, designs, writings, and
formulas (including, without limitation, the works set forth on Schedule A
annexed hereto, as the same may be amended pursuant hereto from time to time)
(collectively, the “Copyrights”), all copyright registrations issued to Grantor
and applications for copyright registration that have been or may hereafter be
issued or applied for thereon in the United States and any state thereof and in
foreign countries (including, without limitation, the registrations set forth on
Schedule A annexed hereto, as the same may be amended pursuant hereto from time
to time) (collectively, the “Copyright Registrations”), all common law and other
rights in and to the Copyrights in the United States and any state thereof and
in foreign countries including all copyright licenses (but with respect to such
copyright licenses, only to the extent permitted by such licensing arrangements)
(the “Copyright Rights”), including, without limitation, each of the Copyrights,
rights, titles and interests in and to the Copyrights, all derivative works and
other works protectable by copyright, which are presently, or in the future may
be, owned, created (as a work for hire for the benefit of Grantor), authored (as
a work for hire for the benefit of Grantor), or acquired by Grantor, in whole or
in part, and all Copyright Rights with respect thereto and all Copyright
Registrations therefor, heretofore or hereafter granted or applied for, and all
renewals and extensions thereof, throughout the world, including all proceeds
thereof (such as, by way of example and not by limitation, license royalties and
proceeds of infringement suits), the right (but not the obligation) to renew and
extend such Copyright Registrations and Copyright Rights and to register works
protectable by copyright and the right (but not the obligation) to sue in the
name of such Grantor or in the name of Secured Party or Lenders for past,
present and future infringements of the Copyrights and Copyright Rights; and
     (ii) all proceeds, products, rents and profits of or from any and all of
the foregoing Copyright Collateral and, to the extent not otherwise included,
all payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Copyright
Collateral. For purposes of this Grant of Copyright Security Interest, the term
“proceeds” includes whatever is receivable or

III-2



--------------------------------------------------------------------------------



 



received when Copyright Collateral or proceeds are sold, licensed, exchanged,
collected or otherwise disposed of, whether such disposition is voluntary or
involuntary.
          Grantor does hereby further acknowledge and affirm that the rights and
remedies of Secured Party with respect to the security interest in the Copyright
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

III-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Grantor has caused this Grant of Copyright
Security Interest to be duly executed and delivered by its officer thereunto
duly authorized as of the ___ day of                     ,           .

            [NAME OF GRANTOR]
      By:           Name:          Title:     

III-4



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO
GRANT OF COPYRIGHT SECURITY INTEREST
U.S. Copyright Registrations:

              Title   Registration No.   Date of Issue   Registered Owner      
       

Foreign Copyright Registrations:

              Country   Title   Registration No.   Date of Issue              

Pending U.S. Copyright Registration Applications:

              Title   Appl. No.   Date of Application   Copyright Claimant      
       

Pending Foreign Copyright Registration Applications:

              Country   Title   Appl. No.   Date of Application              

III - Schedule A-1



--------------------------------------------------------------------------------



 



EXHIBIT IV TO
SECURITY AGREEMENT
PLEDGE SUPPLEMENT
          This Pledge Supplement, dated as of                     , is delivered
pursuant to the Security Agreement, dated as of October 8, 2008 between
                                        , a                                 
         (“Grantor”), the other Grantors named therein, and Bank of America,
N.A., as Secured Party (said Security Agreement, as it may heretofore have been
and as it may hereafter be further amended, restated, supplemented or otherwise
modified from time to time, being the “Security Agreement”). Capitalized terms
used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Security Agreement.
          Grantor hereby agrees that the [Pledged Equity] [Pledged Debt] set
forth on Schedule A annexed hereto shall be deemed to be part of the [Pledged
Equity] [Pledged Debt] and shall become part of the Securities Collateral and
shall secure all Secured Obligations.
          IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be
duly executed and delivered by its duly authorized officer as of
                    .

            [GRANTOR]
      By:           Title:     

IV-1



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO
PLEDGE SUPPLEMENT

IV - Schedule A-1



--------------------------------------------------------------------------------



 



EXHIBIT V TO
SECURITY AGREEMENT
IP SUPPLEMENT
          This IP SUPPLEMENT, dated as of ______, is delivered pursuant to and
supplements (i) the Security Agreement, dated as of October 8, 2008 (said
Security Agreement, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
being the “Security Agreement”), among Quidel Corporation, [Insert Name of
Grantor] (“Grantor”), the other grantors named therein, and Bank of America,
N.A., as Secured Party, and (ii) the [Grant of Trademark Security Interest]
[Grant of Patent Security Interest] [Grant of Copyright Security Interest] dated
as of _________, ___ (the “Grant”) executed by Grantor. Capitalized terms used
herein not otherwise defined herein shall have the meanings ascribed thereto in
the Grant.
          Grantor grants to Secured Party a security interest in all of
Grantor’s right, title and interest in and to the [Trademark Collateral] [Patent
Collateral] [Copyright Collateral] set forth on Schedule A annexed hereto. All
such [Trademark Collateral] [Patent Collateral] [Copyright Collateral] shall be
deemed to be part of the [Trademark Collateral] [Patent Collateral] [Copyright
Collateral] and shall be hereafter subject to each of the terms and conditions
of the Security Agreement and the Grant.
          IN WITNESS WHEREOF, Grantor has caused this IP Supplement to be duly
executed and delivered by its duly authorized officer as of ____________.

            [GRANTOR]
      By:           Title:             

V-1



--------------------------------------------------------------------------------



 



EXHIBIT VI TO
SECURITY AGREEMENT
FORM OF COUNTERPART
          COUNTERPART (this “Counterpart”), dated as of ______, is delivered
pursuant to Section 21 of the Security Agreement referred to below. The
undersigned hereby agrees that this Counterpart may be attached to the Security
Agreement, dated as of October 8, 2008 (said Security Agreement, as it may
heretofore have been and as it may hereafter be further amended, restated,
supplemented or otherwise modified from time to time being the “Security
Agreement”; capitalized terms used herein not otherwise defined herein shall
have the meanings ascribed therein), among Quidel Corporation, the other
Grantors named therein, and Bank of America, N.A., as Secured Party. The
undersigned by executing and delivering this Counterpart hereby becomes a
Grantor under the Security Agreement in accordance with Section 21 thereof and
agrees to be bound by all of the terms thereof. Without limiting the generality
of the foregoing, the undersigned hereby:
     (i) authorizes the Secured Party to add the information set forth on the
Schedules to this Agreement to the correlative Schedules attached to the
Security Agreement;
     (ii) agrees that all Collateral of the undersigned, including the items of
property described on the Schedules hereto, shall become part of the Collateral
and shall secure all Secured Obligations; and
     (iii) makes the representations and warranties set forth in the Security
Agreement, as amended hereby, to the extent relating to the undersigned.

            [NAME OF ADDITIONAL GRANTOR]
      By:           Name:           Title:      

VI-1



--------------------------------------------------------------------------------



 



         

EXHIBIT G
FORM OF LANDLORD WAIVER

     
RECORDING REQUESTED BY:
O’Melveny & Myers LLP
   
 
   
AND WHEN RECORDED MAIL TO:
   
 
   
O’Melveny & Myers LLP
400 South Hope Street,
Los Angeles, CA 90071
Attn: _________________________________
   
 
   
Re: Quidel Corporation
   

Space above this line for recorder’s use only
REAL PROPERTY HOLDER’S WAIVER AND CONSENT AGREEMENT
          This REAL PROPERTY HOLDER’S WAIVER AND CONSENT AGREEMENT (this
“Agreement”) is dated as of _________, 20___ and entered into by
_______________, a ____________ (“Real Property Holder”), to and for the benefit
of Bank of America, N.A. having offices a
______________________________________________________________________________
(“Agent”), as agent for the financial institutions (“Lenders”) which are or may
hereafter become parties to the Credit Agreement (as hereinafter defined).
RECITALS
          [_____________________] (“Company”), has possession of and occupies
all or a portion of the property described on Exhibit A annexed hereto (the
“Premises”).
          Company’s interest in the Premises arises under the lease agreement
(the “Lease”) more particularly described on Exhibit A annexed hereto, pursuant
to which Real Property Holder has rights, upon the terms and conditions set
forth therein, to take possession of, and otherwise assert control over, the
Premises.
          Agent and Lenders have entered into that certain Credit Agreement
dated as of October 8, 2008 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”) with
[Company] [Quidel Corporation, a Delaware corporation of which Company is a
subsidiary (“Borrower”)], and Company has executed [a guaranty,] a security
agreement and other collateral documents in relation to the Credit Agreement.
G-l
Form Landlord Waiver
Credit Agreement

 



--------------------------------------------------------------------------------



 



     [Company’s guaranty of] the extensions of credit made by Lenders to
[Company] [Borrower] under the Credit Agreement will be secured, in part, by all
books and records of Company (including all books and records of Company now or
hereafter located on the Premises (the “Books”), all raw materials,
work-in-process and finished goods inventory of Company (including all inventory
of Company now or hereafter located on the Premises (the “Inventory”)), all
equipment, machinery and other goods used in Company’s business (including all
equipment of Company now or hereafter located on the Premises (the
“Equipment”)), and other Collateral as described and defined in that certain
Security Agreement dated as of October 8, 2008 by and among [Company][Borrower],
Agent and certain other parties (as amended, supplemented or otherwise modified
from time to time, the “Security Agreement”) (including all such Collateral of
Company now or hereafter located on the Premises (the “Other Collateral” and,
together with the Books, Inventory, and Equipment, the “Collateral”)).
     Agent has requested that Real Property Holder execute this Agreement as a
condition to the extension of credit to [Company] [Borrower] under the Credit
Agreement.
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Real Property Holder hereby represents and warrants to, and
covenants and agrees with, Agent as follows:
          1. Real Property Holder hereby (a) waives and releases unto Agent and
its successors and assigns any and all rights granted by or under any present or
future laws to levy or distraint for rent or any other charges which may be due
to Real Property Holder against the Collateral, and any and all other claims,
liens and demands of every kind which it now has or may hereafter have against
the Collateral, and (b) agrees that any rights it may have in or to the
Collateral, no matter how arising (to the extent not effectively waived pursuant
to clause (a) of this paragraph 1), shall be second and subordinate to the
rights of Agent in respect thereof. Real Property Holder acknowledges that the
Collateral is and will remain personal property and not fixtures even though it
may be affixed to or placed on the Premises.
          2. Real Property Holder certifies that (a) Real Property Holder is the
landlord under the Lease, (b) the Lease is in full force and effect and has not
been amended, modified, or supplemented except as set forth on Exhibit B annexed
hereto, and (c) no notice of default has been given under or in connection with
the Lease which has not been cured, and Real Property Holder has no knowledge of
the occurrence of any other default under or in connection with the Lease.
          3. Real Property Holder consents to the installation or placement of
the Collateral on the Premises, and Real Property Holder grants to Agent a
license to enter upon and into the Premises to do any or all of the following
with respect to the Collateral: assemble, have appraised, display, remove,
maintain, prepare for sale or lease, repair, transfer, or sell (at public or
private sale). In entering upon or into the Premises, Agent hereby agrees to
indemnify, defend and hold Real Property Holder harmless from and against any
and all claims, judgments, liabilities, costs and expenses incurred by Real
Property Holder caused solely by Agent’s
G-2
Form Landlord Waiver

 



--------------------------------------------------------------------------------



 



entering upon or into the Premises and taking any of the foregoing actions with
respect to the Collateral. Such costs shall include any damage to the Premises
made by Agent in severing and/or removing the Collateral therefrom.
          4. Real Property Holder agrees that it will not prevent Agent or its
designee from entering upon the Premises at all reasonable times to inspect or
remove the Collateral. In the event that Real Property Holder has the right to,
and desires to, obtain possession of the Premises (either through expiration of
the Lease or termination thereof due to the default of Company thereunder), Real
Property Holder will deliver notice (the “Real Property Holder’s Notice”) to
Agent to that effect. Within the 45 day period after Agent receives the Real
Property Holder’s Notice, Agent shall have the right, but not the obligation, to
cause the Collateral to be removed from the Premises. During such 45 day period,
Real Property Holder will not remove the Collateral from the Premises nor
interfere with Agent’s actions in removing the Collateral from the Premises or
Agent’s actions in otherwise enforcing its security interest in the Collateral.
Notwithstanding anything to the contrary in this paragraph, Agent shall at no
time have any obligation to remove the Collateral from the Premises.
          5. Real Property Holder shall send to Agent a copy of any notice of
default under the Lease sent by Real Property Holder to Company.
          6. All notices to Agent under this Agreement shall be in writing and
sent to Agent at its address set forth on the signature page hereof by
telefacsimile, by United States mail, or by overnight delivery service.
          7. The provisions of this Agreement shall continue in effect until
Real Property Holder shall have received Agent’s written certification that all
amounts advanced under the Credit Agreement have been paid in full.
          8. This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and shall be construed and enforced in
accordance with, the internal laws of the State of _________, without regard to
conflicts of laws principles.
          IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
duly executed and delivered as of the day and year first set forth above.

            [NAME OF REAL PROPERTY HOLDER]
      By:           Name:           Title:        

G-3
Form Landlord Waiver

 



--------------------------------------------------------------------------------



 



          By its acceptance hereof, as of the day and year first set forth
above, Agent agrees to be bound by the provisions hereof.

            BANK OF AMERICA, N.A.,
as Agent
      By:           Name:           Title:        

G-4
Form Landlord Waiver

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF PREMISES
G-A-1
Form Landlord Waiver

 



--------------------------------------------------------------------------------



 



EXHIBIT B
DESCRIPTION OF LEASE
G-B-1
Form Landlord Waiver

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT
     This DEPOSIT ACCOUNT CONTROL AGREEMENT (this “Agreement”) is dated as of
_________, 20___ and entered into by and among [QUIDEL CORPORATION, a Delaware
corporation] [NAME OF SUBSIDIARY] (“Customer”), ________________________, as
Depository Bank (“Depository Bank”), and BANK OF AMERICA, N.A., as Agent
(“Secured Party”), for the lenders referred to in the Security Agreement
referred to below.
PRELIMINARY STATEMENTS
          A. [Quidel Corporation, a Delaware corporation (“Borrower”)]
[Customer] is a party to that certain Credit Agreement dated as of October 8,
2008, by and among [Borrower] [Grantor], each lender from time to time party
hereto (collectively, “Lenders” and individually, a “Lender”), U.S. Bank N.A.,
as Syndication Agent, and Bank of America, N.A., as Agent, Swing Line Lender and
L/C Issuer (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”).
          B. [Pursuant to a Subsidiary Guaranty dated as of October 8, 2008,
Customer has guaranteed the obligations of Borrower under the Credit Agreement.]
          C. Pursuant to the Credit Agreement, Customer, the other grantors
named therein, and Secured Party entered into that certain Security Agreement
dated of even date with the Credit Agreement (as amended, supplemented or
otherwise modified from time to time, the “Security Agreement”).
          D. Pursuant to the Security Agreement, Customer, among other things,
granted to Secured Party, for the benefit of Secured Party, the lenders, Hedge
Banks and Cash Management Banks referred to in the Security Agreement, a
continuing security interest in all of Customer’s right, title and interest in
and to all deposit accounts (including the deposit accounts identified on
Schedule I annexed hereto (individually and collectively, the “Specified Deposit
Account”)).
          E. Customer, Depository Bank and Secured Party are entering into this
Agreement to perfect the security interest of Secured Party in, and to evidence
that Secured Party has control of, the Specified Deposit Account.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the agreements set
forth herein, the parties agree as follows:
     SECTION 1. Notice and Acknowledgement of Security Interest. Depository Bank
confirms that Depository Bank has established the Specified Deposit Account in
the name of Customer. Customer and Secured Party hereby notify Depository Bank
of, and Depository Bank
H-1
Form of Deposit Account Control Agreement

 



--------------------------------------------------------------------------------



 



hereby acknowledges, the security interest granted by Customer to Secured Party
pursuant to the Security Agreement in all of Customer’s right, title and
interest in the Specified Deposit Account and the funds on deposit therein.
     SECTION 2. Control of Specified Deposit Account. (a) Depository Bank shall,
if and as directed by Secured Party following the occurrence and during the
continuance of an Event of Default by Customer under the Credit Agreement and
without further consent of Customer, (i) comply with all instructions originated
by Secured Party with respect to the disposition of funds in the Specified
Deposit Account (the “Instructions”) and disregard any instructions from
Customer with respect to the Specified Deposit Account and dispositions of funds
therein, and (ii) otherwise deal with the Specified Deposit Account as directed
by Secured Party.
          (a) Prior to the date on which the Instructions are received by
Depository Bank from Secured Party, Depository Bank may permit Customer to
operate and transact business through the Specified Deposit Account, including
the directing of the disposition of funds from the Specified Deposit Account;
provided, however, that Customer may not, without Secured Party’s prior written
consent, close the Specified Deposit Account.
          (b) Secured Party’s power under this Agreement to give Depository Bank
Instructions, includes, without limitation, the power to give stop payment
orders for any items being presented to the Specified Deposit Account for
payment. Customer confirms that Depository Bank should follow the Instructions
even if the result of following the Instructions is that Depository Bank
dishonors items presented for payment from the Specified Deposit Account.
Customer further confirms that Depository Bank will have no liability to
Customer for the wrongful dishonor of such items in following the Instructions.
     SECTION 3. Certain Other Agreements.
          (a) Secured Party agrees that copies of all Instructions given
hereunder or in connection herewith by Secured Party to Depository Bank shall be
delivered substantially simultaneously to Customer, and Customer agrees that the
failure of Secured Party to provide any such copy shall not affect the validity
or effectiveness of such notice.
          (b) Depository Bank has not received notice regarding, and has not
entered into any agreement with respect to, any security interest in or other
claim on the Specified Deposit Account, except as set forth herein. Depository
Bank will not agree with any third party that Depository Bank will comply with
instructions originated by such third party regarding the disposition of funds
in the Specified Deposit Account, except as required by law.
          (c) Depository Bank will not be liable to Secured Party for complying
with instructions from Customer that are received by Depository Bank before
Depository Bank receives and has a reasonable opportunity to act on a contrary
Instruction from Secured Party.
          (d) Depository Bank will not be liable to Customer for complying with
the Instructions even if Customer notifies Depository Bank that Secured Party is
not legally entitled to issue the Instructions, unless Depository Bank takes the
action after it is served with an
H-2
Form of Deposit Account Control Agreement

 



--------------------------------------------------------------------------------



 



injunction, restraining order, or other legal process enjoining it from doing
so, issued by a court of competent jurisdiction. Depository Bank need not
investigate whether Secured Party is entitled, under the Credit Agreement, the
Security Agreement or any other agreement between Secured Party and Customer, to
give the Instructions.
          (e) Depository Bank shall have no responsibility or liability to
Secured Party for complying with any order or instruction, whether oral or
written, concerning the Specified Deposit Account, except to the extent such
compliance would violate (i) Section 2(a) hereof, or (ii) written instructions
or orders previously received from Secured Party, but only to the extent
Depository Bank had a reasonable opportunity to act thereon. Depository Bank
shall not have any liability to Customer or Secured Party for losses or
liabilities resulting from any failure to comply with instructions relating to
the Specified Deposit Account or delay in complying with such instructions if
(x) compliance with such instructions would require Bank to violate any
then-existing injunction or order of any court of competent jurisdiction,
including, without limitation, in any bankruptcy case under title 11 of the
United States Code, or (y) the failure or delay is due to circumstances beyond
Depository Bank’s reasonable control. In no event shall Depository Bank be
liable for any special, indirect, exemplary or consequential damages.
          (f) In the event of any conflict between this Agreement and any other
agreement between Depository Bank and Customer, the terms of this Agreement
shall prevail.
     SECTION 4. Account Information. Following the occurrence and during the
continuance of an Event of Default by Customer under the Credit Agreement,
Customer hereby instructs Depository Bank, and Depository Bank agrees (a) to
furnish to Secured Party, upon request of Secured Party, bank statements with
respect to the Specified Deposit Account that are customarily provided to
customers of Depository Bank at the times such statements are normally provided
to customers of Depository Bank, through the normal method of transmission,
including United States mail, with a copy to Customer, at Customer’s expense,
and (b) to make available to Secured Party and Customer, upon request of Secured
Party, copies of all daily debit and credit advices of the Specified Deposit
Account and any other item reasonably requested by Secured Party. If Depository
Bank receives any notice of a claim of a third party in respect of the Specified
Deposit Account or legal process of any kind relating to Customer, Depository
Bank shall make a reasonable effort to give notice to Secured Party and Customer
of such legal process.
     SECTION 5. Additional Agreements and Documents. Customer agrees to execute
and deliver such other agreements and documents as Secured Party or Depository
Bank may reasonably request, in form and substance reasonably satisfactory to
Secured Party or Depository Bank, to carry out or to confirm the provisions of
this Agreement.
     SECTION 6. Failure or Indulgence Not Waiver; Remedies Cumulative. No
failure or delay on the part of Secured Party in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof or of any other power, right or privilege. All
rights and remedies existing under this Agreement, the Security Agreement, the
Credit Agreement and
H-3
Form of Deposit Account Control Agreement

 



--------------------------------------------------------------------------------



 



the other documents related thereto are cumulative to, and not exclusive of, any
rights or remedies otherwise available.
     SECTION 7. Modification. No amendment, modification or waiver of any
provision of this Agreement, and no consent to any departure by Customer
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Secured Party and, if an amendment or modification, Depository
Bank and Customer and, if a waiver of rights of Depository Bank, Depository
Bank. Any such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.
     SECTION 8. Notices. Any notice or other communication herein required or
permitted to be given shall be in writing and may be personally served, or sent
by telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail, certified or registered, with postage prepaid and properly addressed;
provided that notices to Secured Party shall not be effective until received.
For the purposes hereof, the address of each party hereto shall be set forth
under such party’s name on the signature pages hereof or such other address as
shall be designated by such party in a written notice delivered to the other
parties hereto. Depository Bank shall not incur any liability to Customer or
Secured Party in acting upon any written notice delivered in accordance with
this Section 8 that Depository Bank believes in good faith to be genuine and
what it purports to be.
     SECTION 9. Governing Law.
          (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (INCLUDING WITHOUT
LIMITATION SECTION 1646.5 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA),WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER
LAW. THE PARTIES HERETO AGREE THAT THE “BANK’S JURISDICTION” FOR PURPOSES OF
SECTION 9304 OF THE UNIFORM COMMERCIAL CODE WITH RESPECT TO THIS AGREEMENT, THE
SPECIFIED DEPOSIT ACCOUNT AND ANY AGREEMENTS BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE SPECIFIED DEPOSIT ACCOUNT SHALL BE THE STATE OF CALIFORNIA.
          (b) Depository Bank represents and warrants that the account agreement
between Depository Bank and Customer relating to the establishment and general
operation of the Specified Deposit Account expressly provides that such account
agreement is governed by the law of the State of California for purposes of the
Uniform Commercial Code, Article 9 of the Uniform Commercial Code or Chapter 3
thereof. Depository Bank further represents and warrants that the “bank’s
jurisdiction” for purposes of Section 9304 of the Uniform Commercial Code with
respect to the account agreement between Depository Bank and Customer relating
to the Specified Deposit Account and any agreements between the parties thereto
with respect to the Specified Deposit Account shall be the State of California.
Depository Bank will not,
H-4
Form of Deposit Account Control Agreement

 



--------------------------------------------------------------------------------



 



without Secured Party’s prior written consent, amend such account agreement to
change its governing law.
     SECTION 10. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party, and all covenants, promises, and
agreements by or on behalf of Customer or by and on behalf of Depository Bank
shall bind and inure to the benefit of the successors and assigns of Customer,
Depository Bank and Secured Party. Secured Party shall at all times be the same
person that is Agent under the Credit Agreement. Written notice of resignation
by Agent pursuant to the Credit Agreement shall also constitute notice of
resignation as Secured Party under this Agreement. Upon the acceptance of any
appointment as Agent under the Credit Agreement by a successor Agent, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Secured Party pursuant
hereto. Customer may not assign or delegate its rights and obligations hereunder
without the written consent of Depository Bank and Secured Party.
     SECTION 11. Execution in Counterparts. This Agreement may be executed in
any number of counterparts, and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts taken together shall constitute but one and
the same instrument. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.
     SECTION 12. Termination. This Agreement shall terminate upon the earliest
to occur of (i) Depository Bank’s receipt of written notice of termination from
Secured Party, (ii) 30 days following Secured Party’s and Customer’s written
notice of termination from Depository Bank and (iii) 5 days following Depository
Bank’s receipt of written notice of termination from Customer and a written
consent to such termination by Secured Party.
     SECTION 13. Definitions; Rules of Construction. Unless otherwise defined
herein, terms used in Divisions 8 and 9 of the Uniform Commercial Code in the
State of California as in effect on the date hereof are used herein as therein
defined. The section headings in this Agreement are inserted for convenience of
reference only and shall not be considered a part of this Agreement for any
other purpose or be given any substantive effect.
     SECTION 14. Returned Items; Fees and Expenses of Depository Bank.
Depository Bank will not charge or debit, or exercise any right of offset or
banker’s lien against, the Specified Deposit Account except as provided in this
Section 14. The Depository Bank may charge the Specified Deposit Account and may
have a lien on the Specified Deposit Account solely for any items deposited in
the Specified Deposit Account that are returned for any reason or otherwise not
collected, overdrafts on the Specified Deposit Account and for all service
charges, commissions, expenses, and other items ordinarily chargeable to the
Specified Deposit Account. Customer agrees to pay the amount of any returned
item immediately upon demand to the extent that there are not sufficient funds
in the Specified Deposit Account to cover such amount on the day of the debit.
Secured Party agrees to pay within a reasonable time following receipt of
written notice from Depository Bank any such amount that is not paid in full by
H-5
Form of Deposit Account Control Agreement

 



--------------------------------------------------------------------------------



 



Customer within 10 days after demand on Customer by Depository Bank up to the
amount of the proceeds received by Secured Party from the corresponding returned
item. Depository Bank agrees that any demand upon Secured Party for such amount
shall be made within 60 days after the Secured Party’s receipt of such proceeds.
Customer and Secured Party acknowledge that Customer is obligated to pay all
customary and reasonable charges of Depository Bank resulting from the Specified
Deposit Account.
     SECTION 15. Indemnity.
          (a) Customer agrees to indemnify and hold Depository Bank and its
officers, directors, employees, and agents (each an “indemnified person”)
harmless from and against any and all liabilities, claims and expenses of any
kind or nature whatsoever arising out of this Agreement (including the
reasonable fees and disbursements of counsel in connection with any
investigative, administrative, or judicial proceeding, whether or not any
indemnified person shall be designated a party thereto); provided that Customer
shall not have any obligation to any . indemnified person hereunder with respect
to any such liabilities, claims or expenses arising from the gross negligence or
willful misconduct of such indemnified person.
          (b) Secured Party agrees to indemnify and hold Depository Bank and its
officers, directors, employees, and agents harmless from and against any and all
liabilities, claims and expenses of any kind or nature whatsoever arising out of
Depository Bank’s acting on Instructions concerning the Specified Deposit
Account (including the reasonable fees and disbursements of counsel in
connection with any investigative, administrative, or judicial proceeding,
whether or not any indemnified person shall be designated a party thereto);
provided that Secured Party shall not have any obligation to any indemnified
person hereunder with respect to any such liabilities, claims or expenses
arising from the gross negligence or willful misconduct of any such indemnified
person.
          (c) The provisions of this Section 15 shall survive termination of
this Agreement.
[Remainder of page intentionally left blank]
H-6
Form of Deposit Account Control Agreement


 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their duly authorized officers as of the day and year first
above written.

            [_______________]
      By:           Name:           Title:           Notice Address:

[c/o _____________________]
[________________________]
[________________________]
[________________________]
Attn: [____________________]
Telephone No.: [____________________]
Facsimile No.: [_____________________]
         

H-S-1
Form of Deposit Account Control Agreement

 



--------------------------------------------------------------------------------



 



            ___________________________,
as Depository Bank
      By:           Name:           Title:
           Notice Address:        

H-S-2
Form of Deposit Account Control Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Secured Party
      By:           Name:           Title:                 By:           Name:  
        Title:           Notice Address:

[_____________________]
[_____________________]
[_____________________]
Attn: [_________________]
         

H-S-3
Form of Deposit Account Control Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I

      Deposit Account Number   Location

H-S-4
Form of Deposit Account Control Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF SECURITIES ACCOUNT CONTROL AGREEMENT
     This SECURITIES ACCOUNT CONTROL AGREEMENT (this “Agreement”) is entered
into as of ____________, 20___ by and among [QUIDEL CORPORATION, a Delaware
corporation][NAME OF SUBSIDIARY] (“Grantor”), BANK OF AMERICA, N.A., as Agent
under the Credit Agreement referred to below (in such capacity, “Secured
Party”), U.S. Bank N.A., as Syndication Agent, and [_______________] in its
capacity as securities intermediary (“Securities Intermediary”).
PRELIMINARY STATEMENTS
          1. [Quidel Corporation (“Borrower”)][Grantor] is a party to that
certain Credit Agreement dated as of October 8, 2008, by and among
[Borrower][Grantor], each lender from time to time party hereto (collectively,
“Lenders” and individually, a “Lender”), U.S. Bank N.A., as Syndication Agent,
and Bank of America, N.A., as Agent, Swing Line Lender and L/C Issuer (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”).
          2. [Pursuant to Subsidiary Guaranty dated as of October 8, 2008,
Grantor has guaranteed obligations of Borrower under the Credit Agreement.]
          3. Pursuant to the Credit Agreement, Grantor, the other grantors named
therein, and Secured Party entered into that certain Security Agreement dated of
even date with the Credit Agreement (as amended, supplemented or otherwise
modified from time to time, the “Security Agreement”).
          4. Pursuant to the Security Agreement, Grantor, among other things,
granted to Secured Party, for the benefit of Secured Party, Lenders, Hedge Banks
(as defined in the Security Agreement) and Cash Management Banks (as defined in
the Security Agreement), a continuing security interest in all of Grantor’s
right, title and interest in and to all Securities Collateral (as such term is
defined therein) (including the Securities Accounts identified on Schedule I
annexed hereto (such accounts and any successor accounts, the “Securities
Accounts”)).
          5. Grantor, Securities Intermediary and Secured Party are entering
into this Agreement to perfect the security interest of Secured Party in, and to
evidence that Secured Party has control of, the Securities Accounts.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the agreements set
forth herein, Grantor, Secured Party and Securities Intermediary agree as
follows:
I-1
Form of Securities Account Control Agreement

 



--------------------------------------------------------------------------------



 



     SECTION 1. Definitions. In addition to all other terms defined herein, all
references herein to the “UCC” shall mean the Uniform Commercial Code as in
effect in the State of California, as of the date hereof.
     SECTION 2. Establishment of Securities Accounts. Securities Intermediary
confirms that (i) Securities Intermediary has established the Securities
Accounts, (ii) the Securities Accounts are, and it shall treat each of the
Securities Accounts as, a “securities account” within the meaning of
Section 8-501 of the UCC, (iii) each of the Securities Accounts is an account to
which financial assets are or may be credited, and Securities Intermediary
shall, subject to the terms of this Agreement, treat Secured Party as
(A) entitled to exercise the rights that comprise any financial asset or
security entitlement credited to any of the Securities Accounts and (B) the
“entitlement holder” (within the meaning of Section 8-102 of the UCC) with
respect to the Securities Accounts on the books and records of Securities
Intermediary, and (iv) all securities or other property underlying any financial
assets or security entitlement credited to any of the Securities Accounts shall
be registered in the name of Securities Intermediary or its nominee, endorsed to
Securities Intermediary or in blank or credited to another securities account
maintained in the name of Securities Intermediary or its nominee, and in no case
will any financial asset credited to any of the Securities Accounts be
registered in the name of Grantor, payable to the order of Grantor or specially
endorsed to Grantor except to the extent the foregoing have been specially
endorsed to Securities Intermediary or in blank.
     SECTION 3. Financial Assets; Security Interest. Securities Intermediary
agrees that each item of property (whether investment property, financial asset,
security, instrument or cash or any other property of any kind) credited to any
of the Securities Accounts shall be treated as a “financial asset” within the
meaning of Section 8-102(a)(9) of the UCC. Securities Intermediary acknowledges
the security interest granted by Grantor in favor of Secured Party in the
Securities Account and the property credited thereto.
     SECTION 4. Entitlement Orders. If, at any time Securities Intermediary
shall receive any entitlement order (as defined in Section 8-102(a)(8) of the
UCC) (an “Entitlement Order”) from Secured Party directing the transfer or
redemption of any financial asset or security entitlement relating to any of the
Securities Accounts, Securities Intermediary shall comply with such Entitlement
Order without further consent by Grantor or any other person or entity.
Securities Intermediary shall have no obligation to act, and shall be fully
protected in refraining from acting, in respect of the financial assets and
security entitlement credited to any of the Securities Accounts in the absence
of such Entitlement Order. In addition, prior to the receipt of any Entitlement
Order from Secured Party, Securities Intermediary may comply with instructions
or Entitlement Orders received from Grantor. In the event Secured Party issues
an Entitlement Order for the transfer, redemption or other disposition of any
financial assets credited to any of the Securities Accounts, (a) Securities
Intermediary shall attempt to cancel promptly any open orders which had been
entered by Grantor but had not yet been executed at the time such Entitlement
Order became effective and (b) Securities Intermediary shall close each open
transaction related to the financial assets and shall forward any proceeds
thereof, together with such accounting as Securities Intermediary provides in
the ordinary course of its business upon the liquidation of any account,
directly to Secured Party; provided, however that
I-2
Form of Securities Account Control Agreement

 



--------------------------------------------------------------------------------



 



nothing contained herein shall require any action in violation of, or prevent
any action necessary for compliance with, any applicable law on the part of
Securities Intermediary.
     SECTION 5. Control Agreement. Anything contained herein to the contrary
notwithstanding, Securities Intermediary shall, if and as directed by Secured
Party, and without further consent of Grantor, (i) comply with all instructions,
directions, and Entitlement Orders originated by Secured Party with respect to
the Securities Accounts and any security entitlements credited thereto,
(ii) transfer, sell, redeem, liquidate or otherwise dispose of any of the
Securities Accounts, (iii) transfer any or all of the financial assets credited
to any of the Securities Accounts and all proceeds and other value therefrom to
any account or accounts designated by Secured Party, including an account
established in Secured Party’s name (whether at Securities Intermediary or
otherwise), (iv) register title to the Securities Accounts in any name specified
by Secured Party, including the name of Secured Party or any of its nominees or
agents, without reference to any interest of Grantor, or (v) otherwise deal with
the Securities Accounts as directed by Secured Party.
     SECTION 6. Subordination of Lien; Waiver of Set-Off. In the event that
Securities Intermediary has or subsequently obtains by agreement, operation of
law or otherwise, a security interest in the Securities Accounts or any security
entitlement credited thereto, Securities Intermediary hereby agrees that such
security interest shall be subordinate to the security interest of Secured
Party. The financial assets credited to the Securities Accounts will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
person or entity, other than Secured Party (except that Securities Intermediary
may set off (i) all amounts due to Securities Intermediary in respect of
Securities Intermediary’s customary fees and expenses for the routine
maintenance and operation of the Securities Account, (ii) the face amount of any
checks which have been credited to the Securities Account but are subsequently
returned unpaid because of uncollected or insufficient funds, and (iii) the
purchase price of any securities purchased by Securities Intermediary on behalf
of Grantor for which payment has not been received by Securities Intermediary).
     SECTION 7. Choice of Law. This Agreement and the Securities Accounts shall
be governed by the laws of the State of California. The parties hereto agree
that the “bank’s jurisdiction” for purposes of Section 9-304 of the Uniform
Commercial Code with respect to this Agreement, the Securities Accounts and any
agreements between the parties hereto with respect to the Securities Accounts
shall be the State of California. Regardless of any provision in any other
agreement, for purposes of the UCC, the State of California shall be deemed to
be the jurisdiction of Securities Intermediary with respect to the Securities
Accounts (as well as the securities entitlements related thereto).
     SECTION 8. Conflict with other Agreements. In the event of any conflict
between this Agreement and any other agreement between Securities Intermediary
and Grantor with respect to the Securities Accounts now existing or hereafter
entered into, the terms of this Agreement shall prevail.
I-3
Form of Securities Account Control Agreement

 



--------------------------------------------------------------------------------



 



     SECTION 9. Amendments. No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all of the parties hereto.
     SECTION 10. Notice of Adverse Claims. Except for the claims and interest of
Secured Party and Grantor in the Securities Account, Securities Intermediary
does not know of any claim to, or interest in, the Securities Accounts or in any
“financial asset” (as defined in Section 8-102(a) of the UCC) credited thereto.
If any person asserts any lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against any of the Securities Accounts or in any financial asset
carried therein, Securities Intermediary will promptly notify Secured Party and
Grantor thereof. Securities Intermediary has not entered into, and until the
termination of this Agreement will not enter into, any agreement with any other
person or entity relating to the Securities Accounts and/or any financial assets
credited thereto pursuant to which it has agreed to comply with Entitlement
Orders of such person or entity. Securities Intermediary has not entered into
any other agreement with Secured Party or Grantor purporting to limit or
condition the obligation of Securities Intermediary to comply with Entitlement
Orders as set forth in Section 4 of this Agreement.
     SECTION 11. Maintenance of Securities Account. In addition to, and not in
lieu of, the obligation of Securities Intermediary to honor Entitlement Orders
as agreed in Section 4 hereof, Securities Intermediary agrees to maintain the
Securities Accounts as follows:
          (a) Securities Intermediary will promptly send copies of all
statements, confirmations and other correspondence concerning the Securities
Accounts and/or any financial assets credited thereto simultaneously to each of
Secured Party and Grantor at the addresses set forth in Section 14 of this
Agreement;
          (b) All items of income, gain, expense and loss recognized in the
Securities Accounts shall be reported to the Internal Revenue Service and all
state and local taxing authorities under the name and taxpayer identification
number of Grantor; and
          (c) Securities Intermediary will not change the name or account number
of any of the Securities Accounts without the prior written consent of Secured
Party.
     SECTION 12. Successors; Termination.
          This Agreement shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. The rights and
powers granted herein to Secured Party have been granted in order to perfect its
security interests in the Securities Accounts, are powers coupled with an
interest and will neither be affected by the bankruptcy of Grantor nor by the
lapse of time. Secured Party shall at all times be the same person that is Agent
under the Credit Agreement. Written notice of resignation by Agent pursuant to
the Credit Agreement shall also constitute notice of resignation as Secured
Party under this Agreement. Upon the acceptance of any appointment as Agent
under the Credit Agreement by a successor Agent, that successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Secured Party pursuant hereto. Grantor may not assign
or
I-4
Form of Securities Account Control Agreement

 



--------------------------------------------------------------------------------



 



delegate its rights and obligations hereunder without the written consent of
Securities Intermediary and Secured Party.
          The obligations of Securities Intermediary hereunder shall continue in
effect until Secured Party has notified Securities Intermediary in writing of
the termination of this Agreement.
     SECTION 13. Further Actions. Securities Intermediary shall take such
further actions as Secured Party shall reasonably request as being necessary or
desirable to maintain or achieve perfection or priority of Secured Party’s
security interest with respect to the Securities Accounts and to permit Secured
Party to exercise its rights with respect to the Securities Accounts.
     SECTION 14. Notices. Unless otherwise provided in this Agreement, all
notices or other communications by any party relating to this Agreement will be
in writing and will be personally delivered or sent by registered or certified
mail or nationally-recognized overnight courier, postage prepaid, or by
facsimile, to Securities Intermediary, Grantor or Secured Party at its
respective address set forth below:

       
If to the Securities Intermediary:
   
 
   
 
   
 
  Attn.: __________________
 
  Telephone No.: _____________________
 
  Facsimile No.: _____________________
 
   
If to Grantor:
  [c/o __________________]
 
  [_____________________]
 
  [_____________________]
 
  [_____________________]
 
  Attn: [_____________________]
 
  Telephone No.: [_____________________]
 
  Facsimile No.: [_____________________]
 
   
If to Secured Party:
  BANK OF AMERICA, N.A., as Agent
 
  [_____________________]
 
  [_____________________]
 
  [_____________________]
 
  Attn: [_____________________]
 
  Telephone No.: [_____________________]
 
  Facsimile No.: [_____________________]

     The parties hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other.
I-5
Form of Securities Account Control Agreement

 



--------------------------------------------------------------------------------



 



     SECTION 15. Duties and Liabilities of Securities Intermediary Generally.
The duties and obligations of Securities Intermediary shall be determined solely
by the express provisions of this Agreement, and Securities Intermediary shall
take such action with respect to this Agreement as it shall be directed pursuant
to Section 4 hereof. Securities Intermediary shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Agreement and as are specifically directed by Secured Party, and no implied
covenants or obligations shall be read into this Agreement against Securities
Intermediary.
          (a) Securities Intermediary shall not be liable for any error in
judgment made in good faith by an officer or officers of Securities
Intermediary, except for its own gross negligence, willful misconduct or bad
faith.
          (b) Grantor covenants and agrees to pay to Securities Intermediary
from time to time, and Securities Intermediary shall be entitled to, the fees
and expenses agreed in writing between Grantor and Securities Intermediary, and
Grantor will further pay or reimburse Securities Intermediary upon its request
for all reasonable expenses, disbursements and advances incurred or made by
Securities Intermediary in accordance with any of the provisions hereof or any
other documents executed in connection herewith (including the reasonable
compensation and reasonable expense and disbursement of its counsel, agents and
all persons not regularly in its employ). The obligations of Grantor under this
Section 15 to compensate Securities Intermediary for reasonable expenses,
disbursement and advances shall survive the satisfactions and discharge of this
Agreement or the earlier resignation or removal of Securities Intermediary.
          (c) Grantor agrees to indemnify Securities Intermediary for, and hold
Securities Intermediary, its officers, directors, employees and agents (each an
“indemnified person”) harmless against, any and all liabilities, claims and
expenses of any kind or nature whatsoever arising out of or in connection with
the acceptance or administration of this Agreement and the performance of its
duties under this Agreement (including the reasonable fees and disbursements of
counsel in connection with any investigative, administrative, or judicial
proceeding, whether or not any indemnified person shall be designated a party
thereto); provided that Grantor shall not have any obligation to any indemnified
person hereunder with respect to any such liabilities, claims or expenses
arising from the gross negligence or willful misconduct of any such indemnified
person.
          (d) The obligations of Grantor under this Section 15 to indemnify
Securities Intermediary shall survive the satisfaction and discharge of this
Agreement or the earlier resignation or removal of Securities Intermediary.
     SECTION 16. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, will be deemed to be an original, and all of which,
when taken together, will constitute but one and the same Agreement. Delivery of
an executed counterpart of this Agreement by facsimile will be equally as
effective as delivery of a manually executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by facsimile also
will deliver a manually executed counterpart of this Agreement but the failure
to deliver a
I-6
Form of Securities Account Control Agreement

 



--------------------------------------------------------------------------------



 



manually executed counterpart will not affect the validity, enforceability, and
binding effect of this Agreement.
I-7
Form of Securities Account Control Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Securities
Account Control Agreement by their duly authorized officers as of the date first
above written.

            [_______________],
as Grantor
      By:           Name:           Title:        

I-S-l
Form of Securities Account Control Agreement

 



--------------------------------------------------------------------------------



 



            [__________________________________],
as Securities Intermediary
      By:           Name:           Title:        

I-S-2
Form of Securities Account Control Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Secured Party
      By:           Name:           Title:        

I-S-3
Form of Securities Account Control Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Account

                  Institution Name   Number   and Location                    

I-S-4
Form of Securities Account Control Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF SOLVENCY CERTIFICATE
          This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in
connection with that certain Credit Agreement dated as of October 8, 2008 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein and not
otherwise defined herein being used herein as therein defined) by and among
Quidel Corporation, a Delaware corporation (“Borrower” [or the “Company”]), the
financial institutions referred to therein as Lenders (“Lenders”), U.S. Bank
N.A., as Syndication Agent, and Bank of America, N.A., as Agent, Swing Line
Lender and L/C Issuer (“Agent”).
          This Solvency Certificate is being delivered pursuant to subsection
4.1 (a)(xi) of the Credit Agreement. The undersigned is the Chief Financial
Officer of [Company] [Insert Subsidiary Name (the “Company”)] and hereby further
certifies as of the date hereof, in his capacity as an officer of Company, and
not individually, as follows:
          1. I have responsibility for (a) the management of the financial
affairs of Company and the preparation of financial statements of Company, and
(b) reviewing the financial and other aspects of the transactions contemplated
by the Credit Agreement.
          2. I have carefully prepared and/or reviewed the contents of this
Solvency Certificate and have conferred with counsel for Company for the purpose
of discussing the meaning of any provisions hereof that I desired to have
clarified.
          3. In preparation for the consummation of the transactions
contemplated by the Credit Agreement, I have prepared and/or reviewed a pro
forma balance sheet as at October 8, 2008 and pro forma income projections and
pro forma cash flow projections for each fiscal year during the term of the
Credit Agreement for Company and its Subsidiaries on a consolidated basis, in
each case after giving effect to the consummation of the transactions
contemplated by the Credit Agreement. The pro forma balance sheet has been
prepared utilizing what I believe are reasonable estimates of the “fair value”
and “present fair saleable value” of the assets of Company and its Subsidiaries.
Although any projections may by necessity involve uncertainties and
approximations, the projections are based on good faith estimates and
assumptions believed by me to be reasonable.
          4. Based upon the foregoing and upon the best of my knowledge after
due diligence, I have concluded as follows:
          a. The “fair value” and “present fair saleable value” of the assets of
Company on a consolidated basis exceeds: (x) the total liabilities of Company
(including its probable liability in respect of contingent and unliquidated
liabilities and its unmatured liabilities) on a consolidated basis, and (y) the
amount required to pay such liabilities as they become absolute and matured in
the normal course of business.

 



--------------------------------------------------------------------------------



 



          b. Company on a consolidated basis has the ability to pay its debts
and liabilities (including its probable liability in respect of contingent and
unliquidated liabilities and its unmatured liabilities) as they become absolute
and matured in the normal course of business.
          c. Company does not have an unreasonably small amount of capital with
which to conduct its business after giving due consideration to the industry in
which it is engaged.
          d. Company has not executed the Loan Documents or made any transfer or
incurred any obligations thereunder, with actual intent to hinder, delay or
defraud either present or future creditors.
          In computing the amount of such contingent and unliquidated
liabilities as of the date hereof, such liabilities have been computed at the
amount that, in the light of all the facts and circumstances existing as of the
date hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.
          For the purpose of the above analysis, the values of Company’s assets
have been computed by considering Company as a going concern entity.
          I understand that Agent and Lenders are relying on this Solvency
Certificate in extending credit to Company pursuant to the Credit Agreement.

 



--------------------------------------------------------------------------------



 



               The undersigned has executed this Solvency Certificate, in his
capacity as an officer of Company and not individually, as of the ___ day of
____________, 2008.

                             Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT K
GIBSON, DUNN & CRUTCHER LLP
LAWYERS
A REGISTERED LIMITED LIABILITY PARTNERSHIP
INCLUDING PROFESSIONAL CORPORATIONS
 
333 South Grand Avenue Los Angeles, California 90071-3197
(213) 229-7000
www.gibsondunn.com
October 8, 2008

      Direct Dial   Client No. (213)229-7000   C 73074-00104 Fax No.    
(213)229-7520    

The Lenders listed on Schedule I
hereto,
U.S. Bank N.A., as Syndication
Agent, and
Bank of America, N.A., as Agent
(collectively, the “Lender Parties”)
c/o Bank of America, N.A.
Agency Management
Global Product Solutions
Mail Code: WA1-501-17-32
800 Fifth Avenue, Floor 17
Seattle, WA 98104

          Re:   Quidel Corporation — Credit Agreement
dated as of October 8, 2008

Ladies and Gentlemen:
     We have acted as counsel to Quidel Corporation, a Delaware corporation (the
“Company”) and Pacific Biotech, Inc., a California corporation (“Pacific
Biotech”), Metra Biosystems, Inc., a California corporation (“Metra
Biosystems”), Osteo Sciences Corporation, an Oregon corporation (“Osteo
Sciences”), and Litmus Concepts, Inc., a California corporation (“Litmus
Concepts” and together with Pacific Biotech, Metra Biosystems and Osteo
Sciences, collectively, the “Guarantors” and each, a “Guarantor”) in connection
with the Credit Agreement dated as of October 8, 2008 (the “Credit Agreement”)
by and among the Company, the lenders party thereto (the “Lenders”), U.S. Bank
N.A., as Syndication Agent, and Bank of
LOS ANGELES     NEW YORK     WASHINGTON, D.C.     SAN FRANCISCO     PALO ALTO
LONDON     PARIS     MUNICH     BRUSSELS     ORANGE COUNTY     CENTURY
CITY     DALLAS     DENVER

 



--------------------------------------------------------------------------------



 



GIBSON, DUNN & CRUTCHER LLP
The Lender Parties
c/o Bank of America, N.A., as Agent
October 8, 2008
Page 2
America, N.A., as L/C Issuer, Swing Line Lender and Agent (the “Agent”). Each
capitalized term used and not defined herein has the meaning assigned to that
term in the Credit Agreement.
     In rendering this opinion, we have examined originals or copies, certified
or otherwise identified to our satisfaction as being true copies, of the
following documents and instruments:
     (i) the Credit Agreement, including the Exhibits and Schedules thereto;
     (ii) the Notes dated as of October 8, 2008 (the “Notes”) made by the
Company payable to the order of the Lenders;
     (iii) the Subsidiary Guaranty dated as of October 8, 2008 (the “Guaranty”)
executed by each of the Guarantors
     (iv) the Security Agreement dated as of October 8, 2008 (the “Security
Agreement”) by and between the Company, the Guarantors and the Agent; and
     (v) the financing statements on Form UCC1 naming the Company and the
Guarantors as debtors, and the Agent as secured party, to be filed in the
governmental offices listed on Schedule A hereto (each a “Financing Statement”).
The Credit Agreement, the Notes, the Guaranty, the Security Agreement, and the
Financing Statements are collectively referred to herein as the “Financing
Documents.” The Company and the Guarantors are referred to herein collectively
as the “Obligors.” “Specified Obligors” means the Obligors other than Osteo
Sciences. Each relevant Obligor’s right, title and interest in the personal
property and fixtures collateral described in the Security Agreement is referred
to herein collectively as the “UCC Collateral.” The Uniform Commercial Code as
enacted and in effect in the State of California is referred to herein as the
“CUCC.” The Uniform Commercial Code as enacted and in effect in the State of
Delaware is referred to herein as the “DUCC”. The Uniform Commercial Code as
enacted and in effect in the State of Oregon is referred to herein as the
“Oregon UCC.” The States of California, Delaware and Oregon are referred to
herein as the “Perfection States” The CUCC, DUCC and Oregon UCC are each
referred to herein as a “UCC.” All references or sections or other subparts of
the CUCC include references to the equivalent provisions of the DUCC and Oregon
UCC, unless the context otherwise requires. All terms defined in the CUCC are
used herein as defined therein.
     We have assumed without independent investigation that:

  a)   The signatures on all documents examined by us are genuine, all
individuals executing such documents had all requisite legal capacity and
competency and (except in the case of documents signed on behalf of the
Specified Obligors) were duly authorized, the documents submitted to us as
originals are authentic and the

 



--------------------------------------------------------------------------------



 



GIBSON, DUNN & CRUTCHER LLP
The Lender Parties
c/o Bank of America, N. A., as Agent
October 8, 2008
Page 3

      documents submitted to us as certified or reproduction copies conform to
the originals;     b)   Osteo Sciences is a validly existing corporation in good
standing under the laws of its state of formation, has all requisite power to
execute and deliver each of the Financing Documents to which it is a party and
perform its obligations thereunder, the execution and delivery of such Financing
Documents by Osteo Sciences and performance of its obligations thereunder have
been duly authorized by all necessary corporate or other action and except as
specifically addressed in our opinions in paragraphs 4(i)(B) and 5 below, do not
violate any law, regulation, order, judgment or decree applicable to Osteo
Sciences, and such Financing Documents have been duly executed and delivered by
Osteo Sciences;     c)   There are no agreements or understandings between or
among any of the parties to the Financing Documents or third parties that would
expand, modify or otherwise affect the terms of the Financing Documents or the
respective rights or obligations of the parties thereunder or that would modify,
release, terminate, subordinate or delay the attachment of the security interest
and liens granted thereunder (see Trident Center v. Connecticut General Life
Insurance Company, 847 F.2d 564 (9th Cir. 1988));     d)   To the extent that
the ability of the Agent to enforce remedies under the Financing Documents with
in respect of UCC Collateral comprised of inventory may be affected thereby,
each Obligor is in compliance with the Fair Labor Standards Act (see Citicorp
Industrial Credit. Inc. v. Brock. 483 U.S. 27, 107 S. Ct. 2694 (1987));     e)  
Each Obligor has, and will have at all times relevant to this opinion, rights in
the UCC Collateral within the meaning of Section 9203(b)(2) of the CUCC; and    
f)   With reference to the requirements for certain exemptions from the
restrictions of Section 1 of Article XV of the Constitution of the State of
California relating to rates of interest upon loans or forbearances, each Lender
Party is (i) a national bank, (ii) a California bank, (iii) a foreign (other
state) bank, (iv) a foreign (other nation) bank that has assets at least equal
to $100 million, is licensed to maintain an office in California, is licensed or
otherwise authorized by another state to maintain an agency or branch office in
that state, or which maintains a federal agency or federal branch in any state;
(v) a subsidiary of a bank holding company within the meaning of Chapter 17 of
Title 12 of the United States Code, (vi) a finance lender licensed under
Section 22000 et seq. of the Financial Code of the State of California or
(vii) a person which, for purposes of Section 25118 of the Corporations Code of
the State of California, has the capacity to protect its own

 



--------------------------------------------------------------------------------



 



GIBSON, DUNN & CRUTCHER LLP
The Lender Parties
c/o Bank of America, N.A., as Agent
October 8, 2008
Page 4

      interests in connection with the transactions contemplated by the
Financing Documents.

     In rendering this opinion, we have made such inquiries and examined, among
other things, originals or copies, certified or otherwise identified to our
satisfaction, of such records, agreements, certificates, instruments and other
documents as we have considered necessary or appropriate for purposes of this
opinion. As to certain factual matters, we have relied to the extent we deemed
appropriate and without independent investigation upon the representations and
warranties of the Obligors in the Financing Documents, certificates of officers
of the Obligors delivered pursuant to the Credit Agreement or attached hereto
(collectively, the “Officers’ Certificate”) or certificates obtained from public
officials and others.
     Based on the foregoing and in reliance thereon, and subject to the
assumptions, exceptions, qualifications and limitations set forth herein, we are
of the opinion that:
          1. Each Specified Obligor is a validly existing corporation in good
standing under the laws of its state of incorporation and has all requisite
corporate power to execute and deliver the Financing Documents to which it is a
party and perform its obligations thereunder. The Company is duly qualified as a
foreign corporation under the laws of the State of California.
          2. The execution and delivery by each Specified Obligor of the
Financing Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by all necessary corporate
action. Each Financing Document has been duly executed and delivered by each
Specified Obligor party thereto.
          3. Each Financing Document (other than the Financing Statements)
constitutes a legal, valid and binding obligation of each Obligor party thereto,
enforceable against it in accordance with its terms.
          4. The execution and delivery by each Obligor of the Financing
Documents to which it is a party, and performance of its obligations thereunder,
do not and will not:
(i) violate (A) the certificate or articles of incorporation or bylaws of any
such Obligor that is a Specified Obligor, or (B) based solely upon review of the
orders, judgments or decrees identified to us in the Officers’ Certificate as
constituting all orders, judgments or decrees binding on such Obligor, which are
listed in part I of Schedule B hereto (each, a “Governmental Order”), any
Governmental Order, or
(ii) based solely upon review of the Governmental Orders and the documents
identified to us in the Officers’ Certificate as constituting all material
contracts of the Obligors, taken as a whole, which are listed in part II of
Schedule B hereto (each a “Material Contract”), (A) result in a material breach
of or default under

 



--------------------------------------------------------------------------------



 



GIBSON, DUNN & CRUTCHER LLP
The Lender Parties
c/o Bank of America, N.A., as Agent
October 8, 2008
Page 5
any Material Contract or (B) result in or require the creation or imposition of
any lien or encumbrance upon any assets of such Obligor under any Material
Contract or Governmental Order, other than Liens permitted by Section 7.1 of the
Credit Agreement.
          5. The execution and delivery by each Obligor of the Financing
Documents to which it is a party, and performance of its obligations thereunder,
do not and will not (i) violate, or require any filing with or approval of any
governmental authority or regulatory body of the State of California or the
United States of America under, any law or regulation of the State of California
or the United States of America applicable to such Obligor that, in our
experience, is generally applicable to transactions in the nature of those
contemplated by the Financing Documents or (ii) violate, or require any filing
with or approval of any governmental authority or regulatory body of the State
of Delaware under the Delaware General Corporation Law, except in each case for
filings required for the perfection of Liens.
          6. No Obligor is required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
          7. Each Obligor has granted a valid security interest (the “Security
Interest”) in favor of the Agent, for the benefit of the secured parties, in the
UCC Collateral described in the Security Agreement to which such Obligor is a
party, securing the performance of the obligations purported to be secured
thereby, to the extent a security interest can be created therein under Division
9 of the CUCC. Upon the filing of the Financing Statements with the governmental
offices indicated on Schedule A, the Security Interest in the UCC Collateral of
each Obligor listed on Schedule A will be perfected to the extent security
interests therein can be perfected by the filing of UCC1 financing statements
under Division 9 or Article 9 of the UCC of the relevant Perfection States.
          8. Upon delivery to the Agent in the State of California of
certificates representing the Pledged Subsidiary Equity described in Schedule 6
to the Security Agreement in accordance with the terms of the Security Agreement
(the “Pledged Shares”), the security interest of the Agent in the Pledged Shares
will be perfected and will be prior in right to all other security interests
therein created under Division 9 of the CUCC.
          9. Upon delivery by the respective Obligor to the Agent in the State
of California of the instruments evidencing the Pledged Subsidiary Debt
described in Schedule 7 to the Security Agreement in accordance with the terms
of the Security Agreement (the “Pledged Notes”), the security interest of the
Agent in the Pledged Notes will be perfected and will be prior in right to all
other security interests therein created under Division 9 of the CUCC.
          10. The execution and delivery by each Obligor of the Financing
Documents to which it is a party and the performance of its obligations
thereunder do not result in a breach or violation of Regulation U or X of the
Board of Governors of the Federal Reserve System.

 



--------------------------------------------------------------------------------



 



GIBSON, DUNN & CRUTCHER LLP
The Lender Parties
c/o Bank of America, N.A., as Agent
October 8, 2008
Page 6
Regulation T of the Board of Governors of the Federal Reserve System
(“Regulation T”) does not apply to any Lender that is not a “creditor” (as
defined in Regulation T). Regulation T defines “creditor” as any broker or
dealer (as defined in sections 3(a)(4) and 3(a)(5) of the Securities Exchange
Act of 1934 (the “1934 Act”)), any member of a national securities exchange, or
any person associated with a broker or dealer (as defined in section 3(a)(l 8)
of the 1934 Act), except for business entities controlling or under common
control with the creditor.
     The foregoing opinions are subject to the following exceptions,
qualifications and limitations:
          A. We render no opinion herein as to matters involving the laws of any
jurisdiction other than (i) the State of California, (ii) the United States of
America, (iii) for purposes of paragraphs 1, 2, 4(i)(A) and 5 above, the
Delaware General Corporation Law, (iv) for purposes of our perfection opinion in
paragraph 7, the DUCC and (v) and, to the limited extent set forth below, the
Oregon UCC. We are not engaged in practice in the State of Delaware; however, we
are generally familiar with the Delaware General Corporation Law and the DUCC as
currently in effect and have made such inquiries as we consider necessary to
render the opinions contained in paragraphs 1, 2, 4(i)(A) and 5. Furthermore, we
are not engaged in practice in the State of Oregon and have not obtained an
opinion of counsel admitted in that state with respect to the perfection of the
security interest in the UCC Collateral. We have, however, examined the
applicable provisions of the Oregon UCC as currently in effect, as those
provisions appear in the Uniform Commercial Code Reporting Service, Section Two
State UCC Variations Binder, published by West Group (updated as of March 2008)
(the “UCC Reporting Service”), and our opinions in paragraph 7 above, to the
extent such opinions involve conclusions as to the perfection of such security
interest under the laws of the State of Oregon, are based solely on such review.
This opinion is limited to the effect of the present state (or, to the extent
relating to the State of Oregon, the state of such laws as reflected in the UCC
Reporting Service) of the laws of the State of California and the United States
of America and, to the limited extent set forth above, the laws of the State of
Delaware and the State of Oregon and the facts as they currently exist. We
assume no obligation to revise or supplement this opinion in the event of future
changes in such laws (or reflected in updates of the UCC Reporting Service after
March 2008) or the interpretations thereof or such facts. Except as expressly
set forth in paragraphs 6 and 10 above, we express no opinion regarding the
Securities Act of 1933, as amended, or any other federal or state securities
laws or regulations.
          B. Our opinions set forth in paragraphs 3,7, 8, and 9 are subject to
(i) the effect of any bankruptcy, insolvency, reorganization, moratorium,
arrangement or similar laws affecting the rights and remedies of creditors
generally (including, without limitation, the effect of statutory or other laws
regarding fraudulent transfers or preferential transfers) and (ii) general
principles of equity, including without limitation concepts of materiality,
reasonableness, good faith and fair dealing and the possible unavailability of
specific performance, injunctive relief or other equitable remedies, regardless
of whether enforceability is considered in a proceeding in equity or at law.

 



--------------------------------------------------------------------------------



 



GIBSON, DUNN & CRUTCHER LLP
The Lender Parties
c/o Bank of America, N.A., as Agent
October 8, 2008
Page 7
          C. We express no opinion with respect to the legality, validity,
binding nature or enforceability of any provision of the Financing Documents
(i) to the effect that rights or remedies are not exclusive, that every right or
remedy is cumulative and may be exercised in addition to any other right or
remedy, that the election of some particular remedy does not preclude recourse
to one or more others or that failure to exercise or delay in exercising rights
or remedies will not operate as a waiver of any such right or remedy or
(ii) requiring written amendments or waivers of such documents insofar as it
suggests that oral or other modifications, amendments or waivers could not be
effectively agreed upon by the parties or that the doctrine of promissory
estoppel might not apply.
          D. We express no opinion as to the legality, validity, binding nature
or enforceability (i) of provisions relating to indemnification, exculpation or
contribution, to the extent such provisions may be held unenforceable as
contrary to public policy or federal or state securities laws or due to the
negligence or willful misconduct of the indemnified party, (ii) of any provision
of any Financing Document insofar as it provides for the payment or
reimbursement of costs and expenses or for claims, losses or liabilities in
excess of a reasonable amount determined by any court or other tribunal or
(iii) regarding any Lender Party’s ability to collect attorneys’ fees and costs
in an action involving the Financing Documents if the Lender Party is not the
prevailing party in such action (we call to your attention that, under
California law, where a contract permits one party thereto to recover attorneys’
fees, the prevailing party in any action to enforce any provision of the
contract shall be entitled to recover its reasonable attorneys’ fees).
          E. We express no opinion regarding the effectiveness of (i) any waiver
(whether or not stated as such) under the Financing Documents of, or any consent
thereunder relating to unknown future rights, (ii) any waiver (whether or not
stated as such) contained in the Financing Documents of rights of any party, or
duties owing to it, that is broadly or vaguely stated or does not describe the
right or duty purportedly waived with reasonable specificity, (iii) any waivers
or consents (whether or not characterized as a waiver or consent in the
Financing Documents) relating to the rights of any party or duties owing to it
existing as a matter of law, including, without limitation, waivers of the
benefits of statutory or constitutional provisions, to the extent such waivers
or consents may be found by a court to be against public policy or which are
ineffective pursuant to California statutes and judicial decisions, (iv) any
waivers of any statute of limitations to the extent such waivers are in excess
of four years beyond the statutory period, (v) provisions in the Financing
Documents that may be construed as imposing penalties or forfeitures, (vi) the
availability of damages or other remedies not specified in the Financing
Documents in respect of breach of any covenants (other than covenants relating
to the payment of principal, interest, indemnities and expenses), (vii) any
power of attorney granted under the Financing Documents, (viii) any rights of
setoff under California law (other than such as are provided by Section 3054 of
the Civil Code of the State of California, as interpreted by applicable judicial
decisions, (ix) any provision purporting to establish evidentiary standards,
(x) any provision in any Financing Document waiving the right to object to venue
in

 



--------------------------------------------------------------------------------



 



GIBSON, DUNN & CRUTCHER LLP
The Lender Parties
c/o Bank of America, N.A., as Agent
October 8, 2008
Page 8
any court, (xi) any agreement to submit to the jurisdiction of any Federal
Court, or (xii) any waiver of the right to jury trial. In addition, we advise
you that some of the provisions of the Financing Documents may not be
enforceable by a Lender acting individually (as opposed to the Lenders acting
through the Agent).
          F. We express no opinion regarding the effect on the enforceability of
the Guaranty or other Financing Documents against, or on the ability of a
secured party to realize upon collateral security pledged or granted by, any
Guarantor of any facts or circumstances that would constitute a defense to the
obligation of a surety (including without limitation any defense that may arise
out of rights of a guarantor under California Civil Code Sections 2787 through
2855, inclusive), unless such defense has been waived effectively by such
Guarantor.
          G. We express no opinion as to (i) any waivers or variations of rights
of a debtor, including a guarantor, or duties of a secured party under
provisions referred to in Section 9602 of the CUCC or (ii) any provision in the
Security Agreement (A) that may be deemed to permit the Agent or any other
person to sell or otherwise foreclose upon any UCC Collateral, or to apply the
proceeds thereof, except in compliance with the CUCC, applicable laws of the
United States and other applicable state and local laws, or (B) that may be
deemed to impose on the Agent standards for the care of the UCC Collateral in
the possession or control of the Agent that would violate Section 9207 or 9208
of the CUCC or to render such standards inapplicable.
          H. Our opinion is subject to the effect of Section 552 of the United
States Bankruptcy Code (limiting security interests in property acquired after
the commencement of a case under the United States Bankruptcy Code). We call to
your attention that under the provisions of the CUCC certain third parties, such
as buyers and lessees of goods in the ordinary course of business, licensees of
general intangibles (including software) in the ordinary course of business,
holders in due course of negotiable instruments, protected purchasers of
securities or certain purchasers of security entitlements or financial assets,
could acquire an interest in the UCC Collateral free of the security interests
of the Lender Parties, even though such security interests are perfected.
          I. We express no opinion with respect to (i) the existence,
non-existence or value of any UCC Collateral, (ii) any part of the UCC
Collateral that is or may be such that a security interest therein is not
covered by Division 9 of the CUCC by virtue of Section 9109 and (iii) except as
expressly provided in paragraphs 8 and 9 above, as to UCC Collateral in the form
of deposit accounts and letter-of-credit rights, the perfection of the Security
Interests in any portion of the UCC Collateral, including deposit accounts,
goods covered by a certificate of title (such as automobiles), patents,
trademarks, copyrights, letter-of-credit rights, insurance policies (other than
health care insurance receivables), approved air contaminant emission reductions
(Sections 40709 to 40713, inclusive of Health and Safety Code) and money, to the
extent that filing of a financing statement is not or may not be sufficient to
perfect a security interest therein (whether as a result of requirements for
control or possession of such collateral, the applicability

 



--------------------------------------------------------------------------------



 



GIBSON, DUNN & CRUTCHER LLP
The Lender Parties
c/o Bank of America, N.A., as Agent
October 8, 2008
Page 9
of preemptive United States laws or of certificate of title statutes or
otherwise) and (iv) the law governing perfection of security interests by filing
under Section 9-301 of the UCC. We further express no opinion as to transfers of
interests or rights in patents, trademarks or copyrights in connection with the
exercise of remedies against the UCC Collateral under the Security Agreement.
          J. We express no opinion with respect to (i) the sufficiency of the
descriptions of the UCC Collateral contained in the Security Agreement, in the
Financing Statements or in any document prepared in connection therewith, except
for the legal adequacy of descriptions of UCC Collateral (A) to the extent that
such descriptions consist of the collateral types defined in the CUCC (other
than commercial tort claims) and (B) contained in Financing Statements to the
extent such descriptions consist of “all assets” or “all personal property,”
(ii) the enforceability or perfection of any security interest in the proceeds
of any UCC Collateral other than pursuant to Section 9315 of the CUCC or the UCC
of the relevant Perfection State, (iii) any security interest in consumer goods
or commercial tort claims or (iv) perfection (or the law governing perfection)
of any security interest in timber to be cut or as-extracted collateral
(including oil, gas and other minerals). Further, we have assumed without
investigation of any kind that those Financing Statements that are to be filed
in the State of Oregon will be adequate in form under the UCC of the State of
Oregon for acceptance by those offices for filing and perfection of the security
interests referenced in paragraph 7 above.
          K. We express no opinion with respect to the priority (and therefore
no opinion as to the respective rights of any creditor, encumbrancer or other
third party as against the rights of the Lender Parties) of any security
interest in the UCC Collateral, except as expressly set forth in paragraphs 8
and 9 above
          L. Perfection of the Security Interests generally will be terminated
under the circumstances described in Sections 9316, 9507, 9508 and 9515 of the
CUCC, unless appropriate action is taken as provided therein. Without
limitation, (i) all the financing statements filed must be continued at
prescribed intervals by the timely filing of continuation statements and (ii) a
new or amended financing statement may be required to be filed to retain any
perfected Security Interest in the event any Obligor changes its name, identity
or location (as determined under the CUCC).
          M. Our opinions set forth in paragraphs 3, 7 and 8 are subject to, in
the case of the pledge provisions of the Security Agreement, the following
qualifications: (i) the Agent may not be entitled to vote the Pledged Shares or
to receive dividends or other distributions directly from the issuer thereof
prior to becoming the record holder of the Pledged Shares; (ii) none of the
Pledged Shares or any interest therein may be sold or further transferred by the
Agent without registration under the Securities Act, except pursuant to an
exemption from registration contained in such Act, and qualification or
exemption from qualification under any applicable State securities or Blue Sky
laws; and (iii) compliance with the Hart-Scott-Rodino Antitrust

 



--------------------------------------------------------------------------------



 



GIBSON, DUNN &.CRUTCHER LLP
The Lender Parties
c/o Bank of America, N.A., as Agent
October 8, 2008
Page 10
Improvements Act of 1976 may be required prior to the exercise of any remedies
under the Security Agreement with respect to the Pledged Shares,
          N. With reference to our opinion in paragraph 8 above, we have assumed
without independent investigation that (i) the certificates representing the
Pledged Shares are indorsed to the Agent or in blank by an effective indorsement
(as such term is defined in the CUCC,) and (ii) the Agent will at all times
hereafter maintain possession of the certificates representing the Pledged
Shares in the State of California.
          O. With reference to our opinion in paragraph 9 above, we have assumed
without independent investigation that (i) the Pledged Notes are “instruments”
(as such term is defined in the CUCC), (ii) the Agent will at all times
hereafter maintain possession of all Pledged Notes in the State of California,
and (iii) the Agent takes possession of the Pledged Notes in good faith and
without any knowledge that the grant of the Security Interests in the Pledged
Notes created under the Security Agreement violates the rights of any other
holder of a security interest in the Pledged Notes.
          P. In rendering our opinions expressed in paragraph 4(ii) insofar as
they require interpretation of Material Contracts, we express no opinion with
respect to the compliance by any Obligor with any covenants included in any
Material Contract to the extent compliance depends on financial calculations or
data.
          Q. For purposes of our opinion in paragraph 10 above, we have assumed
without independent investigation that the representation and warranty of the
Company set forth in Section 5.14 of the Credit Agreement is and will be true
and correct at all relevant times. Our opinion in paragraph 10 is subject to
(and we express no opinion in respect of) any requirement applicable to the
Agent or any Lender to obtain in good faith a Form FR U-l or FR G-3 signed by
the Obligors. Except as expressly set forth in paragraph 10 above, we express no
opinion with respect to Regulation T of the Board of Governors of the Federal
Reserve System.
          R. We express no opinion as to the enforceability of the judicial
reference provisions set forth in the Financing Documents, or as to the
enforceability of the judicial reference rules incorporated by reference
therein, and for purposes of our opinions in paragraphs 3,7,8, and 9, we have
assumed that if the Financing Documents become subject to judicial reference
proceedings pursuant to such provisions, the judicial referee or judicial
referees appointed pursuant thereto will interpret, apply and enforce the
provisions of the Financing Documents in the same way as a California court
applying California law to the Financing Documents.
          S. We express no opinion as to the applicability to, or the effect of
noncompliance by, any Lender Party with any state or federal laws applicable to
the transactions contemplated by the Financing Documents because of the nature
of the business of such Lender Party.

 



--------------------------------------------------------------------------------



 



GIBSON, DUNN & CRUTCHER LLP
     This opinion is rendered as of the date hereof to the Lender Parties in
connection with the Financing Documents and may not be relied upon by any person
other than the Lender Parties or by the Lender Parties in any other context. The
Lender Parties may not furnish this opinion or copies hereof to any other person
except: (i) to bank examiners and other regulatory authorities should they so
request in connection with their normal examinations, (ii) to the independent
auditors and attorneys of the Lender Parties, (iii) pursuant to order or legal
process of any court or governmental agency, (iv) in connection with any legal
action to which any Lender Party is a party arising out of the transactions
contemplated by the Financing Documents, or (v) to the proposed assignee of or
participant in the interest of any Lender Party under the Financing Documents
(and proposed assignees who become Lenders may rely on this opinion as if it
were addressed to them (provided that such delivery shall not constitute a
re-issue or reaffirmation of this opinion as of any date after the date
hereof)). This opinion may not be quoted without the prior written consent of
this Firm.
Very truly yours,
-s- GIBSON, DUNN & CRUTCHER LLP [a53201a5320101.gif]

 



--------------------------------------------------------------------------------



 



GIBSON, DUNN & CRUTCHER LLP
SCHEDULE I — LENDER PARTIES
Bank of America, N.A
U.S. Bank N.A.
JPMorgan Chase Bank, N.A.
Union Bank of California, N.A.

I-1



--------------------------------------------------------------------------------



 



GIBSON, DUNN & CRUTCHER LLP
SCHEDULE A — FINANCING STATEMENTS

          Obligor   Perfection State   Filing Office
 
       
Quidel Corporation
  Delaware   Secretary of State
 
       
Pacific Biotech, Inc.
  California   Secretary of State
 
       
Metra Biosystems, Inc.
  California   Secretary of State
 
       
Litmus Concepts, Inc.
  California   Secretary of State
 
       
Osteo Sciences Corporation
  Oregon   Secretary of State

A-1



--------------------------------------------------------------------------------



 



GIBSON, DUNN & CRUTCHER LLP
SCHEDULE B — GOVERNMENTAL ORDERS AND MATERIAL CONTRACTS
I.
GOVERNMENTAL ORDERS
None
II.
MATERIAL CONTRACTS

1.   Settlement Agreement effective April 1, 1997 between the Registrant and
Becton, Dickinson and Company.   2.   Rosenstein License Agreement effective
April 1, 1997 between the Registrant and Becton, Dickinson and Company.   3.  
Settlement Agreement effective April 27, 2005 between the Registrant and
Inverness Medical Innovations, Inc.   4.   Form of Purchase and Sale Agreement
and Escrow Instructions.   5.   Form of Single Tenant Absolute Net Lease.   6.  
Amended and Restated Rights Agreement dated as of December 29, 2006 between
Quidel Corporation and American Stock Transfer and Trust Company, as Rights
Agent.

B-1



--------------------------------------------------------------------------------



 



GIBSON, DUNN & CRUTCHER LLP
QUIDEL CORPORATION
OFFICERS’ CERTIFICATE
     The undersigned, Caren L. Mason and John M. Radak, do hereby certify to
Gibson, Dunn & Crutcher LLP (“Gibson. Dunn & Crutcher”), in their capacities as
officers of Quidel Corporation, a Delaware corporation (the “Company”), and on
behalf of each of the subsidiaries of the Company (collectively, the “Company
Subsidiaries”), in connection with the Credit Agreement dated as of October 8,
2008 (the “Credit Agreement”) by and among the Company, the lenders party
thereto (the “Lenders”), U.S. Bank N.A. as Syndication Agent, and Bank of
America, N.A., as Agent (the “Agent”), Swing Line Lender and L/C Issuer, as
follows:
          1. We are the duly elected and incumbent President/Chief Executive
Officer and Chief Financial Officer, respectively, of the Company, are officers
of each of the Company Subsidiaries and are authorized to execute this
Certificate on behalf of the Company and the Company Subsidiaries.
          2. We recognize and acknowledge that this Certificate is being
furnished to Gibson, Dunn & Crutcher in connection with their delivery of their
legal opinion of even date herewith pursuant to Section 4.1(a)(v) of the Credit
Agreement (the “GDC Opinion”). We further understand that Gibson, Dunn &
Crutcher is relying to a material degree on this Certificate in rendering that
opinion. On behalf of the Company and the Company Subsidiaries, we hereby
authorize such reliance.
          3. We have asked such questions regarding the meaning of any of the
provisions of this Certificate as we have considered necessary.
          4. Prior to the date hereof, the Company and each of the Company
Subsidiaries have delivered to Gibson, Dunn & Crutcher true and correct copies
of the most-current formation documents and by-laws for the Company and each of
the Company Subsidiaries, including all amendments and restatements, and such
documents have not been amended or otherwise modified since the date shown on
the face of such documents or the most recent such amendment or restatement.
          5. Prior to the date hereof, the Company and each of the Company
Subsidiaries have delivered to Gibson, Dunn & Crutcher copies of all resolutions
passed by the respective board of directors of the Company and each of the
Company Subsidiaries with respect to the Financing Documents.
          6. To the best of our knowledge, Part I of Schedule A attached hereto
lists all outstanding judgments, orders or decrees of any governmental authority
or court having jurisdiction over the Company or any of the Company
Subsidiaries.
Officers’ Certificate — page 1

 



--------------------------------------------------------------------------------



 



GIBSON, DUNN & CRUTCHER LLP
          7. To the best of our knowledge, Part II of Schedule A attached hereto
lists each agreement or other instrument binding upon the Company or any of the
Company Subsidiaries that is material to the Company and the Company
Subsidiaries, taken as a whole, including all amendments thereto.
          8. To the best of our knowledge, none of the Company and the Company
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations promulgated
thereunder (the “ICA”), on the basis that it is primarily engaged, directly or
through a wholly-owned subsidiary or subsidiaries, in a business or businesses
other than that of investing, reinvesting, owning, holding, or trading in
securities, as provided in Section 3(b)(l) of the ICA.
          9. To the best of our knowledge, each and all of the representations
and warranties as to factual matters relating to the Company and the Company
Subsidiaries contained in the Financing Documents are true and correct in all
material respects as of the date of such agreement and as of the date hereof.
     Capitalized terms used herein and not defined herein have the meanings
given to such terms in the Credit Agreement. This Certificate may be executed in
two or more counterparts. A copy of this Certificate executed and delivered by
facsimile transmission shall be valid for all purposes.
     IN WITNESS WHEREOF, the undersigned have executed this Certificate as of
October 8, 2008.

                        Name:   Caren L. Mason      Title:   President/Chief
Executive Officer                    Name:   John M. Radak      Title:   Chief
Financial Officer     

Officers’ Certificate — page 2

 



--------------------------------------------------------------------------------



 



          7. To the best of our knowledge, Part II of Schedule A attached hereto
lists each agreement or other instrument binding upon the Company or any of the
Company Subsidiaries that is material to the Company and the Company
Subsidiaries, taken as a whole, including all amendments thereto.
          8. To the best of our knowledge, none of the Company and the Company
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations promulgated
thereunder (the “ICA”), on the basis that it is primarily engaged, directly or
through a wholly-owned subsidiary or subsidiaries, in a business or businesses
other than, that of investing, reinvesting, owning, holding, or trading in
securities, as provided in Section 3(b)(l) of the ICA.
          9. To the best of our knowledge, each and all of the representations
and warranties as to factual matters relating to the Company and the Company
Subsidiaries contained in the Financing Documents are true and correct in all
material respects as of the date of such agreement and as of the date hereof.
     Capitalized terms used herein and not defined herein have the meanings
given to such terms in the Credit Agreement. This Certificate may be executed in
two or more counterparts. A copy of this Certificate executed and delivered by
facsimile transmission shall be valid for all purposes.
     IN WITNESS WHEREOF, the undersigned have executed this Certificate as of
October      , 2008.

                  /s/ Caren L. Mason       Name:   Caren L. Mason      Title:  
President/Chief Executive Officer              /s/ John M. Radak       Name:  
John M. Radak      Title:   Chief Financial Officer     

Officers’ Certificate — page 2

 



--------------------------------------------------------------------------------



 



GIBSON, DUNN & CRUTCHER LLP
SCHEDULE A — GOVERNMENTAL ORDERS AND MATERIAL
CONTRACTS
I.
GOVERNMENTAL ORDERS
None.
II.
MATERIAL CONTRACTS

1.   Settlement Agreement effective April 1, 1997 between the Registrant and
Becton, Dickinson and Company.   2.   Rosenstein License Agreement effective
April 1, 1997 between the Registrant and Becton, Dickinson and Company.   3.  
Settlement Agreement effective April 27, 2005 between the Registrant and
Inverness Medical Innovations, Inc.   4.   Form of Purchase and Sale Agreement
and Escrow Instructions.   5.   Form of Single Tenant Absolute Net Lease.   6.  
Amended and Restated Rights Agreement dated as of December 29, 2006 between
Quidel Corporation and American Stock Transfer and Trust Company, as Rights
Agent.

Officers’ Certificate — A-l

 